Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF OCTOBER 12, 2006

PEMCO AVIATION GROUP, INC.,

PEMCO WORLD AIR SERVICES, INC.,

PEMCO AEROPLEX, INC.,

PEMCO ENGINEERS, INC.,

SPACE VECTOR CORPORATION,

WACHOVIA BANK, NATIONAL ASSOCIATION, AS AGENT,

and

THE LENDERS IDENTIFIED HEREIN

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   2

1.

  

DEFINITIONS

   2   

1.1      Defined Terms

   2   

1.2      Accounting Terms

   35   

1.3      UCC Terms

   35   

1.4      Construction of Terms

   36   

1.5      Computation of Time Periods

   36   

1.6      Reference to Borrowers and Borrower Parties

   36   

1.7      Reference to Lender and Lender Party

   36   

1.8      Reference to Revolving Loan Lenders

   36   

1.9      Reference to Term Loan Lenders

   36   

1.10    Computation of Applicable Margins and Financial Covenants

   36   

1.11    Reference to Treasury Stock Loan Lenders

   37

ARTICLE II

   37

2.

  

THE REVOLVING LOAN

   37   

2.1      General Terms

   37   

2.2      Disbursement of the Revolving Loan

   38   

2.3      The Revolving Notes

   38   

2.4      Interest Rate

   38   

2.5      Payments of Principal and Interest

   39   

2.6      Use of Proceeds of Revolving Loan

   39

ARTICLE III

   39

3.

  

THE SWING LINE LOAN

   39   

3.1      General Terms

   39   

3.2      Disbursement of the Swing Line Loan

   40

 

ii



--------------------------------------------------------------------------------

  

3.3      The Swing Line Note

   41   

3.4      Interest Rate

   41   

3.5      Payments of Principal and Interest

   41   

3.6      Use of Proceeds of Swing Line Loan

   41

ARTICLE IV

   41

4.

  

THE TERM LOAN

   41   

4.1      General Terms

   41   

4.2      The Term Notes

   41   

4.3      Interest Rate

   41   

4.4      Payments of Principal and Interest

   42   

4.5      Use of Proceeds of Term Loan

   42

ARTICLE V

   44

5.

  

LETTERS OF CREDIT

   44   

5.1      General Terms

   44   

5.2      Issuance of a Letter of Credit

   44   

5.3      Reimbursement and Other Payments

   44   

5.4      Upon an Event of Default

   44   

5.5      No Liability of Issuing Lender

   45   

5.6      Indemnification

   46   

5.7      Pro Rata Participation, Drawing and Reimbursement

   46   

5.8      Failure to Purchase Pro Rata Share of Letter of Credit Advances

   47   

5.9      Letter of Credit Reports

   47

ARTICLE VI

   47

6.

  

PAYMENTS, ADDITIONAL COSTS, ETC.

   47   

6.1      Payment to Agent

   47   

6.2      Late Payments

   48   

6.3      Prepayment

   48

 

iii



--------------------------------------------------------------------------------

  

6.4      Default Rate

   48   

6.5      No Setoff or Deduction

   48   

6.6      Payment on Non-Business Day; Payment Computations

   48   

6.7      Indemnification

   49   

6.8      360-Day Year

   49   

6.9      No Requirement to Actually Obtain Funds

   49   

6.10    Usury Limitation

   49

ARTICLE VII

   50

7.

  

CONDITIONS PRECEDENT

   50   

7.1      Documents Required for the Closing

   50   

7.2      Certain Events Required for Closing and for all Advances

   51   

7.3      Legal Matters

   52   

7.4      Election to Make Advances Prior to Satisfaction of Conditions Precedent

   52

ARTICLE VIII

   53

8.

  

COLLATERAL SECURITY

   53   

8.1      Grant of Lien and Security Interest

   53   

8.2      Maintenance of Lien

   53

ARTICLE IX

   54

9.

  

REPRESENTATIONS AND WARRANTIES

   54   

9.1      Borrower’s Existence

   54   

9.2      Borrower’s Authority

   54   

9.3      Borrowers’ Owners

   54   

9.4      Borrowers’ Name

   54   

9.5      Consents or Approvals

   54   

9.6      Violations or Actions Pending

   55   

9.7      Borrower Parties’ Subsidiaries and Affiliates

   55   

9.8      Existing Indebtedness

   55

 

iv



--------------------------------------------------------------------------------

  

9.9      Tax Returns

   55   

9.10    Financial Statements

   55   

9.11    Good and Marketable Title

   55   

9.12    Borrowers’ Real Property Locations

   55   

9.13    Solvency

   56   

9.14    ERISA

   56   

9.15    Priority of Liens

   56   

9.16    Patents, Copyrights, Etc.

   56   

9.17    Accuracy of Documents

   56   

9.18    Environmental Matters

   56   

9.19    Restrictions and Covenants Affecting the Mortgaged Property

   57   

9.20    Condemnation

   57   

9.21    Mortgaged Property Documents

   57   

9.22    Full Disclosure

   57   

9.23    Regulated Industries

   58   

9.24    Insurance

   58   

9.25    KC-135 Contract

   58   

9.26    Continuing Effectiveness

   58

ARTICLE X

   58

10.

  

THE BORROWERS’ COVENANTS

   58   

10.1    Affirmative Covenants

   58   

10.2    Negative Covenants

   62   

10.3    Financial Covenants

   63   

10.4    Insurance and Condemnation Covenants

   65   

10.5    Mortgaged Property Document Covenants

   68

 

v



--------------------------------------------------------------------------------

  

10.6   Escrow Deposits

   69   

10.7   Borrowers’ General Covenants and Agreements Pertaining to the Collateral

   69   

10.8   Collection of Accounts; Segregation of Proceeds, Etc

   71   

10.9   Collection Methods

   71   

10.10 Verification of Accounts

   72   

10.11 Notice Regarding Disputed Accounts

   72   

10.12 Records, Schedules and Assignments

   72   

10.13 Visitation

   72   

10.14 Use of Tangible Property

   72   

10.15 Collateral Evidenced by Instruments or Documents

   72   

10.16 Maintaining Bank Accounts

   73   

10.17 Filing Fees and Taxes

   73   

10.18 Assigned Agreements

   73   

10.19 Underlying Documentation

   74   

10.20 Further Assurances

   74

ARTICLE XI

   74

11.

  

DEFAULT

   74   

11.1   Events of Default.

   74   

11.2   No Advances After Default

   76   

11.3   Acceleration

   76   

11.4   General Remedies

   76   

11.5   Agent’s Additional Rights and Remedies

   76   

11.6   Right of Set-Off

   79   

11.7   No Limitation on Rights and Remedies

   80

 

vi



--------------------------------------------------------------------------------

  

11.8    Repossession of the Collateral; Care and Custody of the Collateral, Etc.

   80   

11.9    Application of Proceeds

   81   

11.10 Attorney-in-Fact

   81   

11.11 Default Costs

   82   

11.12 Swap Documents

   82

ARTICLE XII

   82

12.

  

THE AGENT

   82   

12.1    Authorization and Action

   82   

12.2    Agent’s Notices, Etc.

   84   

12.3    Agent’s Reliance, Etc.

   84   

12.4    Wachovia and Affiliates

   84   

12.5    Lender Credit Decision

   85   

12.6    Indemnification

   85   

12.7    Successor Agent

   86   

12.8    No Third Party Beneficiary

   86

ARTICLE XIII

   86

13.

  

MISCELLANEOUS

   86   

13.1    Termination of Agent’s Lien

   86   

13.2    Construction

   87   

13.3    Indemnity

   87   

13.4    Lender Party’s Consent

   87   

13.5    Enforcement and Waiver by Lender Party

   87   

13.6    No Representation, Assumption, or Duty

   88   

13.7    Expenses of Lender Parties

   88   

13.8    Attorneys’ Fees

   88   

13.9    Exclusiveness

   88

 

vii



--------------------------------------------------------------------------------

  

13.10 Waiver and Release by Borrowers

   88   

13.11 Limitation on Waiver of Notice, Etc.

   89   

13.12 Additional Costs

   89   

13.13 Illegality and Impossibility

   89   

13.14 Assignments and Participations

   90   

13.15 Binding Effect, Assignment

   92   

13.16 Entire Agreement, Amendments

   92   

13.17 Severability

   92   

13.18 Headings

   92   

13.19 Counterparts

   92   

13.20 Seal

   92

ARTICLE XIV

   92

14.

  

SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES

   92   

14.1    Notices

   92   

14.2    Governing Law

   94   

14.3    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.

   94   

14.4    RELEASE

   95

SCHEDULE 1.1 DESCRIPTION OF COMMERCIAL TORT CLAIMS

   102

EXHIBIT A APPROVED CONTRACTS

   103

EXHIBIT B ASSETS EXCLUDED AS COLLATERAL

   104

EXHIBIT C FORM OF ASSIGNMENT AND ACCEPTANCE

   105

EXHIBIT D FORM OF COLLATERAL REPORT

   109

EXHIBIT E FORM OF COMPLIANCE CERTIFICATE

   113

EXHIBIT F LENDERS’ INITIAL CREDIT PERCENTAGES

   116

EXHIBIT G PERMITTED LIENS

   117

SCHEDULE 9.3 LIST OF EQUITY AGREEMENTS

   119

SCHEDULE 9.4 LIST OF NAMES USED BY BORROWER AND PERSONS ACQUIRED IN LAST SIX
YEARS

   120

SCHEDULE 9.9 DISPUTED TAX MATTERS

   121

SCHEDULE 9.12 LISTING OF REAL PROPERTY OWNED OR LEASED BY BORROWER

   122

 

viii



--------------------------------------------------------------------------------

SCHEDULE 9.16 LISTING OF PATENTS, COPYRIGHTS, ETC.

   123

SCHEDULE 9.24 INSURANCE POLICIES IN EFFECT

   125

SCHEDULE 10.2(B) PERMITTED TRANSFERS OF COLLATERAL

   127

SCHEDULE 10.2(G) PERMITTED EQUITY TRANSACTIONS

   128

SCHEDULE 10.3(G) LISTING OF AGREEMENTS CURRENTLY IN EFFECT WITH AFFILIATES AND
PERMITTED POST-CLOSING

   129

SCHEDULE 10.7(A) LISTING OF LOCATIONS OF COLLATERAL

   130

SCHEDULE 10.16 ADDITIONAL APPROVED BANK ACCOUNTS

   131

 

ix



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
October 12, 2006, is made by and among PEMCO AVIATION GROUP, INC., a Delaware
corporation, PEMCO AEROPLEX, INC., an Alabama corporation, PEMCO ENGINEERS,
INC., a Delaware corporation, PEMCO WORLD AIR SERVICES, INC., a Delaware
corporation, SPACE VECTOR CORPORATION, a Delaware corporation (collectively, the
“Borrowers”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association and the successor-by-merger to SouthTrust Bank (the “Agent”), those
lenders executing this Agreement as Lenders, and such other lenders as may
become a party hereto (collectively, the “Lenders”).

As used herein, capitalized words and phrases shall have the meanings ascribed
thereto in Article I of this Agreement.

W I T N E S S E T H:

WHEREAS, Lenders have extended the following credit to the Borrowers, jointly
and severally, pursuant to the terms of the Existing Credit Agreement: (i) a
revolving loan to Borrowers of up to Twenty-Eight Million and 00/100 Dollars
($28,000,000.00), (ii) a swing line loan to Borrowers of up to Six Million and
00/100 Dollars ($6,000,000.00), (iii) a term loan to Borrowers of Five Million
and 00/100 Dollars ($5,000,000.00), and (iv) a treasury stock loan; and

WHEREAS, Borrowers have requested that Lenders among other things amend and
restate the terms of the Existing Credit Agreement, modify the Borrowing Base of
the Revolving Loan, and extend the maturity of the Revolving Loan and the Swing
Line Loan, and Lenders are willing to do so on the condition that, among other
things, Borrowers enter into this Amended and Restated Credit Agreement.

NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I

 

1. DEFINITIONS.

1.1 Defined Terms. As used herein, the following terms shall have the meanings
set forth below (such meanings to be equally applicable to the singular and
plural forms thereof):

“Acquisition” means any acquisition (whether in a single transaction or series
of related transactions) of (i) any going business, or all or substantially all
of the assets of any Person, whether through purchase, merger or otherwise; or
(ii) Equity Interests of any Person of five percent (5%) or more of the Equity
Interests or Voting Power of such Person.

“Additional Commitment Fee” means an additional fee payable by Borrowers to
Agent for the account of the Lenders in the amount of $77,500.00 upon (a) the
satisfaction or

 

2



--------------------------------------------------------------------------------

waiver by the Lenders of the Revolving Loan Commitment Increase Conditions and
(b) the maximum principal amount of the Amended Revolving Loan being increased
to $31,000,000 million in accordance with the terms of this Agreement.

“Adjusted Funded Debt” means, for any applicable Person as of an applicable
date, Funded Debt less Long-Term Unfunded Pension Liability.

“Adjusted Liabilities” means, for any applicable Person as of an applicable
date, Liabilities less Long-Term Unfunded Pension Liability.

“Adjusted Tangible Net Worth” means, for any applicable Person as of an
applicable date, (a) the total Equity Owner’s Equity of such Person (adjusted to
take into account the Unfunded Pension Liability Adjustment), plus (b) the
Subordinated Debt of such Person, and (c) excluding, without duplication (to the
extent reflected in determining Equity Owner’s Equity of such Person)
(i) related party receivables; and (ii) the aggregate amount of Intangible
Assets of such Person and the aggregate amount of Affiliate Assets of such
Person (other than Intangible Assets taken into account with respect to the
Unfunded Pension Liability Adjustment).

“Advance” means each loan of money or credit made or extended to or for the
benefit of Borrower by any Lender Party pursuant to this Agreement.

“Affiliate” means, with respect to any applicable Person, (a) any officers or
directors of such Person, or (b) any other Person that has a relationship with
the applicable Person whereby either of such Persons directly or indirectly
controls or is controlled by or is under common control with the other of such
Persons. The term “control” means the possession, directly or indirectly, of the
power, whether or not exercised to direct or cause the direction of the
management or policies of any Person, whether through ownership of voting
securities, by contract or otherwise.

“Affiliate Assets” means, for any applicable Person as of an applicable date,
the total amount of all assets of the applicable Person arising out of contracts
or agreements with Affiliates, including, but not limited to, any notes
receivable.

“Agent” means Wachovia, in its capacity as Agent hereunder, its successors and
assigns, and unless the context may clearly require to the contrary, any
reference to “Agent” in any Loan Document shall mean the Agent in its capacity
as the Agent for the Lenders.

“Agent’s Account” means the account of Agent at its office in Birmingham,
Alabama established pursuant to the terms of this Agreement.

“Agent’s Fee” means an annual fee payable by Borrowers to Agent, such annual fee
to be paid in advance at the Closing and annually thereafter, all as more
specifically set forth in that certain letter from Agent to Mr. John Lee dated
November 8, 2002.

“Agent’s Lien” means the Lien granted to Agent by Borrowers pursuant to this
Agreement and the other Security Documents.

 

3



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as amended or supplemented from time to
time.

“ALTA” means the American Land Title Association.

“Amortization Expense” means the amortization expense of Borrowers for the
applicable period (to the extent included in the computation of Net Income
(Loss)), according to Generally Accepted Accounting Principles.

“Annualized Rolling Period” means the period from the date one year prior to the
applicable date through the applicable date.

“Approved Contracts” means those agreements listed on the attached Exhibit “A”
and any other agreement between any Borrower and any other Person which is
approved by Agent as an Approved Contract under this Agreement, provided that
upon the occurrence of (i) the suspension, revocation or termination of an
Approved Contract, or (ii) a default or event of default (after the expiration
of any applicable grace and cure period) under any such Approved Contract, such
Approved Contract shall no longer be considered an Approved Contract under this
Agreement.

“Assets Excluded From Collateral” means the Wachovia Swap Documents and those
assets of Borrowers which are specifically described on the attached Exhibit
“B”.

“Assigned Agreements” means all leases, contracts, agreements, Documents,
Instruments and Chattel Paper included in the Collateral (including the
Mortgaged Property Documents).

“Assigned Leases” means all leases presently existing or hereafter made, whether
written or verbal, or any letting of, or agreement for the use or occupancy of,
any part of the Mortgaged Property, and each modification, extension, renewal
and guarantee thereof, including the Rents.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by Agent, in accordance with
Section 13.14 and in substantially the form of Exhibit “C” hereto.

“Assignment of Claims Act” means the Assignment of Claims Act, as amended (31
U.S.C. Sections 3727 et. seq. and 41 U.S.C. Sections 15 et. seq.).

“Assignment of Rents” means that certain Assignment of Rents and Leases dated as
of December 16, 2002, executed by Borrowers in favor of Agent, and includes any
and all extensions, revisions, modifications or amendments at any time made
thereto.

“Availability Reserves” means as of the next Business Day after the date of
written notice of any determination thereof to Borrowers by Agent, such amounts
as Agent may from time to time establish against the Revolving Loan, in Agent’s
discretion, in order either (a) to preserve the value of the Collateral, the
Agent’s Lien thereon or the amount realizable

 

4



--------------------------------------------------------------------------------

therefrom or (b) to provide for the payment of unanticipated liabilities of
Borrowers or for the discharge of the Obligations to the extent not paid when
due.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time.

“Bankruptcy Law” means Title 11, U.S. Code, or any similar Laws of any
Jurisdiction for the relief of debtors, and “Bankruptcy” means the commencement
of any case or other action for relief under Bankruptcy Law.

“Base Rate” means the rate of interest periodically designated by Wachovia as
its Base Rate. The Base Rate is not necessarily the lowest interest rate charged
by Wachovia.

“Borrowers” means Pemco Aviation, Pemco Aeroplex, Pemco Engineers, Pemco World
and Space Vector.

“Borrower Parties” means Borrowers and any other Person that hereafter becomes a
party to this Agreement and/or any other Loan Document, and which Person is
responsible in whole or in part for any of the Obligations.

“Borrowers’ Closing Affidavits” means affidavits in form and substance
acceptable to Agent, and signed by a duly authorized representative of each
Borrower.

“Borrowers’ Interest” means all right, title and interest of ANY Borrower of
whatever kind, nature or description.

“Borrower’s Representatives” means the president, chief executive officer, chief
financial officer, and vice president of finance of Pemco Aviation, and any
other Person designated by Borrower as Borrower’s Representatives under this
Agreement.

“Borrowing Base” means, at any time, the amount equal to the aggregate of the
following, subject to change from time to time in the Lenders’ reasonable
discretion upon completion of any Collateral Exam, as such amount is computed on
the Collateral Report most recently delivered to, and accepted by, Agent in
accordance with this Agreement:

(A) Eighty-five percent (85%) of Eligible Accounts due from prime contractors on
all U.S. Government contracts; plus

(B) Eighty-five percent (85%) of Eligible Accounts due from governmental and
commercial contracts; plus

(C) Fifty percent (50%) of Eligible Accounts which are unbilled due to the terms
of an applicable contract, but with respect to which work has been performed and
completed; plus

(D) The lesser of (i) (a) fifty percent (50%) of Eligible Inventory other than
work-in-process Inventory, plus (b) sixty-five percent (65%) of Eligible
Inventory consisting of work-in-process Inventory, or (ii) $14,000,000.00.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day of the year, other than Saturday or Sunday, on
which dealings in United States Dollars are carried on in the London interbank
market and banks open for business in Birmingham, Alabama are not required or
authorized to close.

“Capital Expenditures” means the sum of (i) all expenditures made by a Person,
directly or indirectly for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefor or additions
thereto, that should be, in accordance with Generally Accepted Accounting
Principles, reflected as additions to property, plant or equipment on a balance
sheet of such Person or which have a useful life of more than one Year plus
(ii) the aggregate principal amount of all Indebtedness (including Capitalized
Leases) assumed or incurred in connection with any such expenditures.

“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with Generally Accepted Accounting
Principles.

“Cash Collateral Account” means the special cash collateral account established
pursuant to Section 5.4 of this Agreement.

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed by
the United States of America or any agency or instrumentality thereof, backed by
the full faith and credit of the United States of America and maturing within 90
days from the date of acquisition, (ii) commercial paper issued by any Person
organized under the Laws of the United States of America, maturing within 90
days from the date of acquisition and, at the time of acquisition, having a
rating of at least “A-1” or the equivalent thereof by Standard & Poor’s Ratings
Services or at least “P-1” or the equivalent thereof by Moody’s Investors
Service, Inc., (iii) time deposits (which shall not include demand deposit
accounts) and certificates of deposit maturing within 90 days from the date of
issuance and issued by a bank or trust company organized under the Laws of the
United States of America or any state thereof that has combined capital and
surplus of at least $500,000,000 and that has (or is a subsidiary of a bank
holding company that has) a long-term unsecured debt rating of at least “A” or
the equivalent thereof by Standard & Poor’s Ratings Services or at least “A2” or
the equivalent thereof by Moody’s Investors Service, Inc., (iv) repurchase
obligations with a term not exceeding seven (7) days with respect to underlying
securities of the types described in clause (i) above entered into with any bank
or trust company meeting the qualifications specified in clause (iii) above, and
(v) money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.

“Change in Control” means a change in the Equity Interests or Voting Power of
any Borrower after the date of this Agreement so that, after the change, any
Person and such Person’s Affiliates (other than Michael Tennenbaum and Mass
Mutual Life Insurance Company) own collectively more than twenty percent
(20.0%) of the outstanding Equity Interests or Voting Power of any Borrower.

“Closing” means the time and place of actual execution and delivery of this
Agreement, the Notes, and except as waived by Agent, the other documents,
instruments, and things required by Section 7.1 hereof.

 

6



--------------------------------------------------------------------------------

“Collateral” means all of the assets of the Borrowers of every kind, nature and
description, wherever located, whether now owned or hereafter acquired (other
than the Assets Excluded From Collateral), including the following:

(A) Borrowers’ Interest in the Mortgaged Property;

(B) the Assigned Agreements;

(C) the Pledged Stock;

(D) all amounts that may be owing from time to time by any Lender Party to any
Borrower in any capacity, including, without limitation, any balance or share
belonging to any Borrower, of any Deposit Accounts or other account with any
Lender Party; and

(E) all of Borrowers’ assets which are or may be subject to Article 9 of the
Uniform Commercial Code, together with all replacements therefor, additions and
accessions thereto, and proceeds (including, but without limitation, insurance
proceeds) and products thereof, including, without limitation, the following:

(1) Accounts (including, without limitation, notes, drafts, acceptances, letters
of credit, and other rights to payment);

(2) Chattel Paper;

(3) Contract Rights;

(4) Commercial Tort Claims, including those Commercial Tort Claims described on
Schedule 1.1 attached hereto;

(5) Deposit Accounts and Lockbox Accounts;

(6) Documents;

(7) Equipment (including, without limitation, all motor vehicles, trucks,
trailers, rolling stock and mobile goods);

(8) General Intangibles;

(9) Instruments;

(10) Intellectual Property Rights;

(11) Inventory;

(12) Investment Property;

(13) Letter-of-Credit Rights;

(14) Payment Intangibles;

 

7



--------------------------------------------------------------------------------

(15) Supporting Obligations;

(16) Rights as seller of Goods and rights to returned or repossessed Goods;

(17) All existing and future leases and use agreements of personal property
entered into by any Borrower as lessor with other Persons as lessees, including
without limitation the right to receive and collect all rentals and other
monies, including security deposits, at any time payable under such leases and
agreements;

(18) Any existing and future leases and use agreements of personal property
entered into by any Borrower as lessee with other Persons as lessors, including
without limitation the leasehold interest of any Borrower in such property, and
all options to purchase such property or to extend any such lease or agreement;

(19) All fixtures of Borrowers (including, but not limited to, all fixtures now
or hereafter located on the Mortgaged Property);

(20) All moneys of each Borrower and all bank accounts, deposit accounts, lock
boxes and other accounts in which such moneys may at any time be on deposit or
held and all investments or securities in which such moneys may at any time be
invested and all certificates, instruments and documents from time to time
representing or evidencing any of the same;

(21) All claims of each Borrower in any pending litigation and/or claims for any
insurance proceeds; and

(22) All Records pertaining to any of the Collateral;

(F) any and all other assets of Borrowers of any kind, nature, or description
and which are intended to serve as collateral for the Loans under any one or
more of the Security Documents; and

(G) All interest, dividends, Proceeds, products, rents, royalties, issues and
profits of any of the property described above, including, without limitation,
all monies due and to become due with respect to such property, together with
all rights to receive the same, and all notes, certificates of deposit, checks
and other instruments and property from time to time delivered to or otherwise
possessed by any Lender Party for or on behalf of Borrower in substitution for
or in addition to any of said property.

“Collateral Exam” means any collateral exam, audit or inspection conducted by or
on behalf of the Agent or the Lenders of any Collateral or of any of the
Borrowers’ operations or businesses.

“Collateral Report” means a fully completed and duly executed Collateral Report
and Borrowing Base Certificates delivered by Borrowers to Agent and in the form
attached hereto as Exhibit “D”.

 

8



--------------------------------------------------------------------------------

“Commitment Fee” means a fee payable at the Closing by Borrowers to Agent for
the account of the Lenders in the amount of Two Hundred Eighty Thousand Dollars
($280,000.00).

“Commitments” means the Revolving Loan Commitment, the Swing Line Loan
Commitment, the Term Loan Commitment, the Letter of Credit Commitment, and the
Treasury Stock Loan Commitment.

“Compass” means Compass Bank, an Alabama banking corporation.

“Compliance Certificate” means a fully completed and duly executed certificate
delivered by Borrowers to Agent and in the form attached hereto as Exhibit “E”.

“Consolidated Basis” means the consolidation of the assets, liabilities, income
and losses, as applicable, of Borrowers, together with a separate statement of
each of the foregoing for each Borrower whose assets, liabilities, income and
losses are the subject of the consolidation.

“Credit Percentage” means, with respect to each Lender, a percentage based on a
fraction, the numerator of which shall be the sum of (a) the aggregate principal
amount of the Advances outstanding at such time and owing to such Lender at such
time, and (b) such Lender’s Pro Rata Share of the aggregate Available Amount of
all Letters of Credit outstanding at such time, and the denominator of which
shall be the sum of (a) the aggregate principal amount of all Advances
outstanding at such time and owing to the Lenders at such time, and (b) the
aggregate Available Amount of all Letters of Credit outstanding at such time;
provided, that in calculating such percentage and each Lender’s Pro Rata Share,
the aggregate principal amount of Swing Line Loan Advances owing to the Swing
Line Lender and of Letter of Credit Advances owing to Issuing Lender shall, at
such time, be considered to be owed to the Lenders that purchase, are obligated
to purchase, or if the demand required under Section 3.2(C) or 5.7(C) were
made would be obligated to purchase, Swing Line Loan Advances and Letter of
Credit Advances from the Swing Line Lender and Issuing Lender under the terms of
this Agreement (the Credit Percentage of Lenders as of the date of this
Agreement being set forth on the attached Exhibit “F”).

“Default” means the occurrence of an event described in Section 11.1 hereof
regardless of whether there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default.

“Default Costs” means all Indemnified Losses incurred by any Lender Party by
reason of a Default.

“Defaulting Lender” means any Lender that has failed to make any Advance or
purchase its Pro Rata Share of any Swing Line Loan Advance or Letter of Credit
Advance as and when required under the terms of this Agreement.

“Default Rate” means a variable per annum rate of interest equal to the lesser
of (1) three percent (3%) in excess of the highest Interest Rate otherwise
payable on any Loan hereunder, or (2) the maximum rate allowed by applicable
Laws.

 

9



--------------------------------------------------------------------------------

“Deposit Accounts” means all bank accounts and other deposit accounts and lock
boxes included in the Collateral or established for the benefit of any Lender
Party pursuant to the terms of any of the Loan Documents.

“Depreciation Expense” means the depreciation expense of Borrowers for the
applicable period (to the extent included in the computation of Net Income
(Loss)), according to Generally Accepted Accounting Principles.

“EBITDA” means, for any applicable Person for any applicable period, the Net
Income (Loss) of such Person for such period, plus (a) the sum of the following
amounts of such Person for such period to the extent included in the
determination of such Net Income (Loss): (i) Depreciation Expense,
(ii) Amortization Expense and other noncash charges, (iii) Interest Expense, and
(iv) Income Tax Expense; less (b) Extraordinary Receipts (and other gains on
asset sales not otherwise included in Extraordinary Receipts) for such Person.

“Eligible Account” means, at any time, an Account of Borrower that conforms and
continues to conform to the following conditions:

(A) The Account is part of the Collateral and the Agent’s Lien has been
perfected in accordance with applicable Laws (including, without limitation, the
perfection of the Lien as provided for in Section 10.7(K) of this Agreement),
provided, however, that if such Account arises under an Approved Contract, such
Account will not be ineligible under this paragraph (A) until such time as any
Borrower fails or refuses to take the action requested by Agent to perfect the
Lien as provided under Section 10.7(K) of this Agreement;

(B) All representations and warranties of Borrowers contained in the Loan
Documents with respect to such Account are true and correct in all material
respects;

(C) The Account arose from a bona fide outright sale of Goods by any Borrower or
from services performed by any Borrower in the Ordinary Course of Business, and
such Goods have been shipped to the appropriate Purchaser or its designees (or
the sale has otherwise been consummated), or the services have been fully
performed for the appropriate Purchaser;

(D) The Account is based upon an enforceable order or contract, written or oral,
for Goods shipped or held for services performed and the same were shipped,
held, or performed in accordance with such order or contract;

(E) The title of Borrowers to the Account is absolute and is not subject to any
Lien except Agent’s Lien;

(F) The amount shown on the books of Borrowers and on any invoice or statement
delivered to Agent is owing to Borrowers, less any partial payment that has been
made thereon by any Person;

(G) The Account shall be eligible only to the extent that it is not subject to
any claim of reduction, counterclaim, set off, recoupment, or any claim for
credits, allowances, or

 

10



--------------------------------------------------------------------------------

adjustments by the Purchaser because of return, inferior, or damaged goods or
unsatisfactory services, or for any other reason;

(H) The Purchaser has not returned or refused to retain, or otherwise notified
Borrower of any dispute concerning, or claimed nonconformity of, any of the
Goods or services from the sale of which the Account arose;

(I) The Account is due and payable not more than ninety (90) days from the date
of the invoice therefor;

(J) The Account is not more than sixty (60) days past due;

(K) The Account does not arise out of a contract with, or order from, a
Purchaser that, by its terms, forbids or makes void or unenforceable the
assignment by Borrowers to Agent of the Account arising with respect thereto;

(L) Borrowers have not received any note, trade acceptance, draft or other
instrument with respect to, or in payment of, the Account nor any Chattel Paper
with respect to the Goods giving rise to the Account, unless, if any such
instrument or Chattel Paper has been received, Borrowers immediately notify
Agent and endorses or assigns and delivers the same to Agent;

(M) Borrowers have not received any notice of the death of the Purchaser or a
partner thereof; nor of the dissolution, termination of existence, insolvency,
business failure, appointment of a receiver for any part of the property of,
assignment for the benefit of creditors by, or the filing of a petition in
Bankruptcy, or the commencement of any proceeding under any Bankruptcy or
insolvency laws by or against, the Purchaser;

(N) The Purchaser is not a foreign entity, unless (i) the Account arises
pursuant to a commercial cargo conversion or maintenance of a particular
aircraft, (ii) the aircraft is under the sole possession and control of
Borrowers, (iii) the owner of the aircraft has no right to have possession and
control of the aircraft returned to it until the Account is paid in full,
(iv) the aircraft has an estimated value of at least five times the total amount
to be paid for work performed by Borrowers, and (v) the Account is not more than
thirty days past due; provided, however, that the total amount of Eligible
Accounts under this subparagraph (N) shall not exceed ten percent (10%) of the
total amount of all Accounts;

(O) The Purchaser is not an Affiliate of any Borrower;

(P) The Account is not an Account of a Purchaser with respect to which fifteen
percent (15%) or more of all the Accounts from the Purchaser are not Eligible
Accounts hereunder for any reason (unless the Purchaser is the United States
Government, in which case the applicable percentage shall be 50% (instead of
15%) and in making such determination, Accounts of the United States Government
more than 60 days past due shall be deemed eligible until such Accounts are more
than 150 days past due);

 

11



--------------------------------------------------------------------------------

(Q) The Account does not arise from a sale to the Purchaser on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment or any other
repurchase or return basis;

(R) If the Account, when combined with the total other Eligible Accounts of the
Purchaser, exceeds five percent (5%) of the Eligible Accounts of the Borrowers
at such time, then the Account will be ineligible to the extent of such excess
(except in the case of an Account arising under an Approved Contract); and

(S) Agent has not deemed such Account ineligible because of uncertainty about
the creditworthiness of the Purchaser or because Agent otherwise considers the
collateral value thereof to Agent to be impaired or its ability to realize such
value to be insecure.

In the event of any dispute under the foregoing criteria about whether an
Account is or has ceased to be an Eligible Account, the decision of Agent, to be
made in Agent’s discretion, shall control.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having combined capital and surplus of at least $250,000,000.00;
(iv) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof, and having combined capital and surplus
of at least $250,000,000.00; (v) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) organized under the laws of the United States, or any State
thereof, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having combined
capital and surplus of at least $250,000,000.00; and (vi) any other Person
approved by Agent and Borrowers, such approval not to be unreasonably withheld
or delayed.

“Eligible Inventory” means the Inventory of Borrowers (including work in
process, finished goods and raw materials), valued at the lesser of cost (as
established on the FIFO method of accounting) or fair market value, provided,
however, that Agent may consider any of the following classes of inventory not
to be Eligible Inventory:

(A) Inventory which is not part of the Collateral, or which is part of the
Collateral but with respect to which the Agent’s Lien has not been perfected in
accordance with applicable Laws.

(B) Inventory with respect to which any representation or warranty contained in
any of the Loan Documents has been breached.

(C) Inventory consisting of “perishable agricultural commodities” within the
meaning of the Perishable Agricultural Commodities Act of 1930, as amended, and
the regulations thereunder, or on which a Lien has arisen or may arise in favor
of agricultural producers under comparable state or local laws;

 

12



--------------------------------------------------------------------------------

(D) Inventory located on leaseholds as to which the lessor has not entered into
a consent and agreement providing Agent with the right to receive notice of
default, the right to repossess such Inventory at any time and such other rights
as may be required by Agent;

(E) Inventory to which the title of Borrowers is not absolute, or which is
subject to any Lien, except Agent’s Lien;

(F) Inventory that is obsolete, unusable or otherwise unavailable for sale;

(G) Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;

(H) Inventory that fails to meet all standards imposed by any governmental
agency, or department or division thereof, having regulatory authority over such
Inventory or its use and sale;

(I) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any Third Person from whom Borrowers have
received notice of a dispute in respect of any such agreement;

(J) Inventory located outside the United States;

(K) Inventory that is not in the possession of or under the sole control of
Borrowers, unless all Persons exercising dominion or control over such Inventory
shall have entered into such agreements as may be required by Agent, including
agreements providing for the right of Agent to repossess such Inventory at any
time and such other rights as may be required by Agent;

(L) Inventory in transit (unless otherwise determined to be eligible by Agent in
its discretion after a request for such determination from Borrowers);

(M) Inventory returned or repossessed by Purchasers other than Inventory that is
resalable in Borrowers’ Ordinary Course of Business; and

(N) Inventory with respect to which deposits or other monies have been received
from any Person and with respect to which work has not commenced or has not been
performed so that the conditions to the release of such deposit or other monies
have been satisfied.

Additionally, Agent may exclude from Eligible Inventory all or a proportionate
part of any particular portion of Borrowers’ Inventory which Agent deems
ineligible because its market value has declined or because Agent otherwise
considers the collateral value thereof to Agent to be impaired or its ability to
realize such value to be insecure.

“Environmental Laws” means all Laws of any Jurisdiction relating to the
governance or protection of the environment, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980
(“CERCLA”), as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49

 

13



--------------------------------------------------------------------------------

U.S.C. Sections 1801, et seq.), the Resource Conservation and Recovery Act
(“RCRA”), as amended (42 U.S.C. Sections 6901, et seq.), the Clean Water Act, as
amended (42 U.S.C. Sections 7401, et seq.), the Toxic Substances Control Act, as
amended (15 U.S.C. Sections 2601, et seq.).

“Equity Agreements” means any and all agreements of whatever kind by, between
and among any Borrower Party and relating to the Equity Interests of any
Borrower Party.

“Equity Interests” means any and all ownership or other equitable interests in
the applicable Person, including any interest represented by any capital stock,
membership interest, partnership interest, or similar interest, but specifically
excluding any interest of any Person solely as a creditor of the applicable
Person.

“Equity Owner” means any Person owning an Equity Interest.

“Equity Owners’ Equity” means, at any time, the sum of the following accounts
set forth in a balance sheet of Borrowers, adjusted to U.S. Dollars by means of
applicable foreign currency exchange rates and prepared in accordance with
Generally Accepted Accounting Principles consistently applied:

(A) The par or stated value of all outstanding Equity Interests;

(B) Capital surplus; and

(C) Retained earnings.

“ERISA” means the Federal Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and the regulations and published
interpretations thereof.

“ERISA Affiliate” means any Person that would be deemed to be under “common
control” with, or a member of the same “controlled group” as, Borrowers or any
of their Subsidiaries, within the meaning of the Internal Revenue Code (as
applicable to Plans) or ERISA.

“ERISA Event” means any of the following with respect to a Plan: (i) a
Reportable Event, (ii) a complete or partial withdrawal by any Borrower or any
ERISA Affiliate from a Plan that results in liability under ERISA, or the
receipt by any Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to ERISA or that it
intends to terminate or has terminated under ERISA, (iii) the distribution by
any Borrower or any ERISA Affiliate under ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (iv) the
commencement of proceedings by the PBGC under ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by any
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against any Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon any
Borrower or any ERISA Affiliate of any liability under

 

14



--------------------------------------------------------------------------------

Title IV of ERISA, other than for PBGC premiums due but not delinquent under
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
Borrower or any ERISA Affiliate as a result of any alleged failure to comply
with the Internal Revenue Code or ERISA in respect of any Plan, (vii) the
engaging in or otherwise becoming liable for a nonexempt Prohibited Transaction
by any Borrower or any ERISA Affiliate, (viii) a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Internal Revenue Code by any fiduciary of any Plan for
which Borrower or any of its ERISA Affiliates may be directly or indirectly
liable, or (ix) the adoption of an amendment to any Plan that, pursuant to the
Internal Revenue Code or ERISA, would result in the loss of a tax-exempt status
of the trust of which such Plan is a part of, and any Borrower or an ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of ERISA.

“Event of Default” means the occurrence of an event described in Section 11.1
hereof provided that there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default under Section 11.1.

“Existing Credit Agreement” means the Credit Agreement dated as of December 16,
2002 by and among the Borrowers, the Lenders, and the Agent, as amended by
(a) the First Amendment to Credit Agreement dated as of May 22, 2003, (b) the
Second Amendment to Credit Agreement dated as of November 24, 2003, (c) the
Third Amendment to Credit Agreement dated as of December 16, 2003, (d) the
Fourth Amendment to Credit Agreement dated as of May 7, 2004, (e) the Fifth
Amendment to Credit Agreement dated as of May 22, 2004, (f) the Sixth Amendment
to Credit Agreement dated as of August 1, 2004, (g) the Seventh Amendment to
Credit Agreement dated as of November 5, 2004, (h) the Eighth Amendment to
Credit Agreement dated as of December 24, 2004, (i) the Ninth Amendment to
Credit Agreement dated as of March 31, 2005, (j) the Tenth Amendment to Credit
Agreement dated as of April 30, 2005, (k) the Eleventh Amendment to Credit
Agreement dated as of June 28, 2005, (l) the Twelfth Amendment to Credit
Agreement dated as of August 12, 2005, and (m) the Thirteenth Amendment to
Credit Agreement dated as of February 15, 2006.

“Existing Indebtedness” means Indebtedness of Borrowers as reflected on the Most
Recent Financial Statements, and which Indebtedness is not being paid or
defeased with the proceeds of the Loans at Closing.

“Existing Investments” means Investments of Borrowers as reflected on the Most
Recent Financial Statements.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the Ordinary Course of Business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof) and indemnity payments.

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions

 

15



--------------------------------------------------------------------------------

with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or if such rate
is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
federal funds brokers of recognized standing selected by Agent.

“Fees” means the Agent’s Fee, the Commitment Fee, the Additional Commitment Fee,
the Unused Fee, the Letter of Credit Facility Fee, the Success Fee, and the
Letter of Credit Issuance Fee.

“Financial Statements” means the Most Recent Financial Statements and the income
statements, balance sheets and other financial statements required to be
delivered by Borrowers in accordance with this Agreement.

“Financing Statements” means the UCC-1 financing statements (including any
amendments and continuations) and UCC-3 financing statements required hereunder
or under any other Security Document.

“Fiscal Year” means a twelve-month period of time commencing on the first day of
January.

“Fiscal Year-End” means the end of each Fiscal Year.

“Fixed Charge Coverage Ratio” means, for any applicable Person for any
applicable period, the ratio of (a) the Operating Income of such Person, to
(b) the Fixed Charges incurred by such Person.

“Fixed Charges” means, for any applicable Person for any applicable period, the
sum of (without duplication) (a) Interest Expense and Lease Expense for such
period; plus (b) regularly scheduled principal payments on Indebtedness of such
Person during such period, including, without limitation, the principal
component of all payments made in respect of capitalized lease obligations, but
excluding any scheduled balloon, bullet or similar principal payment which
repays such Indebtedness in full; plus (c) all payments made in respect of any
Unfunded Pension Liability (whether or not included in the determination of Net
Income (Loss) of such Person).

“Funded Debt” means, for any applicable Person as of an applicable date, all
Indebtedness of such Person, other than Indebtedness that is accounts payable,
accrued expenses or other current liabilities not incurred through the borrowing
of money (provided that Funded Debt shall include all Unfunded Pension
Liability).

“Generally Accepted Accounting Principles” means generally accepted principles
of accounting in effect from time to time in the United States applied in a
manner consistent with those used in preparing such financial statements as have
heretofore been furnished to Agent by the applicable Person.

“Governing Body” means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).

 

16



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

“Governmental Authority” means any nation or government and any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining thereto, which has or
asserts jurisdiction over Lender Party, Borrowers, or any property of any of
them.

“Hazardous Materials” and “Hazardous Substances” means “hazardous materials” and
“hazardous substances” as defined under any applicable Environmental Law.

“Improvements” means the “Improvements” as defined in the Mortgage.

“Income Tax Expense” means the income tax expense of Borrower for the applicable
period (to the extent included in the computation of Net Income (Loss)),
determined in accordance with Generally Accepted Accounting Principles.

“Indebtedness” means all items of indebtedness, obligation or liability, whether
matured or unmatured, liquidated or unliquidated, direct or contingent, joint or
several, including, but without limitation or duplication:

(A) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the Ordinary Course of
Business) or discounted with recourse;

(B) All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise:

(1) to purchase such indebtedness; or

(2) to purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or

(3) to supply funds to or in any other manner invest in the debtor;

(C) All indebtedness secured by (or which the holder of such indebtedness has a
right, contingent or otherwise, to be secured by) any Lien upon property owned
or acquired subject thereto, whether or not the liabilities secured thereby have
been assumed; and

(D) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with Generally Accepted Accounting Principles, should not be
reflected on the lessee’s balance sheet.

“Indemnified Losses” means all damages, dues, penalties, fines, costs, amounts
paid in settlement, taxes, losses, expenses, and fees, including court costs and
attorneys’ fees and expenses.

 

17



--------------------------------------------------------------------------------

“Intangible Assets” means, for any applicable Person as of an applicable date,
the total amount of all assets of such Person consisting of goodwill patents,
trade names, trademarks, copyrights, franchises, experimental expense,
organization expense, unamortized debt discount and expense, deferred assets
(other than prepaid insurance and prepaid taxes), the excess of cost of shares
acquired over book value of related assets and such other assets as are properly
classified as “intangible assets” in accordance with Generally Accepted
Accounting Principles.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
February 15, 2006 by and among the Borrowers, the Agent, the Lenders, and Silver
Canyon Services, Inc., as the same has been amended or assigned from time to
time in writing by the parties.

“Interest Expense” means the interest expense of Borrowers for the applicable
period (to the extent included in the computation of Net Income (Loss)),
determined in accordance with Generally Accepted Accounting Principles.

“Interest Rate” means the actual interest rate at which all or any portion of
the outstanding principal amount of a Note bears interest from time to time
during the term of such Note.

“Investment” means any loan or advance to any Person, any purchase or other
acquisition of any capital stock or other ownership or profit interest,
warrants, rights, options, obligations or other securities of such Person, any
capital contribution to such Person or any other investment in such Person.

“Issuing Lender” means Wachovia and any other Person that becomes the Issuing
Lender with respect to a Letter of Credit pursuant to the terms of this
Agreement.

“Jurisdiction” means each and every nation or any political subdivision thereof.

“KC-135 Contract” means the contract or contracts to be issued by the United
States Air Force relating to the KC-135 PDM program with respect to which
Borrowers have submitted or soon will submit a proposal to serve as prime
contractor for such program.

“Land” means the “Land” as defined in the Mortgage.

“Laws” means each and all laws, treaties, ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any Governmental
Authority, or any court or similar entity established by any thereof, whether
now in effect or hereafter enacted.

“Lease Expense” means the lease expense of Borrowers with respect to operating
leases for the applicable period (to the extent included in the computation of
Net Income (Loss)), determined in accordance with Generally Accepted Accounting
Principles (and specifically excluding any capitalized lease obligations).

“Lender Parties” means Agent, Lenders and Issuing Lender.

 

18



--------------------------------------------------------------------------------

“Lenders” means Wachovia, Compass and any other Person that shall become a
Lender hereunder pursuant to the terms hereof.

“Letter of Credit” means any Letter of Credit that is issued pursuant to this
Agreement (it being understood that the Wachovia Bond Issue Letter of Credit is
not a Letter of Credit under this Agreement).

“Letter of Credit Advances” means all amounts owing to Issuing Lender under any
Letter of Credit Agreement, including, without limitation, all drafts paid by
Issuing Lender under any Letter of Credit and with respect to which and to the
extent that Issuing Lender has not been reimbursed, and all amounts owing to
Lenders who purchase their Pro Rata Share of Letter of Credit Advances in
accordance with this Agreement.

“Letter of Credit Agreement” means this Agreement and any other agreement
providing for the issuance of the Letters of Credit as contemplated hereunder,
together with any and all extensions, revisions, modifications or amendments at
any time made thereto.

“Letter of Credit Commitment” means the commitment of Issuing Lender, subject to
the terms of this Agreement, to issue for the account of Borrowers Letters of
Credit in an aggregate amount of up to the lesser of (i) One Million Two Hundred
Thirty Five Thousand and 00/100 Dollars, or (ii) the Unused Revolving Loan
Commitment.

“Letter of Credit Facility Fee” means an annual fee payable by Borrowers with
respect to each Letter of Credit, in advance upon the issuance of such Letter of
Credit and on the first day of each Year thereafter, and equal to one and
one-quarter percent (1.25%) of the Available Amount of such Letter of Credit.

“Letter of Credit Issuance Fee” means a fee payable by Borrowers with respect to
each Letter of Credit, in advance upon the issuance of such Letter of Credit, as
is customarily charged by Issuing Lender (but not more than $250.00).

“Liabilities” means all Indebtedness that, in accordance with Generally Accepted
Accounting Principles, should be classified as liabilities on a balance sheet of
a Person.

“LIBOR Rate Interest Period” means any applicable 30-Day LIBOR Rate Interest
Period, 60-Day LIBOR Rate Interest Period, or 90-Day LIBOR Rate Interest Period.

“LIBOR Rate Notice” means any applicable 60-Day LIBOR Rate Notice or 90-Day
LIBOR Rate Notice.

“Lien” means any mortgage, pledge, encumbrance, charge, security interest, lien,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.

“Loans” means the loans and other extensions of credit, if any, being made by
any Lender to Borrowers pursuant to this Agreement, including but not limited to
the Revolving Loan, the Swing Line Loan, the Term Loan, the Letters of Credit,
and the Treasury Stock Loan Commitment.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Subordination Agreement,
the Security Documents, the Letter of Credit Agreements, the Borrowers’ Closing
Affidavits, and any and all other agreements, documents and instruments of any
kind executed or delivered in connection with, or evidencing, securing,
guaranteeing or relating to, the Loans, whether heretofore, simultaneously
herewith or hereafter delivered, together with any and all extensions,
revisions, modifications or amendments at any time made to any of the foregoing,
provided, however, that the Wachovia Swap Documents are expressly excluded from
the definition of Loan Documents.

“Lockbox Accounts” means the lockbox accounts established pursuant to
Section 10.16 of this Agreement.

“Long-Term Unfunded Pension Liability” means, for any applicable Person as of an
applicable date, any Unfunded Pension Liability with respect to which no payment
is required to be made within one (1) year of the applicable date.

“Material Adverse Change” means the occurrence of an event giving rise to a
Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Borrower Party, (b) the rights and remedies of any Lender Party
under any Loan Document, or (c) the ability of any Borrower Party to perform its
Obligations under any Loan Document to which it is or is to be a party.

“Month-End” means the last day of each calendar month during the term of this
Agreement.

“Mortgage” means that certain Leasehold Mortgage / Mortgage and Security
Agreement dated as of December 16, 2002, executed by Borrowers in favor of
Agent, and includes any and all extensions, revisions, modifications or
amendments at any time made thereto.

“Mortgaged Property” means the “Mortgaged Property” as defined in the Mortgage.

“Mortgaged Property Documents” means (i) the Assigned Leases; (ii) any and all
other agreements entered into by Borrower with any Person relating to the
Mortgaged Property; (iii) any and all Governmental Approvals with respect to the
Mortgaged Property; and (iv) any and all operating, service, supply, and
maintenance contracts with respect to the Mortgaged Property.

“Most Recent Financial Statements” means the audited balance sheet and income
statement of Borrowers dated as of December 31, 2005, as supplemented by the
10-Qs filed by Borrowers with the Securities and Exchange Commission for the
Quarter-End of each March, June and September of 2006.

 

20



--------------------------------------------------------------------------------

“Net Income (Loss)” means, for any applicable Person for any applicable period,
the net income (loss) of such Person for such period as determined in accordance
with Generally Accepted Accounting Principles, but excluding for purposes of
determining any financial ratios under this Agreement, all Extraordinary
Receipts and any Income Tax Expense on such Extraordinary Receipts and any tax
deductions or credits on account of such Extraordinary Receipts.

“Non-Cash Stock Option Expense” means, for any applicable Person for any
applicable period, options to purchase shares of Pemco Aviation pursuant to the
Pemco Aviation Group, Inc. Non-Qualified Stock Option Plan as amended and
restated on May 14, 2003.

“Non-Capitalized Lease” means any lease other than a Capitalized Lease.

“Notes” means the Revolving Notes, the Swing Line Note, the Term Notes, and the
Treasury Stock Notes.

“Notice of Borrowing” means a notice from Borrowers in form and substance
satisfactory to Agent (and, in the case of a Swing Line Loan Advance, in form
and substance satisfactory to Swing Line Lender), to be made by telephone and
confirmed in writing, specifying therein the information as may be reasonably
required by Agent (and, in the case of a Swing Line Loan Advance, as may be
reasonably required by Swing Line Lender) with respect to any borrowing under
this Agreement.

“Notice of Issuance” means a notice from Borrowers to Agent and Issuing Lender
to be made by telephone and confirmed in writing, specifying therein the
information as may be reasonably required by Agent and Issuing Lender with
respect to the issuance of any Letter of Credit under this Agreement.

“Obligations” means the obligations (including obligations of performance) and
liabilities of any Borrower Party to any Lender Party of every kind and
description whatsoever, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, contracted or arising, or
acquired by any Lender Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as maker, endorser, surety, guarantor, general
partner, drawer, tort-feasor, indemnitor, account party with respect to a letter
of credit or otherwise, and arising out of, incurred pursuant to and/or in
connection with any Loan Document, and any and all extensions and renewals of
any of the same, including but not limited to the obligation:

(A) To pay the principal of and interest on the Notes in accordance with the
respective terms thereof and/or hereof, including any and all extensions,
modifications, and renewals thereof and substitutions therefor;

(B) To pay, repay or reimburse the Lender Parties for all amounts owing
hereunder and/or under any of the other Loan Documents, including the
Reimbursement Obligation and all Indemnified Losses and Default Costs;

 

21



--------------------------------------------------------------------------------

(C) To pay, repay or reimburse to the Lender Parties all obligations under any
agreements designed to provide protection for fluctuations in interest rates,
exchange rates, or forward rates, including, without limitation, interest rate
exchange agreements, foreign currency exchange agreements, foreign rate currency
or interest rate options, puts, warrants, and those commonly known as interest
rate “swap” agreements, and any interest rate cap or collar protection
agreements; and

(D) To pay, repay or reimburse to Wachovia all obligations under any Wachovia
Swap Documents.

“Operating Income” means, for any applicable Person for any applicable period,
EBITDA of such Person for such period, less Income Tax Expense (to the extent
included in the determination of Net Income (Loss) of such Person), plus Lease
Expense (to the extent included in the determination of Net Income (Loss) of
such Person), plus pension expense included in the determination of Net Income
(Loss) of such Person, plus the tax benefit of all pension payments included in
the determination of Net Income (Loss) of such Person, plus Non-Cash Stock
Option Expense (to the extent included in the determination of Net Income (Loss)
of such Person).

“Ordinary Course of Business” means an action taken by a Person only if:

(A) Such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

(B) Such action is not required to be authorized by the Governing Body of such
Person; and

(C) Such action is similar in nature and magnitude to actions customarily taken,
without any authorization by any Governing Body, in the ordinary course of the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.

“Organizational Documents” means (i) the articles of incorporation and the
bylaws of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
articles of organization and the operating agreement of a limited liability
company, (v) any charter or similar document adopted or filed in connection with
the creation, formation, or organization of a Person, and (vi) any amendment to
any of the foregoing.

“Participant” means any bank, financial institution, Affiliate of Lender Party,
or other entity which enters into a participation agreement with Lender Party
and/or to whom Lender Party assigns all or a portion of its rights and
obligations under this Agreement.

“Payment Due Date” means each Month-End.

“Pemco Aeroplex” means Pemco Aeroplex, Inc., an Alabama corporation.

“Pemco Aviation” means Pemco Aviation Group, Inc., a Delaware corporation.

 

22



--------------------------------------------------------------------------------

“Pemco Engineers” means Pemco Engineers, Inc., a Delaware corporation.

“Pemco World” means Pemco World Air Services, Inc., a Delaware corporation.

“Permitted Indebtedness” means:

(A) The Loans;

(B) The Existing Indebtedness;

(C) Indebtedness otherwise expressly permitted under the terms of this Agreement
or any other Loan Document, if any;

(D) Indebtedness incurred in Borrowers’ Ordinary Course of Business and not
incurred through the borrowing of money, provided that such Indebtedness is
either Unsecured Indebtedness or Indebtedness secured by a Permitted Lien;

(E) Subordinated Debt; and

(F) Capitalized Leases, so long as the aggregate annual payments under all
Capitalized Leases do not exceed $1,000,000.00.

“Permitted Investments” means:

(A) Cash Equivalents if Agent is satisfied in Agent’s discretion that the same
constitute part of the Collateral and that Agent’s Lien is properly perfected
with respect thereto;

(B) Purchases and acquisitions of inventory, supplies, materials and equipment
in the Ordinary Course of Business;

(C) Investments consisting of loans and advances to employees for reasonable
travel, relocation and business expenses in the Ordinary Course of Business or
prepaid expenses incurred in the Ordinary Course of Business;

(D) Without duplication, Investments consisting of Permitted Indebtedness;

(E) Investments existing on the Closing Date and reflected in the Most Recent
Financial Statements;

(F) Investments in connection with Acquisitions if Agent is satisfied in Agent’s
discretion that the same constitute part of the Collateral and that Agent’s Lien
is properly perfected with respect thereto, and such Acquisition is otherwise
permitted under this Agreement;

(G) Investments (other than Investments specified in clauses (A) through
(F) above) in an aggregate amount that shall not exceed $100,000.00 for all such
Investments from and after the Closing Date;

 

23



--------------------------------------------------------------------------------

(H) Investments in any Equity Interest of Borrowers accomplished pursuant to a
purchase, redemption or retirement of such Equity Interest not in violation of
Section 10.2(G) of this Agreement or otherwise giving rise to a Default; and

(I) Any other Investments that may be approved in writing by Agent from time to
time.

“Permitted Liens” means:

(A) The Agent’s Lien;

(B) The Lien of the Wachovia Bond Issue Letter of Credit Mortgage and those
Liens identified on the attached Exhibit “G”;

(C) The following Liens, if the granting of such Lien or the attachment of such
Lien to the Collateral (i) does not otherwise constitute a Default under the
terms of this Agreement, and (ii) does not give rise to a Material Adverse
Change:

(1) if the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings, so long as levy and execution thereon have
been stayed and continue to be stayed, and with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by Generally Accepted Accounting Principles:

a. Liens for taxes, assessments or charges due and payable and subject to
interest or penalty;

b. Liens of mechanics, materialmen, warehousemen, carriers, or other like Liens;
and

c. Adverse judgments on appeal;

(2) Pledges or deposits made in the Ordinary Course of Business to secure
payment of workmen’s compensation; and

(3) Purchase money security interests granted in the Ordinary Course of Business
to secure not more than one hundred percent (100%) of the purchase price of
assets;

(D) Easements arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property which do not
materially detract from the value of such real property or interfere with the
ordinary conduct of the business conducted and proposed to be conducted at such
real property; and

(E) Liens set forth in the Title Insurance Policies.

 

24



--------------------------------------------------------------------------------

“Permitted Line of Business” means aircraft maintenance and related services for
governmental and commercial aircraft, and the design and manufacture of
proprietary aerospace products.

“Permitted Transfers of Collateral” means transfers, leases or other
dispositions of the Collateral on normal and ordinary terms and at normal prices
in the Ordinary Course of Business.

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, association, joint-stock company, trust,
unincorporated organization, joint venture, court or Governmental Authority.

“Place for Payment” means a place for payment as from time to time designated by
Agent, which place for payment currently is at the address of Agent as
hereinafter provided for with respect to notices.

“Plans” means all Single Employer Plans and Multiple Employer Plans, both as
defined in ERISA.

“Pledged Stock” means any and all stock, common or preferred, voting or
non-voting, issued by any of the Borrowers or any of the Borrowers’ Subsidiaries
that is owned, directly or indirectly, by Pemco Aviation or any of the other
Borrowers, together will all certificates, options, rights, warrants, dividends
and other distributions now existing or hereafter issued, payable or arising as
an addition to, in substitution or in exchange for, or on account of, any such
stock, and all proceeds of all the foregoing, whether now or hereafter owned or
acquired by Pemco Aviation or any other Borrower.

“Prohibited Transaction” means a “prohibited transaction” as defined in ERISA.

“Pro Rata” or “Pro Rata Share” of any amount means, with respect to any Lender
at any time (A) when referring to the Advances, the Loans or the Lenders, the
product of such amount times such Lender’s Credit Percentage; (B) when referring
to Revolving Loan Advances, the Revolving Loan or the Revolving Loan Lenders,
the product of such amount times such Revolving Loan Lender’s Revolving Loan
Credit Percentage; (C) when referring to Term Loan Advances, the Term Loan or
the Term Loan Lenders, the product of such amount times such Term Loan Lender’s
Term Loan Credit Percentage; and (D) when referring to Treasury Stock Loan, the
Treasury Stock Loan or the Treasury Stock Loan Lenders, the product of such
amount times such Treasury Stock Loan Lender’s Treasury Stock Loan Credit
percentage; and (E) when referring to Letter of Credit Advances or the Available
Amount of the Letters of Credit, the product of such amount times such Lender’s
Revolving Loan Credit Percentage.

“Purchase Order” means a valid and binding order for goods to be purchased from
Borrowers, which order shall be evidenced by an executed purchase order of the
respective Purchaser.

“Purchaser” means any buyer or lessee of Inventory from Borrowers, any customer
for whom services have been rendered or materials furnished by Borrowers, and
any other Person that is now or may become obligated to Borrowers on an Account.

 

25



--------------------------------------------------------------------------------

“Quarter” means a period of time of three consecutive calendar months.

“Quarter-End” means the last day of each of March, June, September, and
December.

“Records” means correspondence, memoranda, tapes, discs, microfilm, microfiche,
papers, books and other documents, or transcribed information of any type,
whether expressed in ordinary or machine language, and all filing cabinets and
other containers in which any of the foregoing is stored or maintained.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

“Regulation “G”, Regulation “T”, Regulation “U”, and Regulation “X” means
Regulation G, Regulation T, Regulation U, and Regulation X, respectively, of the
Board of Governors of the Federal Reserve System as now or from time to time
hereafter in effect and shall include any successor or other regulation or
official interpretation of said Board of Governors relating to the extension of
credit by banks for the purpose of purchasing or carrying margin stocks
applicable to member banks of the Federal Reserve System.

“Reimbursement Obligation” means the obligation of Borrowers to pay the amounts
required under Section 5.3 of this Agreement.

“Rents” means all the rents, issues, and profits now due and which may hereafter
become due under or by virtue of the Assigned Leases, together with all claims
and rights to the payment of money at any time arising in connection with any
rejection or breach of any of the Assigned Leases under Bankruptcy Law,
including without limitation, all rights to recover damages arising out of such
breach or rejection, all rights to charges payable by a tenant or trustee in
respect of the leased premises following the entry of an order for relief under
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Leases as of the date of entry of such order for relief.

“Reportable Event” means a “reportable event” as defined in ERISA, but excluding
events for which reporting has been waived.

“Required Lenders” means at any time (i) so long as there are only two Lenders,
both such Lenders; and (ii) otherwise, Lenders holding Credit Percentages of at
least sixty-six and two-thirds percent; provided, however, that in determining
the foregoing, a Defaulting Lender shall not be considered a Required Lender,
and a Defaulting Lender’s Credit Percentage shall be deemed to be zero percent
(0%).

“Reserve Requirement” with respect to a LIBOR Rate Interest Period means the
weighted average during the LIBOR Rate Interest Period of the maximum aggregate
reserve requirement (including all basic, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements during the LIBOR Rate Interest Period) which is
imposed under Regulation D.

 

26



--------------------------------------------------------------------------------

“Revolving Loan” means the loan which the Lenders have agreed to advance to
Borrowers in accordance with the terms of Article III of this Agreement.

“Revolving Loan Advancement Termination Date” means the earlier of (i) the
Revolving Loan Maturity Date, or (ii) the date of the occurrence of an Event of
Default.

“Revolving Loan Advances” means all the Advances of the Revolving Loan.

“Revolving Loan Applicable Margin” means a percentage based upon the Borrowers’
cumulative EBITDA, as measured at each Quarter-End cumulative from September 30,
2006, which percentage shall be calculated in accordance with the following
schedule:

 

Quarterly EBITDA

  

Revolving Loan

Applicable Margin

 

$1,500,000 or below

   6.00 %

$1,500,001 to $2,000,000

   4.00 %

$2,000,001 to $4,000,000

   3.00 %

$4,000,001 or above

   1.50 %

“Revolving Loan Borrowing” means a borrowing consisting of simultaneous
Revolving Loan Advances made by the Revolving Loan Lenders.

“Revolving Loan Commitment” means the commitment of the Revolving Loan Lenders,
subject to the terms of this Agreement, to lend Borrowers up to the lesser of
either (i)(a)(1) Twenty-Eight Million Dollars ($28,000,000.00), or (2) if each
of the Revolving Loan Commitment Increase Conditions are satisfied or waived by
the Lenders, Thirty-One Million Dollars ($31,000,000.00), less (b) the Available
Amount of the Letters of Credit, less (c) any outstanding Letter of Credit
Advances, or (ii) the Borrowing Base.

“Revolving Loan Commitment Increase Conditions” shall mean (1) the Borrowers are
awarded definitively the KC-135 Contract, (2) the Borrowers execute and deliver
to the Revolving Loan Lenders amended Revolving Notes reflecting the increased
amount of the Revolving Loan Commitment, which amended Revolving Notes shall be
in form and substance acceptable to the Revolving Loan Lenders, (3) the
Borrowers execute and deliver to the Revolving Loan Lenders an amendment to this
Agreement in form and substance acceptable to the Revolving Loan Lenders and the
Agent, (4) the Borrowers execute and deliver to the Agent any instruments and
take any other action required or requested by Agent to perfect Agent’s Lien on
and right to collect all Accounts relating to the KC-135 Contract under the
provisions of the Assignment of Claims Act or other applicable Law, all such
instruments in form and substance acceptable to the Revolving Loan Lenders and
the Agent, (5) the Borrower shall cause to be delivered to the Agent and the
Revolving Loan Lenders written opinions of counsel to Borrower Parties in form
and substance acceptable to the Revolving Loan Lenders, and (6) no Event of
Default has occurred and is continuing at the time (a) the KC-135 Contract is
awarded or (b) at the time the Borrowers perform execute and deliver, or cause
to be executed and delivered, any of the documents described above.

 

27



--------------------------------------------------------------------------------

“Revolving Loan Credit Percentage” means a percentage based on a fraction, the
numerator of which shall be the aggregate principal amount of Revolving Loan
Advances and Letter of Credit Advances outstanding at a particular time and
owing to a Revolving Loan Lender at such time, and the denominator of which
shall be the aggregate principal amount of all Revolving Loan Advances and
Letter of Credit Advances outstanding at such time and owing to all the
Revolving Loan Lenders at such time (the Revolving Loan Credit Percentages of
the Revolving Loan Lenders as of the date of this Agreement being as set forth
on the attached Exhibit “F”).

“Revolving Loan Lenders” means the Revolving Loan Lenders identified on Exhibit
“F” attached to this Agreement, and any other Person that becomes a Revolving
Loan Lender pursuant to the terms of this Agreement.

“Revolving Loan Maturity Date” means the earlier of (a) August 31, 2007, or
(b) the occurrence of an Event of Default.

“Revolving Notes” means (i) that certain Sixth Amended and Restated Revolving
Note of even date herewith, from Borrowers to Wachovia Bank, National
Association, in the principal amount of $17,920,000.00, and (ii) that certain
Fifth Amended and Restated Revolving Note of even date herewith from Borrowers
to Compass, in the principal amount of $10,080,000.00, and includes any
amendment to or modification of any such note and any promissory note given in
extension or renewal of, or in substitution for, such note.

“Security Documents” means all documents or instruments of any kind executed or
delivered in connection with the Loans, whether delivered prior to, at, or after
the Closing, wherein Agent is granted a Lien in Borrowers’ assets, and all
documents and instruments executed and delivered in connection with any of the
foregoing, together with any and all extensions, revisions, modifications or
amendments at any time made to any of such documents or instruments, including
but not limited to this Agreement, the Mortgage, the Assignment of Rents, the
Stock Pledge Agreement, and the Financing Statements.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Space Vector” means Space Vector Corporation, a Delaware corporation.

 

28



--------------------------------------------------------------------------------

“Stock Pledge Agreement” means that certain Stock Pledge Agreement of even date
herewith executed by Borrowers in favor of Agent, and includes any and all
extensions, revisions, modifications or amendments at any time made thereto

“Subordinated Debt” means, for any applicable Person as of an applicable date,
Indebtedness of such Person that is expressly subordinated and made junior in
right and time of payment to the obligations of Borrowers with respect to the
Loans, and that is evidenced by one or more written agreements having terms,
conditions and provisions (including, without limitation, provisions relating to
the principal amount, maturity, covenants, defaults, interest, subordination,
and repayment) satisfactory in form and substance to Agent in its sole
discretion (and subject to the approval of the Required Lenders), which shall
provide, at a minimum and without limitation, that such Indebtedness (a) shall
mature no earlier than one year after the Term Loan Maturity Date, (b) shall not
require any scheduled payment of principal prior to one year after the Term Loan
Maturity Date, and (c) shall have covenants and undertakings that, taken as a
whole, are materially less restrictive than those contained in the Loan
Documents.

“Subordinating Lender” means Special Value Bond Fund, LLC, the assignee of the
rights and duties of Silver Canyon Services, Inc. under and with respect to the
Purchase Agreement dated as of February 15, 2006 by and among the Borrowers and
Silver Canyon Services, Inc. and the Intercreditor Agreement, and its successors
and assigns.

“Subordination Agreement” means any agreement with respect to Subordinated Debt
at any time entered into and approved by Agent as a Subordination Agreement
under this Agreement.

“Subsidiary” means, as to any Person (the “first person”), another Person (the
“second person”) with respect to which more than fifty percent (50%) of the
outstanding Equity Interests of such second person shall, at the time of
determination, be owned by such first person, indirectly or indirectly, through
one or more intermediaries.

“Success Fee” means a fee payable by Borrowers to Agent for the account of the
Lenders upon the closing of any sale or other disposition of any of Borrowers’
assets outside of the Ordinary Course of Business in an amount equal to the
percentage, for the period specified below, of (1) the cumulative gross proceeds
derived by Borrowers from such sale or disposition outside of the Ordinary
Course of Business, less (2) the closing costs actually incurred and paid by
Borrowers in connection with such sale or disposition, as follows:

 

Period

   Percentage  

From the date of this Agreement through the first (1st) anniversary of the
Termination Date

   3 %

“Swap Documents” means (A) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other

 

29



--------------------------------------------------------------------------------

similar agreement (including any option to enter into any of the foregoing);
(B) any combination of the foregoing; or (C) any master agreement for any of the
foregoing, as any of the foregoing may be amended or supplemented from time to
time.

“Swing Line Lender” means Wachovia.

“Swing Line Loan” means the loan which the Swing Line Lender has agreed to
advance to Borrowers in accordance with the terms of Article III of this
Agreement.

“Swing Line Loan Advances” means all the Advances of the Swing Line Loan.

“Swing Line Loan Commitment” means the commitment of the Swing Line Lender,
subject to the terms of this Agreement, to lend Borrowers up to the lesser of
(i) Six Million and 00/100 Dollars ($6,000,000.00), or (ii) the aggregate of the
Unused Revolving Loan Commitments of the Lenders.

“Swing Line Loan Maturity Date” means the earlier of (a) the date one
(1) Business Day prior to the Revolving Loan Maturity Date, (b) the occurrence
of an Event of Default, or (c) the date of demand for payment of the Swing Line
Loan by the Swing Line Lender.

“Swing Line Note” means that certain Third Amended and Restated Swing Line Note
from Borrowers to the Swing Line Lender dated October 12, 2006, in the principal
amount of $6,000,000.00, and includes any amendment to or modification of such
note and any promissory note given in extension or renewal of, or in
substitution for, such note.

“Tangible Property” means all equipment, machinery, goods, furniture,
furnishings, fixtures, supplies, tools, materials, vehicles, books, records, and
other tangible personal property that are part of the Collateral.

“Termination Date” means the date upon which all principal, interest and all
other amounts payable under the Notes and this Agreement (other than the payment
of Success Fees) and under the other Loan Documents have been indefeasibly paid
in full and the Lenders have no further obligation to advance funds under this
Agreement.

“Term Loan” means the loan which the Term Loan Lenders advanced to Borrower in
accordance with the terms of the Existing Credit Agreement and Article IV of
this Agreement.

“Term Loan Advances” means all the Advances of the Term Loan.

“Term Loan Amount” means Five Million and 00/100 Dollars ($5,000,000.00).

 

30



--------------------------------------------------------------------------------

“Term Loan Applicable Margin” means a percentage based upon Borrowers’ ratio of
Adjusted Funded Debt to EBITDA, as follows:

 

Ratio of Adjusted Funded Debt

to EBITDA

   Term Loan
Applicable
Margin  

Less than 0.5 to 1.0

   2.25 %

Equal to or greater than 0.5 to 1.0, but less than 1.0 to 1.0

   2.5 %

Equal to or greater than 1.0 to 1.0, but less than 1.5 to 1.0

   2.75 %

Equal to or greater than 1.5 to 1.0

   3.0 %

“Term Loan Commitment” means the commitment of the Term Loan Lenders, subject to
the terms of the Existing Credit Agreement, to lend Borrowers up to the Term
Loan Amount in accordance with Section 4.1 of the Existing Credit Agreement.

“Term Loan Credit Percentage” means a percentage based on a fraction, the
numerator of which shall be the aggregate principal amount of Term Loan Advances
outstanding at a particular time and owing to a Term Loan Lender at such time,
and the denominator of which shall be the aggregate principal amount of all Term
Loan Advances outstanding at such time and owing to all the Term Loan Lenders at
such time (the Term Loan Credit Percentages of the Term Loan Lenders as of the
date of this Agreement being as set forth on the attached Exhibit “F”).

“Term Loan Lenders” means the Term Loan Lenders identified on Exhibit “F”
attached to this Agreement, and any other Person that becomes a Term Loan Lender
pursuant to the terms of this Agreement.

“Term Loan Maturity Date” means the earlier of (a) December 16, 2007, or (b) the
occurrence of an Event of Default.

“Term Notes” means those certain Term Notes from Borrowers to the Term Loan
Lenders, dated as of December 16, 2002, in the aggregate principal amount of
$5,000,000.00, and includes any amendment to or modification of any such note
and any promissory note given in extension or renewal of, or in substitution
for, such note.

“Third Person” means a Person not a party to this Agreement.

“Title Insurance Company” means a title insurance company acceptable to Agent in
its discretion and authorized under applicable Law to issue the Title Insurance
Policy.

“Title Insurance Policy” means a standard ALTA form title insurance policy with
respect to the Mortgaged Property and acceptable to Agent in its discretion,
dated the date of Closing, and issued by the Title Insurance Company to Agent
upon the Mortgaged Property, subject only to those exceptions and matters of
title acceptable to Agent, in Agent’s discretion.

“Treasury Stock Loan” means the loan which the Treasury Stock Loan Lenders made
to Borrowers in accordance with the terms of the Existing Credit Agreement and
Article IVA of this Agreement.

 

31



--------------------------------------------------------------------------------

“Treasury Stock Loan Advancement Termination Date” means the earlier of
(i) May 22, 2005, or (ii) the date of the occurrence of a Default.

“Treasury Stock Loan Advances” means all the Advances of the Treasury Stock
Loan.”

“Treasury Stock Loan Applicable Margin” means three percent (3.0%).

“Treasury Stock Loan Borrowing” means a borrowing consisting of simultaneous
Treasury Stock Loan Advances made by the Treasury Stock Loan Lenders.

“Treasury Stock Loan Commitment” means the commitment of the Treasury Stock Loan
Lenders, subject to the terms of the Existing Credit Agreement, to lend
Borrowers up to Five Million and 00/100 dollars ($5,000,000.00) in principal
amount outstanding from time to time until the Treasury Stock Loan Advancement
Termination Date.

“Treasury Stock Loan Credit Percentage” means a percentage based on a fraction,
the numerator of which shall be the aggregate principal amount of Treasury Stock
Loan Advances outstanding at a particular time and owing to a Treasury Stock
Loan Lender at such time, and the denominator of which shall be the aggregate
principal amount of all Treasury Stock Loan Advances outstanding at such time
(the Treasury Stock Loan Credit Percentages of the Treasury Stock Loan Lenders
as of the date of the Treasury Stock Notes being as set forth on the attached
Exhibit “F”).

“Treasury Stock Loan Interest Only Period” means the period from the date of the
Treasury Stock Notes through the Treasury Stock Loan Advancement Termination
Date.

“Treasury Stock Loan Lenders” means the Treasury Stock Loan Lenders identified
on Exhibit “F” attached to this Agreement, and any other Person that becomes a
Treasury Stock Loan Lender pursuant to the terms of this Agreement.

“Treasury Stock Loan Maturity Date” means the earlier of (a) December 16, 2007,
or (b) the occurrence of an Event of Default.

“Treasury Stock Notes” means those certain Treasury Stock Notes from Borrowers
to the Treasury Stock Loan Lenders, dated May 22, 2003, in the aggregate
principal amount of $5,000,000.00, and includes any amendment to or modification
of any such note and any promissory note given in extension or renewal of, or in
substitution for, such note.

“Unfunded Pension Liability” means, with respect to any Plan or Multiemployer
Plan of any applicable Person as of an applicable date, the excess of its
benefit liabilities under ERISA over the current value of its assets, determined
in accordance with the applicable assumptions used for funding under the
Internal Revenue Code for the applicable plan year ended September 30, 2006 and
determined in accordance with Generally Accepted Accounting Principles beginning
with the quarter ending December 31, 2006.

“Unfunded Pension Liability Adjustment” means the amount by which the balance
sheet of Borrowers is affected on account of Borrowers’ Unfunded Pension
Liability

 

32



--------------------------------------------------------------------------------

arising under Borrowers’ Defined Benefit Pension Plan, including balance sheet
entries for long-term pension benefit liability, comprehensive loss, intangible
pension asset, and deferred tax.

“Unsecured Indebtedness” means Indebtedness not secured by any Lien.

“Unused Fee” means the fee payable by Borrowers to Agent for the account of the
Revolving Loan Lenders (based on each such Revolving Loan Lender’s Pro Rata
Share of the Revolving Loan Commitment at the applicable time) on each
Quarter-End, as determined by Agent as of such Quarter-End in an amount equal to
the product of (A) one-quarter of one percent (.25%) multiplied by (B) the daily
average of the Unused Revolving Loan Commitment during such Quarter.

“Unused Revolving Loan Commitment” means, with respect to (i) any Revolving Loan
Lender at any time, (a) such Revolving Loan Lender’s Revolving Loan Commitment
at such time, minus (b) the sum of (x) the aggregate principal amount of all
Revolving Loan Advances, Swing Line Loan Advances and Letter of Credit Advances
made by such Revolving Loan Lender and outstanding at such time, plus (y) such
Revolving Loan Lender’s Pro Rata Share of the aggregate Available Amount of all
Letters of Credit outstanding at such time; and (ii) the Revolving Loan Lenders
at any time (in the aggregate), (a) the Revolving Loan Lenders’ Revolving Loan
Commitments at such time, minus (b) the sum of (x) the aggregate principal
amount of all Revolving Loan Advances, Swing Line Loan Advances and Letter of
Credit Advances made by the Revolving Loan Lenders and outstanding at such time,
plus (y) the aggregate Available Amount of all Letters of Credit outstanding at
such time.

“Voting Power” means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.

“Wachovia” means Wachovia Bank, National Association, a national banking
association and the successor-by-merger to SouthTrust Bank, and its successors
and assigns.

“Wachovia Bond Issue Letter of Credit” means any letter of credit issued
pursuant to that certain Letter of Credit Application and Reimbursement
Agreement dated as of October 1, 2002, between Pemco Aviation and SouthTrust
Bank, the predecessor-by-merger to Wachovia.

“Wachovia Bond Issue Letter of Credit Mortgage” means that certain Leasehold
Mortgage / Mortgage and Security Agreement dated as of October 1, 2002, executed
by Pemco Aviation and Pemco World in favor of SouthTrust Bank, but now held by
Wachovia as successor-by-merger to SouthTrust Bank, and includes any and all
extensions, revisions, modifications or amendments at any time made thereto.

“Wachovia Documents” means any Swap Documents entered into between or among any
one or more of the Borrowers and Wachovia.

“Without Notice” means without demand of performance or other demand,
advertisement, or notice of any kind to or upon the applicable Person, except as
may be required under applicable Laws or by express provision of any Loan
Document.

“Year” means a period of time of twelve consecutive calendar months.

 

33



--------------------------------------------------------------------------------

“Year-End” means the end of each Year.

“30-Day Adjusted LIBOR Rate” means, for each respective 30-Day LIBOR Rate
Interest Period, an interest rate equal to (A) with respect to the Revolving
Loan, the sum of (i) the applicable 30-Day LIBOR Rate, plus (ii) the Revolving
Loan Applicable Margin; and (B) with respect to the Term Loan, the sum of
(i) the applicable 30-Day LIBOR Rate, plus (ii) the Term Loan Applicable Margin;
and (C) with respect to the Treasury Stock Loan, the sum of (i) the applicable
30-day LIBOR Rate, plus (ii) the Treasury Stock Loan Applicable Margin.

“30-Day LIBOR Rate” means, as applicable to each respective 30-Day LIBOR Rate
Interest Period, a per annum rate of interest equal to the quotient obtained
(stated as an annual percentage rate rounded upward to the next higher 100th of
1%) by dividing (A) the London Interbank Offered Rate (“LIBOR”) for a period of
thirty (30) days as determined by Agent from Telerate (or such other source as
Agent may select if such a rate index is not available from Telerate), by
(B) 1.00 minus any Reserve Requirement for the 30-Day LIBOR Rate Interest Period
(expressed as a decimal).

“30-Day LIBOR Rate Interest Period” means a period of one month from the first
day of the applicable 30-Day LIBOR Rate Interest Period to the date one month
thereafter.

“60-Day Adjusted LIBOR Rate” means, for each respective 60-Day LIBOR Rate
Interest Period, an interest rate equal to (A) with respect to the Revolving
Loan, the sum of (i) the applicable 60-Day LIBOR Rate, plus (ii) the Revolving
Loan Applicable Margin; and (B) with respect to the Term Loan, the sum of
(i) the applicable 60-Day LIBOR Rate, plus (ii) the Term Loan Applicable Margin;
and (C) with respect to the Treasury Stock Loan, the sum of (i) the applicable
60 day LIBOR Rate, plus (ii) the Treasury Stock Loan Applicable Margin.

“60-Day LIBOR Rate” means, as applicable to each respective 60-Day LIBOR Rate
Interest Period, a per annum rate of interest equal to the quotient obtained
(stated as an annual percentage rate rounded upward to the next higher 100th of
1%) by dividing (A) the London Interbank Offered Rate (“LIBOR”) for a period of
sixty (60) days as determined by Agent from Telerate (or such other source as
Agent may select if such a rate index is not available from Telerate), by
(B) 1.00 minus any Reserve Requirement for the 60-Day LIBOR Rate Interest Period
(expressed as a decimal).

“60-Day LIBOR Rate Interest Period” means a period of two months from the first
day of the applicable 60-Day LIBOR Rate Interest Period to the date two months
thereafter, and with respect to which a 60-Day LIBOR Rate Notice has been given.

“60-Day LIBOR Rate Notice” means a written notice given to Agent by a Borrowers’
Representative providing for Borrowers’ election for the outstanding principal
balance of a Note to bear interest at the applicable 60-Day Adjusted LIBOR Rate
for a 60-Day LIBOR Rate Interest Period, such notice to be given at least two
(2) Business Days prior to and specifying the date of the commencement of the
applicable 60-Day LIBOR Rate Interest Period; provided, however, that, except as
may be waived by Agent in Agent’s discretion, in no event may any 60-Day LIBOR
Rate Interest Period begin until the expiration of any current LIBOR Rate
Interest Period and in no event may a 60-Day Adjusted LIBOR Rate be elected at
any time

 

34



--------------------------------------------------------------------------------

when the corresponding 60-Day LIBOR Rate Interest Period would extend beyond the
maturity date of the applicable Loan, and if any such 60-Day LIBOR Rate Notice
is not timely received or is otherwise not properly made, such 60-Day LIBOR Rate
Notice, at Agent’s election, shall not be effective.

“90-Day Adjusted LIBOR Rate” means, for each respective 90-Day LIBOR Rate
Interest Period, an interest rate equal to (A) with respect to the Revolving
Loan, the sum of (i) the applicable 90-Day LIBOR Rate, plus (ii) the Revolving
Loan Applicable Margin; and (B) with respect to the Term Loan, the sum of
(i) the applicable 90-Day LIBOR Rate, plus (ii) the Term Loan Applicable Margin;
and (C) with respect to the Treasury Stock Loan, the sum of (i) the applicable
90 day LIBOR Rate, plus (ii) the Treasury Stock Loan Applicable Margin.

“90-Day LIBOR Rate” means, as applicable to each respective 90-Day LIBOR Rate
Interest Period, a per annum rate of interest equal to the quotient obtained
(stated as an annual percentage rate rounded upward to the next higher 100th of
1%) by dividing (A) the London Interbank Offered Rate (“LIBOR”) for a period of
ninety (90) days as determined by Agent from Telerate (or such other source as
Agent may select if such a rate index is not available from Telerate), by
(B) 1.00 minus any Reserve Requirement for the 90-Day LIBOR Rate Interest Period
(expressed as a decimal).

“90-Day LIBOR Rate Interest Period” means a period of three months from the
first day of the applicable 90-Day LIBOR Rate Interest Period to the date three
months thereafter, and with respect to which a 90-Day LIBOR Rate Notice has been
given.

“90-Day LIBOR Rate Notice” means a written notice given to Agent by a Borrowers’
Representative providing for Borrowers’ election for the outstanding principal
balance of a Note to bear interest at the applicable 90-Day Adjusted LIBOR Rate
for a 90-Day LIBOR Rate Interest Period, such notice to be given at least two
(2) Business Days prior to and specifying the date of the commencement of the
applicable 90-Day LIBOR Rate Interest Period; provided, however, that, except as
may be waived by Agent in Agent’s discretion, in no event may any 90-Day LIBOR
Rate Interest Period begin until the expiration of any current LIBOR Rate
Interest Period and in no event may a 90-Day Adjusted LIBOR Rate be elected at
any time when the corresponding 90-Day LIBOR Rate Interest Period would extend
beyond the maturity date of the applicable Loan, and if any such 90-Day LIBOR
Rate Notice is not timely received or is otherwise not properly made, such
90-Day LIBOR Rate Notice, at Agent’s election, shall not be effective.

1.2 Accounting Terms. Accounting terms used and not otherwise defined in this
Agreement have the meanings determined by, and all calculations with respect to
accounting or financial matters unless otherwise provided herein shall be
computed in accordance with, Generally Accepted Accounting Principles.

1.3 UCC Terms. As used herein, unless the context clearly requires to the
contrary, terms not specifically defined herein shall have the same respective
meanings as are given to those terms in the Uniform Commercial Code as presently
adopted and in effect in the State of Delaware (except in cases and with respect
to Collateral when the perfection, the effect of perfection or nonperfection,
and the priority of a Lien in the Collateral is governed by another

 

35



--------------------------------------------------------------------------------

Jurisdiction, in which case such capitalized words and phrases shall have the
meanings attributed to those terms under such other Jurisdiction).

1.4 Construction of Terms. Whenever used in this Agreement, the singular number
shall include the plural and the plural the singular, pronouns of one gender
shall include all genders, use of the terms “herein”, “hereof”, and “hereunder”
shall be deemed to be references to this Agreement in its entirety unless
otherwise specifically provided, and the word “discretion” means in the sole and
absolute discretion of the applicable Person(s).

1.5 Computation of Time Periods. For purposes of computation of periods of time
hereunder, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “through” means “through and
including”.

1.6 Reference to Borrowers and Borrower Parties. Any reference in this Agreement
to “Borrower” shall mean each and any Borrower, singularly, and any reference to
“Borrowers” shall mean all the Borrowers, collectively; and any reference in
this Agreement to “Borrower Party” shall mean each and any Borrower Party,
singularly, and any reference to “Borrower Parties” shall mean all the Borrower
Parties, collectively.

1.7 Reference to Lender and Lender Party. Any reference in this Agreement to
“Lender” or “Lender Party” shall mean, respectively, each and any Lender or
Lender Party, singularly, and any reference to “Lenders” or “Lender Parties”
shall mean, respectively, all Lenders or Lender Parties, collectively, and shall
include any Person becoming a Lender or a Lender Party pursuant to an Assignment
and Acceptance.

1.8 Reference to Revolving Loan Lenders. Any reference in this Agreement to
“Revolving Loan Lender” shall mean, respectively, each and any Revolving Loan
Lender, singularly, and any reference to “Revolving Loan Lenders” shall mean,
respectively, all Revolving Loan Lenders, collectively, and shall include any
Person becoming a Revolving Loan Lender pursuant to an Assignment and
Acceptance.

1.9 Reference to Term Loan Lenders. Any reference in this Agreement to “Term
Loan Lender” shall mean, respectively, each and any Term Loan Lender,
singularly, and any reference to “Term Loan Lenders” shall mean, respectively,
all Term Loan Lenders, collectively, and shall include any Person becoming a
Term Loan Lender pursuant to an Assignment and Acceptance.

1.10 Computation of Applicable Margins and Financial Covenants.

(A) For purposes of computation of the Revolving Loan Applicable Margin, the
Term Loan Applicable Margin, and the financial covenants set forth in this
Agreement, such computation shall be (i) determined by Agent as of each
Quarter-End, based on the Compliance Certificate most recently delivered by
Borrowers in accordance with the terms of this Agreement, (ii) determined on a
Consolidated Basis, and (iii) based on an Annualized Rolling Period, if
applicable.

(B) Any adjustment in the Revolving Loan Applicable Margin and the Term Loan
Applicable Margin shall be prospective and shall commence as of the tenth
Business Day

 

36



--------------------------------------------------------------------------------

after the delivery of the Compliance Certificate most recently delivered by
Borrowers until such time as the Revolving Loan Applicable Margin and Term Loan
Applicable Margin are subsequently adjusted pursuant to this Agreement (provided
that should Borrowers fail to so timely deliver a required Compliance
Certificate, Agent at its option may adjust the Revolving Loan Applicable Margin
and the Term Loan Applicable Margin to the highest applicable percentage as of
the date the Compliance Certificate was due to be delivered). Until the
Quarter-End following the Closing, the Revolving Loan Applicable Margin and the
Term Loan Applicable Margin shall be determined by reference to a Compliance
Certificate delivered by Borrowers at Closing.

1.11 Reference to Treasury Stock Loan Lenders. Any reference in this Agreement
to “Treasury Stock Loan Lender” shall mean each any Treasury Stock Loan Lender,
singularly; and any reference to “Treasury Stock Loan Lenders” shall mean all
Treasury Stock Loan Lenders, collectively, and shall include any Person becoming
a Treasury Stock Loan Lender pursuant to an Assignment and Acceptance.

ARTICLE II

 

2. THE REVOLVING LOAN.

2.1 General Terms. Subject to the terms hereof, the Revolving Loan Lenders will
lend Borrowers, from time to time until the Revolving Loan Advancement
Termination Date, such amounts which shall not exceed, in the aggregate
principal amount at any one time outstanding, the Revolving Loan Commitment,
less the Swing Line Loan Advances outstanding at such time, less the
Availability Reserves.

(A) Each Revolving Loan Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Loan Advances to Borrowers from time to
time on any Business Day during the period from the date hereof until the
Revolving Loan Advancement Termination Date. Each Revolving Loan Borrowing shall
be in an aggregate amount of $100,000.00 or an integral multiple of $100,000.00
in excess thereof (other than a Revolving Loan Borrowing the proceeds of which
shall be used solely to repay or prepay in full outstanding Swing Line Loan
Advances and a Revolving Loan Borrowing in an amount equal to the entire Unused
Revolving Loan Commitment) and shall consist of Revolving Loan Advances made
simultaneously by the Revolving Loan Lenders Pro Rata.

(B) Subject to the terms hereof, Borrowers may borrow, repay without penalty or
premium, and reborrow hereunder, from the date of this Agreement until the
Revolving Loan Advancement Termination Date. If at any time the unpaid principal
balance of the Revolving Loan exceeds the amount Borrowers could borrow at such
time as set forth herein, Borrowers shall forthwith (but no later than the end
of the Business Day following notice from Agent) pay or cause to be paid such
amounts to Agent for the account of the Revolving Loan Lenders (based on each
Revolving Loan Lender’s Pro Rata Share of the Revolving Loan Commitment at such
time), to the extent necessary to reduce the Revolving Loan to an amount which
Borrowers could borrow at that time.

 

37



--------------------------------------------------------------------------------

2.2 Disbursement of the Revolving Loan.

(A) In order to obtain a Revolving Loan Advance, a Borrowers’ Representative
shall deliver a Notice of Borrowing to Agent not later than (i) with respect to
Revolving Loan Advances to be made at Closing, the time of Closing, and
(ii) with respect to any other Revolving Loan Advances, 10:30 a.m. (Birmingham,
Alabama time) on a date not less than two (2) Business Days prior to the date
such Revolving Loan Advance is sought.

(B) Upon Agent’s receipt of a Notice of Borrowing, Agent shall deliver a Notice
of Funding to each Revolving Loan Lender at least one (1) Business Day prior to
the date the Revolving Loan Advance is to be made, and each Revolving Loan
Lender shall, before 10:30 A.M. (Birmingham, Alabama time) on the date of such
Revolving Loan Advance, make available to Agent at Agent’s Account, in same day
funds, such Lender’s Pro Rata Share of such Revolving Loan Advance.

(C) After Agent’s receipt of such funds and upon fulfillment of any applicable
conditions set forth in this Agreement, Agent will make such funds available to
Borrowers by crediting Borrower’s deposit account with Agent; provided, however,
that upon (i) written notice to Agent from the Swing Line Lender given prior to
the funding of the Revolving Loan Advance, Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swing Line Loan
Advances (plus interest accrued and unpaid thereon) available to the Swing Line
Lender (and, if applicable, each other Lender that has made a Swing Line Loan
Advance that remains outstanding) for repayment of such Swing Line Loan
Advances; and (ii) written notice to Agent from Issuing Lender given prior to
the funding of the Revolving Loan Advance, Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Letter of Credit
Advances (plus interest accrued and unpaid thereon) available to Issuing Lender
(and, if applicable, each other Lender that has made a Letter of Credit Advance
that remains outstanding) for repayment of such Letter of Credit Advances.

2.3 The Revolving Notes. Borrowers’ obligation to repay the Revolving Loan shall
be evidenced by the Revolving Notes.

2.4 Interest Rate. Interest on the Revolving Loan shall be calculated as
follows:

(A) During the entire term of the Revolving Notes, except during any applicable
60-Day LIBOR Rate Interest Period or 90-Day LIBOR Rate Interest Period, the
outstanding principal balance of the Revolving Notes shall bear interest at the
applicable 30-Day Adjusted LIBOR Rate for each applicable 30-Day LIBOR Rate
Interest Period.

(B) A Borrowers’ Representative may from time to time deliver to Agent (i) a
60-Day LIBOR Rate Notice, in which case the outstanding principal balance of the
Revolving Notes shall bear interest at the applicable 60-Day Adjusted LIBOR Rate
during the applicable 60-Day LIBOR Rate Interest Period, or (ii) a 90-Day LIBOR
Rate Notice, in which case the outstanding principal balance of the Revolving
Notes shall bear interest at the applicable 90-Day Adjusted LIBOR Rate during
the applicable 90-Day LIBOR Rate Interest Period. Following the expiration of
any applicable LIBOR Rate Interest Period, if a Borrower’s Representative shall
not have timely and properly delivered a LIBOR Rate Notice for a LIBOR Rate
Interest Period to commence as of the expiration of the applicable expiring
LIBOR Rate Interest Period, then the outstanding principal balance of the
Revolving Notes shall automatically bear interest at the

 

38



--------------------------------------------------------------------------------

30- Day Adjusted LIBOR Rate until the commencement of the next 60-Day LIBOR Rate
Interest Period or 90-Day LIBOR Rate Interest Period, if any.

2.5 Payments of Principal and Interest. Principal and interest on the Revolving
Loan shall be payable as follows:

(A) On the first Payment Due Date following the date of the Revolving Notes, and
on each successive Payment Due Date thereafter until the entire indebtedness
evidenced by the Revolving Notes is paid in full, Borrowers shall pay to Agent
for the account of the Revolving Loan Lenders (based on each Revolving Loan
Lender’s Pro Rata Share of the Revolving Loan Commitment at such time) all
accrued and unpaid interest on the outstanding principal balance of the
Revolving Notes.

(B) If not earlier demanded pursuant to Section 11.3 hereof, the outstanding
principal balance of the Revolving Loan, together with all accrued and unpaid
interest thereon, shall be due and payable to Agent for the account of the
Revolving Loan Lenders (based on each Revolving Loan Lender’s Pro Rata Share at
such time) on the Revolving Loan Maturity Date.

2.6 Use of Proceeds of Revolving Loan. The proceeds of the Revolving Loan shall
be used for general corporate purposes, including working capital needs of
Borrowers, to pay fees and expenses associated with the closing of the Loans,
and to repay Swing Line Loan Advances.

ARTICLE III

 

3. THE SWING LINE LOAN.

3.1 General Terms.

(A) Subject to the terms hereof, the Swing Line Lender will lend Borrowers, from
time to time until the Revolving Loan Advancement Termination Date, such amounts
which shall not exceed, in the aggregate principal amount at any one time
outstanding, the Swing Line Loan Commitment.

(B) Subject to the terms hereof, Borrowers may borrow, repay without penalty or
premium, and reborrow hereunder, from the date of this Agreement until the
Revolving Loan Advancement Termination Date. If at any time the unpaid principal
balance of the Swing Line Loan exceeds the amount Borrowers could borrow at such
time as set forth herein, Borrowers shall immediately and Without Notice pay or
cause to be paid such amounts to the Swing Line Lender, to the extent necessary
to reduce the Swing Line Loan to an amount which Borrowers could borrow at that
time.

 

39



--------------------------------------------------------------------------------

3.2 Disbursement of the Swing Line Loan.

(A) Swing Line Lender will credit or pay the proceeds of each Swing Line Loan
Advance to Borrowers’ deposit account with Swing Line Lender or in such other
manner as Borrowers and Swing Line Lender may agree.

(B) Subject to the terms of any other agreement among Swing Line Lender and
Borrowers to the contrary (including any cash management agreement), in order to
obtain a Swing Line Loan Advance, a Borrowers’ Representative shall deliver a
Notice of Borrowing to Agent and Swing Line Lender not later than 10:30 a.m.
(Birmingham, Alabama time) on the Business Day such Swing Line Loan Advance is
sought. Upon Swing Line Lender’s receipt of such Notice of Borrowing and upon
satisfaction of the terms and conditions of this Agreement, Swing Line Lender
will make such funds available to Borrowers as provided for above.
Notwithstanding anything contained herein to the contrary, Borrowers shall not
be entitled to receive nor shall Swing Line Lender be required to disburse any
Swing Line Loan Advance after the Revolving Loan Advancement Termination Date.

(C) Upon written demand by Swing Line Lender, with a copy of such demand to
Agent, each Revolving Loan Lender shall purchase from Swing Line Lender, and
Swing Line Lender shall sell and assign to each such Revolving Loan Lender, such
Revolving Loan Lender’s Pro Rata Share of any outstanding Swing Line Loan
Advance as so demanded by Agent, by making available for the account of the
Swing Line Lender, by deposit to Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Swing Line Loan
Advance to be purchased by such Revolving Loan Lender, it being agreed by Lender
Parties that any Lender shall have the right to request Swing Line Lender to
give such written demand not more than twice in any consecutive thirty-day
period. Borrowers hereby agree to each such sale and assignment. Each Revolving
Loan Lender agrees to purchase its Pro Rata Share of an outstanding Swing Line
Loan Advance on (i) the Business Day on which demand therefor is made by Swing
Line Lender, provided that notice of such demand is given not later than 1:00
P.M. (Birmingham, Alabama time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. Upon any such assignment by Swing Line Lender to any Revolving Loan Lender
of a portion of a Swing Line Loan Advance, Swing Line Lender represents and
warrants to such Revolving Loan Lender that Swing Line Lender is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Loan Advance, the Loan Documents or any Revolving Loan Lender. If and
to the extent that any Revolving Loan Lender shall not have so made the amount
of such Swing Line Loan Advance available to Agent, such Revolving Loan Lender
agrees to pay to Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by Swing Line Lender until the
date such amount is paid to Agent, at the Federal Funds Rate. If such Revolving
Loan Lender shall pay to Agent such amount for the account of Swing Line Lender
on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Loan Advance made by such Revolving Loan Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Swing Line Loan Advance made by Swing Line Lender shall be reduced
by such amount on such Business Day.

 

40



--------------------------------------------------------------------------------

(D) Borrowers and Lender Parties acknowledge and agree that purchases of Swing
Line Loan Advances by Revolving Loan Lenders from Swing Line Lender in
accordance with this Agreement constitute Revolving Loan Advances, and
notwithstanding any provision of this Agreement to the contrary, including
Section 3.2(C), no Revolving Loan Lender shall be obligated to make a Revolving
Loan Advance or otherwise purchase from Swing Line Lender any portion of any
Swing Line Loan Advance if, on account of such purchase, the aggregate Revolving
Loan Advances outstanding (after taking into account such purchase) would exceed
the Revolving Loan Commitment.

3.3 The Swing Line Note. Borrowers’ obligation to repay the Swing Line Loan
shall be evidenced by the Swing Line Note.

3.4 Interest Rate. During the entire term of the Swing Line Note, the
outstanding principal balance of the Swing Line Note shall bear interest at the
same Interest Rate as the outstanding principal balance of the Revolving Note.

3.5 Payments of Principal and Interest. If not earlier demanded by Swing Line
Lender or pursuant to Section 11.3 hereof, the outstanding principal balance of
the Swing Line Loan, together with all accrued and unpaid interest thereon,
shall be due and payable to Agent for the account of Swing Line Lender (and each
other Lender that has made a Swing Line Loan Advance which remains outstanding)
on the Swing Line Loan Maturity Date, and Borrowers shall repay to Agent for the
account of the Swing Line Lender (and each other Lender that has made a Swing
Line Loan Advance which remains outstanding) the outstanding principal amount of
each Swing Line Loan Advance made by each of them upon demand of Agent.

3.6 Use of Proceeds of Swing Line Loan. The proceeds of the Swing Line Loan
shall be used for general corporate purposes, including working capital needs of
Borrowers, and to pay fees and expenses associated with the closing of the
Loans.

ARTICLE IV

 

4. THE TERM LOAN.

4.1 General Terms. The Borrowers acknowledge that (a) neither the Agent nor the
Term Loan Lenders has any obligation to make any additional Advances under the
Term Loan, and (b) as of the date of this Agreement, the outstanding principal
balance of the Term Loan is $1,166,666.90.

4.2 The Term Notes. Borrowers’ obligation to repay the Term Loan Advances is and
shall remain evidenced by the Term Notes.

4.3 Interest Rate. Interest on the Term Loan is and shall be calculated as
follows:

(A) During the entire term of the Term Notes, except during any applicable
60-Day LIBOR Rate Interest Period or 90-Day LIBOR Rate Interest Period, the
outstanding principal balance of the Term Notes shall bear interest at the
applicable 30-Day Adjusted LIBOR Rate for each applicable 30-Day LIBOR Rate
Interest Period.

 

41



--------------------------------------------------------------------------------

(B) A Borrowers’ Representative may from time to time deliver to Agent (i) a
60-Day LIBOR Rate Notice, in which case the outstanding principal balance of the
Term Notes shall bear interest at the applicable 60-Day Adjusted LIBOR Rate
during the applicable 60-Day LIBOR Rate Interest Period, or (ii) a 90-Day LIBOR
Rate Notice, in which case the outstanding principal balance of the Term Notes
shall bear interest at the applicable 90-Day Adjusted LIBOR Rate during the
applicable 90-Day LIBOR Rate Interest Period. Following the expiration of any
applicable LIBOR Rate Interest Period, if a Borrowers’ Representative shall not
have timely and properly delivered a LIBOR Rate Notice for a LIBOR Rate Interest
Period to commence as of the expiration of the applicable expiring LIBOR Rate
Interest Period, then the outstanding principal balance of the Term Notes shall
automatically bear interest at the 30-Day Adjusted LIBOR Rate until the
commencement of the next 60-Day LIBOR Rate Interest Period or 90-Day LIBOR Rate
Interest Period, if any.

4.4 Payments of Principal and Interest. Principal and interest on the Term Loan
are and shall remain payable as follows:

(A) On the first Payment Due Date following the date of the Term Notes, and on
each successive Payment Due Date thereafter until the entire indebtedness
evidenced by the Term Notes is paid in full, Borrowers shall pay to Agent for
the account of the Term Loan Lenders (based on each Term Loan Lender’s Pro Rata
Share) a principal payment of $83,333.33, plus all accrued and unpaid interest
thereon.

(B) If not earlier demanded pursuant to Section 11.3 hereof, the outstanding
principal balance of the Term Loan, together with all accrued and unpaid
interest thereon, shall be due and payable to Agent for the account of the Term
Loan Lenders (based on each Term Loan Lender’s Pro Rata Share) on the Term Loan
Maturity Date.

4.5 Use of Proceeds of Term Loan. The proceeds of the Term Loan were to be used,
and were in fact used to by Borrowers, refinance existing term and other debt of
Borrowers.

ARTICLE IV (A)

 

4A. THE TREASURY STOCK LOAN.

4A.1 General Terms. The Borrowers acknowledge that, (a) the Treasury Stock Loan
Advancement Termination Date has passed and that neither the Agent nor the
Treasury Stock Lenders has any obligation to make any additional Treasury Stock
Advances under the Treasury Stock Loan, and (b) as of the date of this
Agreement, the outstanding principal balance of the Treasury Stock Loan is
$838,465.62.

4A.2 [Intentionally left blank.]

4A.3 The Treasury Stock Notes. Borrowers’ obligation to repay the Treasury Stock
Loan is and shall remain evidenced by the Treasury Stock Notes.

 

42



--------------------------------------------------------------------------------

4A.4 Interest Rate. Interest on the Treasury Stock Loan is and shall be
calculated as follows:

(A) During the entire term of the Treasury Stock Notes, except during any
applicable 60-Day LIBOR Rate Interest Period or 90-Day LIBOR Rate Interest
Period, the outstanding principal balance of the Treasury Stock Notes shall bear
interest at the applicable 30-Day Adjusted LIBOR Rate for each applicable 30-Day
LIBOR Rate Interest Period.

(B) A Borrowers’ Representative may from time to time deliver to Agent (i) a
60-Day LIBOR Rate Notice, in which case the outstanding principal balance of the
Treasury Stock Notes shall bear interest at the applicable 60-Day Adjusted LIBOR
Rate during the applicable 60-Day LIBOR Rate Interest Period, or (ii) a 90-Day
LIBOR Rate Notice, in which case the outstanding principal balance of the
Treasury Stock Notes shall bear interest at the applicable 90-Day Adjusted LIBOR
Rate during the applicable 90-Day LIBOR Rate Interest Period. Following the
expiration of any applicable LIBOR Rate Interest Period, if a Borrower’s
Representative shall not have timely and properly delivered a LIBOR Rate Notice
for a LIBOR Rate Interest Period to commence as of the expiration of the
applicable expiring LIBOR Rate Interest Period, then the outstanding principal
balance of the Treasury Stock Notes shall automatically bear interest at the
30-Day Adjusted LIBOR Rate until the commencement of the next 60-Day LIBOR Rate
Interest Period or 90-Day LIBOR Rate Interest Period, if any.

4A.5 Payments of Principal and Interest. Principal and interest on the Treasury
Stock Loan are and shall be payable as follows:

(A) On the first Payment Due Date following the date of the Treasury Stock
Notes, and on each successive Payment Due Date thereafter through and including
May 30, 2005, Borrowers shall pay to Agent for the account of the Treasury Stock
Loan Lenders (based on each Treasury Stock Loan Lender’s Pro Rata Share of the
Treasury Stock Loan Commitment at such time) all accrued and unpaid interest on
the outstanding principal balance of the Treasury Stock Notes.

(B) On June 30, 2005 and on each successive Payment Due Date thereafter until
the entire indebtedness evidenced by the Treasury Stock Notes is paid in full,
Borrowers shall pay to Agent for the account of the Treasury Stock Loan Lenders
(based on each Treasury Stock Loan Lender’s Pro Rata Share of the Treasury Stock
Loan Commitment at such time) (i) a principal payment equal to the outstanding
principal balance of the Treasury Stock Loan as of May 30, 2005, divided by
thirty (30) (viz., the number of payments to be made between June 30, 2005 and
the Treasury Stock Loan Maturity Date), plus (ii) all accrued and unpaid
interest thereon.

(C) If not earlier demanded pursuant to Section 11.3 hereof, the outstanding
principal balance of the Treasury Stock Loan, together with all accrued and
unpaid interest thereon, shall be due and payable to Agent for the account of
the Treasury Stock Loan Lenders (based on each Treasury Stock Loan Lender’s Pro
Rata Share at such time) on the Treasury Stock Loan Maturity Date.

4A.6 Use of Proceeds of Treasury Stock Loan. The proceeds of the Treasury Stock
Loan were to be used, and in fact were used, to purchase issued and outstanding
Equity Interests of Borrowers from (i) any Person who is not or has never been
an Affiliate of any Borrower (or

 

43



--------------------------------------------------------------------------------

any predecessor of any Borrower), and (ii) any other Person approved by Lender
Parties in their discretion.

ARTICLE V

 

5. LETTERS OF CREDIT.

5.1 General Terms. Subject to the terms hereof, Borrowers may request Issuing
Lender, on the terms and conditions hereinafter set forth, to issue, and Issuing
Lender shall issue, Letters of Credit for the account of Borrowers from time to
time on any Business Day in an aggregate Available Amount for all Letters of
Credit not to exceed at any time the Letter of Credit Commitment on such
Business Day. No Letter of Credit shall have an expiration date (including all
rights of Borrowers or the beneficiary to require renewal) later than the
earlier of (i) 60 days before the Revolving Loan Maturity Date, or (ii) one year
after the date of issuance thereof.

5.2 Issuance of a Letter of Credit. In order for a Letter of Credit to be
issued, a Borrowers’ Representative shall deliver a Notice of Issuance to Agent
and Issuing Lender not later than 10:30 a.m. (Birmingham, Alabama time) on a
date not less than three (3) Business Days prior to the date the issuance of
such Letter of Credit is sought, such Notice of Issuance to be accompanied by
the form of the Letter of Credit to be issued. If (i) the requested form of such
Letter of Credit is acceptable to Issuing Lender in its discretion, and, (ii) if
required by Agent and Issuing Lender, upon execution and delivery of a Letter of
Credit Agreement in form and substance satisfactory to Agent and Issuing Lender,
Issuing Lender will, subject to the other terms and conditions hereof, issue
such Letter of Credit. In the event and to the extent that the provisions of any
Letter of Credit Agreement shall conflict with this Agreement, the provisions of
this Agreement shall govern.

5.3 Reimbursement and Other Payments. Borrowers agree to pay to Agent
immediately upon demand of Agent or Issuing Lender for reimbursement to Issuing
Lender (i) at the time when Issuing Lender shall pay any draft presented under
any Letter of Credit, a sum equal to the amount so paid under such Letter of
Credit, plus (ii) interest at the Default Rate on any amount remaining unpaid by
Borrowers to Issuing Lender under clause (i) above from such time until payment
in full.

5.4 Upon an Event of Default. In addition to any rights and remedies the Lender
Parties may otherwise have under this Agreement, if any Event of Default shall
have occurred, Agent or Issuing Lender may in their discretion (i) by notice to
Borrowers, declare the obligation of Issuing Lender to issue any Letter of
Credit to be terminated, whereupon the obligation of Issuing Lender to issue any
Letter of Credit shall forthwith terminate, and (ii) make demand upon Borrowers
to, and forthwith (but no later than the end of the Business Day following
notice from Agent) Borrowers will pay to Agent in same day funds at Agent’s
office designated in such demand, for deposit in a special Cash Collateral
Account to be maintained at such office of Agent, an amount equal to the maximum
amount then available to be drawn under any Letter of Credit. The Cash
Collateral Account shall be in the name of Borrowers, but under the sole
dominion and control of Agent, and shall be held and disbursed as follows:

(A) Agent may from time to time invest funds on deposit in the Cash Collateral
Account, reinvest proceeds of any such investments which may mature or be sold,
and invest interest or other income received from any such investments, and all
such investments and reinvestments shall, for purposes of this Agreement,
constitute part of the funds held in the Cash Collateral Account.

 

44



--------------------------------------------------------------------------------

(B) If at any time Agent determines that any funds held in the Cash Collateral
Account are subject to any right or claim of any Person other than claims
arising under this Agreement and/or that the total amount of such funds is less
than the maximum amount at such time available to be drawn under the Letters of
Credit, Borrowers will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited and held in the Cash Collateral Account, an
amount equal to the excess of (i) such maximum amount at such time available to
be drawn under the Letters of Credit over (ii) the total amount of funds, if
any, then held in the Cash Collateral Account which Agent determines to be free
and clear of any such right and claim.

(C) Borrowers hereby assign, transfer and set over, and grant to Agent a Lien on
and upon, the Cash Collateral Account, including all funds held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the Obligations. Borrowers agree that, to the extent notice of sale of any
securities shall be required by Law, at least five Business Days’ Notice to
Borrowers of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it will so adjourned.

(D) Agent may, at any time or from time to time, apply funds from time to time
held in the Cash Collateral Account to the payment of (i) any Reimbursement
Obligation and (ii) upon termination of all Letters of Credit and payment in
full of all the Reimbursement Obligation, in such order as Agent may elect, as
shall have become or shall become due and payable by Borrowers to Agent under
this Agreement.

(E) Neither Borrower nor any Person claiming on behalf of or through Borrowers
shall have any right to withdraw any of the funds held in the Cash Collateral
Account after and during the continuance of any Default.

5.5 No Liability of Issuing Lender. Each Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither Issuing Lender nor any of
its officers or directors shall be liable or responsible for (a) the use that
may be made of any Letter of Credit or any acts or omissions of any beneficiary
or transferee in connection therewith; (b) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by Issuing Lender against presentation of documents that do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit. In furtherance and not in limitation of the
foregoing, Issuing Lender may accept

 

45



--------------------------------------------------------------------------------

documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

5.6 Indemnification. In addition to any other indemnification obligation of
Borrower under this Agreement or any other Loan Document, each Borrower hereby
agrees to indemnify and hold the Lender Parties harmless from and against any
and all Indemnified Losses which the Lender Parties may incur or which may be
claimed against the Lender Parties by any Person by reason of or in connection
with the execution and delivery or transfer of, or payment or failure to make
lawful payment under, any Letter of Credit, except Borrowers shall not be
required to indemnify Issuing Lender for any action taken or omitted to be taken
by Issuing Lender if the same constitutes gross negligence or willful misconduct
on the part of Issuing Lender.

5.7 Pro Rata Participation, Drawing and Reimbursement.

(A) Without any further action on the part of any Lender Party, effective
immediately upon the issuance of any Letter of Credit issued under this
Agreement, Issuing Lender will be deemed to have sold, transferred, and assigned
to each Revolving Loan Lender at such time, and each Revolving Loan Lender will
have been deemed to have purchased and accepted from Issuing Lender, such
Revolving Loan Lender’s Pro Rata Share of Issuing Lender’s interest in the
applicable Letter of Credit (such Pro Rata Share to be determined without taking
into account such Revolving Loan Lender’s obligation to purchase as provided in
this Section 5.7), which purchase shall obligate each Revolving Loan Lender to
purchase from Issuing Lender such Revolving Loan Lender’s Pro Rata Share of any
Letter of Credit Advance in accordance with the provisions of Section 5.7(C)
below, and upon such purchase, shall entitle each Revolving Loan Lender, in
accordance with and subject to the provisions of this Agreement, to receive such
Revolving Loan Lender’s Pro Rata Share of any and all payments made by Borrowers
with respect to the applicable Letter of Credit and whether required hereunder
or under any Letter of Credit Agreement.

(B) The payment by Issuing Lender of a draft drawn under any Letter of Credit
shall constitute for all purposes of this Agreement the making by Issuing Lender
of a Letter of Credit Advance in the amount of such draft and shall bear
interest at the Default Rate from the date of payment until the date of
reimbursement by Borrowers as provided hereunder.

(C) Upon written demand by Issuing Lender, with a copy of such demand to the
Agent, each Revolving Loan Lender shall purchase from Issuing Lender, and
Issuing Lender shall sell and assign to each such Revolving Loan Lender, such
Revolving Loan Lender’s Pro Rata Share of any outstanding Letter of Credit
Advance as of the date of such purchase, by making available to Agent for the
account of Issuing Lender, by deposit to the Agent’s Account, in same day funds,
an amount equal to the portion of the outstanding principal amount of such
Letter of Credit Advance to be purchased by such Revolving Loan Lender. Promptly
after receipt thereof, Agent shall transfer such funds to Issuing Lender. Each
Borrower hereby agrees to each such sale and assignment. Each Revolving Loan
Lender agrees to purchase its Pro Rata Share of an outstanding Letter of Credit
Advance on (i) the Business Day on which demand therefor is made by Issuing
Lender which made such Advance, provided notice of such demand is given not
later than 11:00 a.m. (Birmingham, Alabama time) on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such

 

46



--------------------------------------------------------------------------------

time. Upon any such assignment by Issuing Lender to any Revolving Loan Lender of
a portion of a Letter of Credit Advance, Issuing Lender represents and warrants
to such Revolving Loan Lender that Issuing Lender is the legal and beneficial
owner of such interest being assigned by it, free and clear of any Liens, but
makes no other representation or warranty and assumes no responsibility with
respect to such Letter of Credit Advance, the Loan Documents or any Lender
Party. If and to the extent that any Revolving Loan Lender shall not have so
made the amount of such Letter of Credit Advance available to the Agent, such
Revolving Loan Lender agrees to pay to the Agent forthwith on demand of Agent
such amount together with interest thereon, for each day from the date of demand
by Issuing Lender until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of Issuing Lender, as
applicable. If such Revolving Loan Lender shall pay to Agent such amount for the
account of Issuing Lender on any Business Day, such amount so paid in respect of
principal shall constitute a Letter of Credit Advance made by such Revolving
Loan Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by Issuing
Lender shall be reduced by such amount on such Business Day.

5.8 Failure to Purchase Pro Rata Share of Letter of Credit Advances. The failure
of any Revolving Loan Lender to purchase its Pro Rata Share of any Letter of
Credit Advance as required in Section 5.7 shall not relieve any other Revolving
Loan Lender of its obligation hereunder to purchase its Pro Rata Share of such
Letter of Credit Advance, but no Revolving Loan Lender shall be responsible for
the failure of any other Revolving Loan Lender to purchase its Pro Rata Share of
any Letter of Credit Advance.

5.9 Letter of Credit Reports. Issuing Lender shall furnish to Agent and each
Lender on request (such request to be made not more frequently than monthly) a
written report summarizing issuance and expiration dates of the Letters of
Credit issued by Issuing Lender and drawings under all Letters of Credit.

ARTICLE VI

 

6. PAYMENTS, ADDITIONAL COSTS, ETC.

6.1 Payment to Agent.

(A) All monies payable to Agent under this Agreement or under the Notes shall be
paid directly to Agent in immediately available funds at the Place for Payment.
If Agent shall send Borrowers statements of amounts due hereunder, such
statements shall be considered correct and conclusively binding on Borrowers
unless Borrowers notify Agent to the contrary within thirty (30) days of its
receipt of any statement which it deems to be incorrect. Alternatively, at its
discretion, Agent may charge against any deposit account of any Borrower all or
any part of any amount owed by Borrowers hereunder.

(B) All payments to be made by Borrowers hereunder will be made to Agent not
later than 1:00 p.m. at the Place for Payment. Payments received after 1:00 p.m.
at the Place for Payment shall be deemed to be payments made prior to 1:00 p.m.
at the Place for Payment on the next succeeding Business Day. Each Borrower
hereby authorizes Agent to charge its accounts with Agent in order to cause
timely payment of amounts due hereunder to be made.

 

47



--------------------------------------------------------------------------------

(C) At the time of making each such payment, Borrowers shall, subject to the
other terms and conditions of this Agreement, specify to Agent the Loan or other
obligation of Borrowers hereunder to which such payment is to be applied. In the
event that Borrowers fail to so specify the relevant Loan or if an Event of
Default shall have occurred and be continuing, Agent may apply such payments as
it may determine in its discretion.

6.2 Late Payments. If any scheduled payment, whether principal, interest or
principal and interest, is late ten (10) days or more, Borrowers agree to pay a
late charge equal to five percent (5%) of the amount of the payment which is
late, but not more than the maximum amount allowed by applicable Laws. The
foregoing provision shall not be deemed to excuse a late payment or be deemed a
waiver of any other rights Lender Parties may have under this Agreement,
including, subject to the terms hereof, the right to declare the entire unpaid
principal and interest on all Loans immediately due and payable.

6.3 Prepayment. Subject to any contrary provision herein or in any other Loan
Document, Borrower may prepay or cause to be prepaid the principal of any Loan
in whole or, from time to time, in part, without premium or penalty. All partial
prepayments, whether voluntary or mandatory, shall be applied against principal
and interest as Agent may determine in its discretion, provided that no
prepayment shall entitle Borrowers to cease making any payment as otherwise
scheduled hereunder. No prepayment shall affect Borrowers’ obligations under any
Wachovia Swap Documents, which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of such Wachovia Swap
Documents.

6.4 Default Rate. Notwithstanding any provision herein or in any other Loan
Document to the contrary, upon the occurrence and during the continuance of an
Event of Default, the Interest Rate payable on the Loans shall be the Default
Rate.

6.5 No Setoff or Deduction. All payments of principal of and interest on the
Loans and other amounts payable by Borrowers hereunder shall be made by
Borrowers without setoff or counterclaim, and, subject to the next succeeding
sentence, free and clear of, and without deduction or withholding for, or on
account of, any present or future taxes, levies, imposts, duties, fees,
assessments, or other charges of whatever nature, imposed by any Governmental
Authority, or by any department, agency or other political subdivision or taxing
authority. If any such taxes, levies, imposts, duties, fees, assessments or
other charges are imposed, Borrowers will pay such additional amounts as may be
necessary so that payment of principal of and interest on the Loans and other
amounts payable hereunder, after withholding or deduction for or on account
thereof, will not be less than any amount provided to be paid hereunder and, in
any such case, Borrowers will furnish to Agent certified copies of all tax
receipts evidencing the payment of such amounts within 30 days after the date
any such payment is due pursuant to applicable Laws.

6.6 Payment on Non-Business Day; Payment Computations. Except as otherwise
provided in this Agreement to the contrary, whenever any installment of
principal of, or interest on, any Loan or other amount due under this Agreement
becomes due and payable on a day which is not a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day (unless such next
succeeding Business Day does not fall within the same calendar month, in which
case the maturity thereof shall be shortened to the immediately preceding

 

48



--------------------------------------------------------------------------------

Business Day). In the case of any extension in the time for payment of any
installment of principal, interest shall be payable thereon at the rate per
annum determined in accordance with this Agreement during such extension.

6.7 Indemnification. If Borrowers make any payment of principal with respect to
any Loan on any other date than the last day of an interest period applicable
thereto, or if Borrowers fail to borrow any Loan after notice has been given to
Agent in accordance with this Agreement, or if Borrowers fail to make any
payment of principal or interest in respect of any Loan when due, Borrowers
shall reimburse Agent on demand for any resulting loss or expense incurred by
Agent, including without limitation any loss incurred in obtaining, liquidating
or employing deposits from third parties, whether or not Agent shall have funded
or committed to fund such loan. A statement as to the amount of such loss or
expense, prepared in good faith and in reasonable detail by Agent and submitted
by Agent to Borrowers, shall be conclusive and binding for all purposes absent
manifest error in computation. Calculation of all amounts payable to Agent under
this Section shall be made as though Agent shall have actually funded or
committed to fund such Loan through the purchase of an underlying deposit in an
amount equal to the amount of such Loan in the relevant market and having a
maturity comparable to the related interest period and through the transfer of
such deposit to a domestic office of Agent in the United States; provided,
however, that Agent may fund such Loan in any manner it sees fit and the
foregoing assumption shall be utilized only for the purpose of calculation of
amounts payable under this Section.

6.8 360-Day Year. All interest payable under the Notes shall be calculated on
the basis of a 360-day year by multiplying the outstanding principal amount by
the applicable per annum rate, multiplying the product thereof by the actual
number of days elapsed, and dividing the product so obtained by 360.

6.9 No Requirement to Actually Obtain Funds. Notwithstanding the fact that the
Interest Rate pursuant to the Loans may be calculated based upon Lender’s cost
of funds, Borrowers agree that Lender shall not be required actually to obtain
funds from such source at any time.

6.10 Usury Limitation. If, at any time, the Interest Rate payable on any Loan
shall be deemed by any competent court of law or any Governmental Authority to
exceed the maximum rate of interest permitted by any applicable Laws, then, for
such time as the Interest Rate would be deemed excessive, its application shall
be suspended and there shall be charged instead the maximum rate of interest
permissible under such Laws, and any excess interest actually collected by
Lender shall be credited as a partial prepayment of principal.

6.11 Effect of Wachovia Swap Documents on Payment Schedules. Notwithstanding any
provision to the contrary herein, if all or any portion of the Loans are subject
to a Wachovia Swap Document and such Wachovia Swap Document provides for a
payment schedule for principal and interest contrary to the provisions of this
Agreement or any other Loan Document, the payment schedule set forth in such
Wachovia Swap Document shall govern with respect to that portion of the
applicable Loan subject to such Wachovia Swap Document.

 

49



--------------------------------------------------------------------------------

ARTICLE VII

 

7. CONDITIONS PRECEDENT.

The obligation of Lenders to make the Loans and any Advance hereunder, and the
obligation of Issuing Lender to issue the Letters of Credit, is subject to the
following conditions precedent:

7.1 Documents Required for the Closing. Prior to or concurrently with the
Closing, the following instruments and documents, duly executed by all proper
Persons and in form and substance satisfactory to Agent and Lenders, shall have
been delivered to Agent:

(A) This Agreement;

(B) The Notes;

(C) The Borrowers’ Closing Affidavits;

(D) The Financing Statements, together with evidence that the Financing
Statements have been duly recorded in all filing or recording offices that Agent
may deem necessary or desirable in order to create a valid Lien on the
Collateral described therein, and that all filing and recording taxes and fees
have been paid;

(E) With respect to each Borrower Party (other than a Borrower Party that is an
individual), a certificate of an officer or other representative acceptable to
Agent dated as of the date of this Agreement, certifying as to the incumbency
and signatures of the representative(s) of such Borrower Party signing, as
applicable, this Agreement and each of the other Loan Documents, and each other
document to be delivered pursuant hereto, together with the following documents
attached thereto:

(1) A copy of the resolutions of such applicable Person’s Governing Body
authorizing the execution, delivery and performance of this Agreement, each of
the Loan Documents, and each other document to be delivered pursuant hereto, as
applicable;

(2) A copy, certified as of the most recent date practicable by the secretary of
state (or similar Governmental Authority) of the state, province, or other
Jurisdiction where such Person is organized, of such Person’s Organizational
Documents filed with such secretary of state (or similar Governmental
Authority);

(3) A copy of such Person’s other Organizational Documents;

(F) A certificate, as of the most recent date practicable, of the secretary of
state (or similar appropriate Governmental Authority) and department of revenue
or taxation (or similar appropriate Governmental Authority) of each Jurisdiction
in which each Borrower Party (other than a Borrower Party that is an individual)
is organized as to the existence and good standing of each such Person within
such Jurisdiction (unless such Governmental Authorities do not issue such
certificates of existence and/or good standing), and a certificate, as of the
most recent date practicable, of the secretary of state (or similar appropriate
Governmental Authority)

 

50



--------------------------------------------------------------------------------

of each state where any of the Collateral is located as to the qualification and
good standing of each Borrower Party (other than a Borrower Party that is an
individual) as a foreign entity doing business in each such state (unless such
Governmental Authorities do not issue such certificates of existence and/or good
standing);

(G) The Most Recent Financial Statements;

(H) Letters and/or certificates, in form and substance satisfactory to Agent,
attesting to the Solvency of Borrowers and after giving effect to the
transactions contemplated hereby, from the chief financial officer of Borrowers;

(I) UCC-11 reports showing no Liens superior to the Agent’s Lien, except for the
Permitted Liens;

(J) Evidence satisfactory to the Lender Parties that Borrowers have obtained all
insurance policies as required under this Agreement and/or any of the other Loan
Documents, together with evidence satisfactory to the Lender Parties that all
premiums therefor have been paid and that all such policies are in full force
and effect;

(K) Receipt and approval by Agent of any other items reasonably required to be
provided to Agent, and not otherwise set forth above;

(L) The written consent of the Subordinating Lender to the terms of this
Agreement, executed and delivered in accordance with the terms of the
Intercreditor Agreement;

(M) The Stock Pledge Agreement; and

(N) Any and all certificates evidencing any of the Pledged Stock.

7.2 Certain Events Required for Closing and for all Advances. At the time of the
Closing and at the time of each Advance, Agent shall be satisfied that:

(A) No Default shall have occurred or be continuing;

(B) No Material Adverse Change shall have occurred;

(C) All of the Loan Documents shall have remained in full force and effect, and
no Borrower Party shall have questioned or challenged the enforceability of any
provision of any of the Loan Documents;

(D) Borrowers shall have paid all fees, expenses, costs, and other amounts then
owing to Lender Parties, including, but not limited to the Fees;

(E) All Indebtedness to be prepaid, redeemed or defeased with the proceeds of
any Advance shall have been satisfied and extinguished;

(F) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Borrower Party pending or threatened before any court,
governmental agency or

 

51



--------------------------------------------------------------------------------

arbitrator that (i) could reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement or any other Loan Document or the consummation of the
transactions contemplated hereby;

(G) All Governmental Approvals necessary in connection with the Loan Documents
and the transactions contemplated hereby and thereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lender
Parties) and shall remain in effect other than such Governmental Approvals the
failure to obtain which shall not affect the enforceability, validity or binding
effect of any of the Loan Documents; all applicable waiting periods shall have
expired without any action being taken by any competent authority; and no Law
shall be applicable in the judgment of Agent that restrains, prevents or imposes
materially adverse conditions upon the Loan Documents and the transactions
contemplated hereby and thereby;

(H) Borrowers will be able to meet its obligations under all Plans, that the
Plans are, in all material respects, funded in accordance with the minimum
statutory requirements, that no material “reportable event” (as defined in
ERISA, but excluding events for which reporting has been waived) has occurred as
to any such Plan and that no termination of, or withdrawal from, any such Plan
has occurred or is contemplated that could result in a material liability;

(I) There shall have been delivered to Agent evidence of insurance naming Agent
as insured and loss payee (as applicable) with such responsible and reputable
insurance companies or associations, and in such amounts and covering such
risks, as is satisfactory to Agent or as otherwise required under any Loan
Document; and

(J) There shall have been delivered to Agent the Collateral Reports and
Compliance Certificates as required under this Agreement and reflecting
compliance with the terms of this Agreement.

7.3 Legal Matters. At the time of Closing, all legal matters incidental thereto
shall be reasonably satisfactory to Bradley Arant Rose & White LLP, counsel to
Agent and reasonably satisfactory to the counsel to the Lenders; and at the time
of each disbursement of each Advance, all legal matters incidental thereto shall
be reasonably satisfactory to Bradley Arant Rose & White LLP, counsel to Agent
(it being acknowledged and agreed that Agent has no intention of consulting
Bradley Arant Rose & White LLP with respect to Advances after the Closing except
in cases where Agent has an issue with respect to whether or not the Advance is
being made in compliance with the terms and conditions of this Agreement).

7.4 Election to Make Advances Prior to Satisfaction of Conditions Precedent. In
the event Lender Party, at its option, elects to make one or more Advances prior
to receipt and approval of all items required by this Article, such election
shall not constitute any commitment or agreement of Lender Party to make any
subsequent Advance until all items required by this Article have been delivered.

 

52



--------------------------------------------------------------------------------

ARTICLE VIII

 

8. COLLATERAL SECURITY.

8.1 Grant of Lien and Security Interest.

(A) As security for the prompt satisfaction of all Obligations, each Borrower
hereby assigns, transfers, and sets over to Agent, as agent for Lenders
hereunder, all of such Borrower’s right, title and interest in and to, and
grants Agent, as agent for Lenders hereunder, a Lien on, upon and in the
Collateral.

(B) No submission by any Borrowers to Agent of a schedule or other particular
identification of Collateral shall be necessary to vest in Agent security title
to and a security interest in each and every item of Collateral now existing or
hereafter created and acquired, but rather such title and security interest
shall vest in Agent immediately upon the creation or acquisition or any item of
Collateral hereafter created or acquired, without the necessity for any other or
further action by Borrowers or by Agent.

8.2 Maintenance of Lien.

(A) In connection with the Agent’s Lien, each borrower will:

(1) Execute and cause to be executed such documents and instruments, including
amendments to the Security Documents and Financing Statements (including
amendments thereto and continuation statements thereof) in form satisfactory to
Agent as Agent, from time to time, may specify, and pay, or reimburse Agent upon
demand for paying, all costs and taxes of filing or recording the same in such
Jurisdictions as Agent may designate; and

(2) Take such other steps as Agent, from time to time, may direct to protect,
perfect, and maintain Agent’s Lien; and

(B) In addition to the foregoing, and not in limitation thereof, each Borrower
agrees that:

(1) A carbon, photographic, or other reproduction of this Agreement shall be
sufficient as a Financing Statement and may be filed in any appropriate office
in lieu thereof; and

(2) Each Borrower hereby appoints Agent as its attorney-in-fact (without
requiring Agent to act as such) to execute any Financing Statement in the name
of such Borrower, and to perform all other acts that Agent deems appropriate to
perfect and continue Agent’s Lien and to protect and preserve the Collateral.

 

53



--------------------------------------------------------------------------------

ARTICLE IX

 

9. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to Lender Parties, knowing that Lender
Parties will rely on such representations and warranties as an inducement to
make the Loans, that:

9.1 Borrower’s Existence. Each Borrower (other than Pemco Aeroplex) is a duly
organized and existing Delaware corporation in good standing and has full power
and authority to consummate the transactions contemplated by this Agreement.
Pemco Aeroplex is a duly organized and existing Alabama corporation in good
standing and has full power and authority to consummate the transactions
contemplated by this Agreement.

9.2 Borrower’s Authority. The execution, delivery and performance of all of the
Loan Documents have been duly authorized by all requisite action by each
Borrower Party a party thereto. All of the Loan Documents have been duly
executed and delivered and constitute valid and binding obligations of the
Borrower Parties a party thereto, enforceable in accordance with their
respective terms (except as may be limited by applicable Bankruptcy Laws and
other Laws affecting the enforceability of creditors’ rights generally and
principles of equity), and Lender Parties will be entitled to the benefits of
all of the Loan Documents.

9.3 Borrowers’ Owners. Set forth on Schedule 9.3 is a complete and accurate list
of all the Equity Agreements.

9.4 Borrowers’ Name. Set forth on Schedule 9.4 is a complete and accurate list
of (i) all names under which Borrowers have done business in the last six years,
and (ii) the names of all Persons whose assets were acquired in the last six
years by Borrowers outside of such Person’s Ordinary Course of Business and
which assets are included as assets of Borrowers on the Most Recent Financial
Statements.

9.5 Consents or Approvals.

(A) Except for consents and approvals already obtained and which remain in
effect, no consent or approval of any Third Person, and no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Third Person is required with respect to the operation of
Borrowers’ business.

(B) Except for the consents and approvals already obtained and which remain in
effect, no consent of any Third Person and no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Third Person that is required has not been obtained either (i) for the due
execution, delivery, recordation, filing or performance by any Borrower Party of
this Agreement or any other Loan Document or for the consummation of the
transaction contemplated hereby, (ii) for the mortgage, pledge, assignment, or
grant by Borrower of the Agent’s Lien, (iii) for the perfection or maintenance
of the Agent’s Lien, except for the recording of the Mortgage, the Assignment of
Rents and the Financing Statements (and filings required under the Assignment of
Claims Act), or (iv) for the exercise by Lender Parties of their rights or
remedies provided for in this Agreement or in any of the other Loan Documents
(except as may be required by applicable Laws in connection with the foreclosure
and

 

54



--------------------------------------------------------------------------------

disposition of the Collateral). All applicable waiting periods, if any, in
connection with the transactions contemplated hereby have expired without any
action having been taken by any Person restraining, preventing or imposing
materially adverse conditions upon the rights of Borrower to enter into and
perform its obligations under this Agreement.

9.6 Violations or Actions Pending. There are no actions, suits, or proceedings
pending or, to the best of Borrowers’ knowledge, threatened, which might
reasonably be expected to have a Material Adverse Effect or which might impair
the value of the Collateral. No Borrower Party is in violation of any agreement
the violation of which will or might reasonably be expected to have a Material
Adverse Effect, and no Borrower Party is in violation of any order, judgment, or
decree of any court, or any statute or governmental regulation to which any
Borrower Party is subject. The execution and performance of any Loan Document by
any Borrower Party will not result in any breach of or default under any
mortgage, lease, credit or loan agreement, contract or any other instrument
which may bind or affect any Borrower Party.

9.7 Borrower Parties’ Subsidiaries and Affiliates. No Borrower Party has any
Subsidiaries or Affiliates other than as disclosed on the Most Recent Financial
Statements.

9.8 Existing Indebtedness. Borrowers have not in default with respect to any of
the Existing Indebtedness.

9.9 Tax Returns. Except as set forth on Schedule 9.9, all federal, state, local
and other tax returns and reports of Borrowers required by Laws have been
completed in full and have been duly filed, and all taxes, assessments and
withholdings shown on such returns or billed to Borrowers have been paid, and
Borrowers maintain adequate provisions and accruals in respect of all such
federal, state, local and other taxes, assessments and withholdings. There are
no unpaid assessments pending against Borrowers for any taxes or withholdings,
and Borrowers know of no basis therefor.

9.10 Financial Statements. All Financial Statements heretofore given and
hereafter given to Lender Party are and will be true and complete in all
material respects as of their respective dates and prepared in accordance with
Generally Accepted Accounting Principles, and fairly represent and will fairly
represent the financial conditions of the Persons to which they pertain, and no
Material Adverse Change has or will have occurred in the financial conditions
reflected therein after the respective date thereof upon delivery to Lender
Party, except as may be disclosed in writing to Lender Party. Except as
disclosed in the Most Recent Financial Statements, there has been no Material
Adverse Change since December 31, 2005, and there exists no event, condition or
state of facts that could reasonably be expected to result in a Material Adverse
Change.

9.11 Good and Marketable Title. Borrowers have good and marketable title to all
of its assets, including, without limitation, the Collateral, subject to no
Liens, except for Permitted Liens.

9.12 Borrowers’ Real Property Locations. Set forth on Schedule 9.12 is a
complete and accurate list of all real property owned by Borrowers or in which
any Borrower has a

 

55



--------------------------------------------------------------------------------

leasehold interest, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, and record owner thereof.

9.13 Solvency. Each Borrower Party is Solvent.

9.14 ERISA. Each Plan is and has been administered in compliance in all material
respects with all applicable Laws, including without limitation, the applicable
provisions of ERISA and the Internal Revenue Code. No ERISA Event has occurred
and is continuing or, to the knowledge of Borrowers, is reasonably expected to
occur with respect to any Plan, in either case that would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect. Except as
reflected in the Most Recent Financial Statements, no Plan has any Unfunded
Pension Liability, and neither Borrowers nor any ERISA Affiliate have engaged in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA, in
either instance where the same would be reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect. Except as reflected in the
Most Recent Financial Statements, neither Borrowers nor any ERISA Affiliate are
required to contribute to or has, or has at any time had, any liability to a
Plan.

9.15 Priority of Liens. The Agent’s Lien constitutes a first Lien against the
Collateral, prior to all other Liens, including those which may hereafter
accrue, except for the Permitted Liens.

9.16 Patents, Copyrights, Etc. Set forth on Schedule 9.16 is a complete and
accurate list of all patents, trademarks, trade names, service marks, and
copyrights, and all applications therefor and licenses thereof, of Borrowers,
reflecting the Jurisdiction in which registered, the registration number, the
date of registration and the expiration date, and Borrowers own or have the
right to use all such patents, trademarks, trade names, service marks, and
copyrights, and all applications therefor and licenses thereof; and except as
set forth on Schedule 9.16, no Collateral is subject to any license agreement
relating to patents, trademarks, trade names, service marks, or copyrights which
could, directly or indirectly, preclude or render impracticable the realization
of the Agent’s Lien or materially diminish the value of such Collateral.

9.17 Accuracy of Documents. All documents furnished to Lender Party by or on
behalf of Borrowers as part of or in support of the application for the Loans or
the Loan Documents are true, correct, complete and accurately represent the
matters to which they pertain.

9.18 Environmental Matters. Neither the Mortgaged Property nor any Borrower is
in violation of or subject to any existing, pending or threatened investigation
or inquiry by any Governmental Authority or any remedial obligations under any
applicable Environmental Laws, and there are no facts, conditions or
circumstances which could result in any such investigation or inquiry if such
facts, conditions and circumstances, if any, were fully disclosed to the
applicable Governmental Authority, and Borrowers will promptly notify Agent if
any Borrower becomes aware of any such facts, conditions or circumstances or any
such investigation or inquiry; Borrowers have not obtained and are not required
to obtain any Governmental Approvals to construct, occupy, operate or use any
buildings, improvements, fixtures or equipment in connection with the Mortgaged
Property by reason of any Environmental Laws; and no Petroleum Products,
Hazardous Substance, Hazardous Materials or Solid Wastes have been disposed of
or released on the Mortgaged Property, and each Borrower covenants and

 

56



--------------------------------------------------------------------------------

agrees that it will not cause there to be any violation of any Environmental Law
in connection with its ownership and use of the Mortgaged Property, including
any violation arising from the disposal or release of Petroleum Products,
Hazardous Substances, Hazardous Materials or Solid Wastes on the Mortgaged
Property. Notwithstanding anything to the contrary herein, Borrower shall
indemnify and hold Lender Parties harmless from and against any fines, charges,
expenses, fees, attorney fees and costs incurred by Lender Parties in the event
Borrowers or the Mortgaged Property (whether or not due to any fault of
Borrowers) is hereafter determined to be in violation of any Environmental Laws
applicable thereto. This indemnity shall survive any foreclosure or deed in lieu
of foreclosure and repayment of the Loans.

9.19 Restrictions and Covenants Affecting the Mortgaged Property. Neither
Borrowers nor the Mortgaged Property are in violation of any easements,
covenants or restrictions affecting the Mortgaged Property.

9.20 Condemnation. There are no proceedings pending, or, to the best of
Borrowers’ knowledge, threatened, to exercise any power of condemnation or
eminent domain, with respect to the Mortgaged Property, or any interest therein.

9.21 Mortgaged Property Documents.

(A) Borrowers are (or, with respect to any Mortgaged Property Documents
hereafter made, will be) the sole owners and holders of Borrowers’ Interest in
each Mortgaged Property Document, and Borrowers have not transferred or
otherwise assigned any interest of Borrowers as a party to any Mortgaged
Property Document;

(B) each of the Mortgaged Property Documents is (or, with respect to any
Mortgaged Property Documents hereafter made, will be) valid and enforceable and
in full force and effect, and has not been (or, with respect to any Mortgaged
Property Documents hereafter made, will not be) altered, modified or amended in
any manner whatsoever except as permitted in this Agreement,

(C) none of the Rents has been or will be assigned, pledged or in any manner
transferred or hypothecated, except pursuant to this Agreement, and

(D) none of the Rents, for any period subsequent to the date of this Agreement,
has been or will be collected in advance of the time when such Rents become due
under the terms of the Assigned Leases.

9.22 Full Disclosure. All factual information heretofore or contemporaneously
furnished to any Lender Party in writing by or on behalf of any Borrower Party
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all other such factual information hereafter
furnished to any Lender Party by or on behalf of any Borrower Party will be,
true and accurate in all material respects on the date as of which such
information is supplied, dated or certified (or, if such information has been
amended or supplemented, on the date as of which any such amendment or
supplement is supplied, dated or certified) and not made incomplete by omitting
to state a material fact necessary to make the statements contained therein, in
light of the circumstances under which such information was provided, not
misleading.

 

57



--------------------------------------------------------------------------------

9.23 Regulated Industries. No Borrower Party is (i) required to register as an
“investment company” under the Investment Company Act of 1940, as amended, or
(ii) a “holding company,” a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company,” or an “affiliate” of a “holding company” or
of a “subsidiary company” of a “holding company,” within the meaning of the
public Utility Holding Company Act of 1935, as amended.

9.24 Insurance. Schedule 9.24 sets forth a true and complete summary of all
insurance policies or arrangements carried or maintained by Borrowers. The
assets, properties and business of Borrowers are insured against such hazards
and liabilities, under such coverages and in such amounts, as are customarily
maintained by prudent companies similarly situated and under policies issued by
insurers of recognized responsibility.

9.25 KC-135 Contract. Borrowers have, as of the date of this Agreement, complied
with all deadlines and other requirements with respect to the submission of bids
for the KC-135 Contract and has not received any notice indicating that the bid
submitted or to be submitted by Borrowers for the KC-135 Contract has not
received or will not receive fair consideration by the United States Government.

9.26 Continuing Effectiveness. All representations and warranties contained
herein shall be deemed continuing, continually republished, and in effect at all
times while Borrowers remain indebted to Lender Party pursuant to the Loans and
shall be deemed to be incorporated by reference at the time of each Advance to
Borrowers unless Borrowers specifically notify Agent of any change therein.

ARTICLE X

 

10. THE BORROWERS’ COVENANTS.

Each Borrower does hereby covenant and agree with each Lender Party that, so
long as any of the Obligations remain unsatisfied or any commitments hereunder
remain outstanding, Borrower at all times will comply or cause to be complied
with the following covenants:

10.1 Affirmative Covenants.

(A) Each Borrower will duly and promptly pay and perform all of Borrowers’
Obligations to Lender Party according to the terms of this Agreement and the
other Loan Documents, and will cause each other Borrower Party to perform such
other Borrower Party’s Obligations to Lender Party according to the terms of
this Agreement and the other Loan Documents.

(B) Each Borrower will use the proceeds of the Loans only for the purposes
permitted herein, or as Agent may have otherwise approved from time to time; and
each Borrower will furnish Agent such evidence as it may reasonably require with
respect to such uses.

 

58



--------------------------------------------------------------------------------

(C) Each Borrower will furnish or cause to be furnished to the Lender Parties:

(1) Within forty-five (45) days after each Quarter-End (a) an unaudited
(management-prepared) income statement and statement of cash flows of Borrowers
(on a Consolidated Basis) for such Quarter, and (b) an unaudited
(management-prepared) balance sheet of Borrowers (on a Consolidated Basis) for
such Quarter, all in reasonable detail with Agent having full access to all
supporting schedules and comments, and certified by Borrowers’ president or
principal financial officer to have been prepared in accordance with Generally
Accepted Accounting Principles consistently applied by Borrowers, except for any
inconsistencies explained in such certificate;

(2) Within ninety (90) days after each Fiscal Year-End (a) a statement of Equity
Owners’ Equity and a statement of cash flows of Borrowers (on a Consolidated
Basis) for such Fiscal Year, (b) an income statement of Borrowers (on a
Consolidated Basis) for such Fiscal Year, and (c) a balance sheet of Borrowers
(on a Consolidated Basis) as of such Fiscal Year-End, all in reasonable detail,
including all supporting schedules and comments; such statements and balance
sheets to be audited by an independent certified public accountant acceptable to
Agent, and certified by such accountants to have been prepared in accordance
with Generally Accepted Accounting Principles consistently applied by Borrowers,
except for any inconsistencies explained in such certificate; and Agent shall
have the right, from time to time, to discuss any Borrower Party’s affairs
directly with Borrower Party’s accountants, and any such accountants are
authorized and directed to give Agent any information Agent may request at any
time regarding the financial affairs of Borrower Party and are authorized and
directed to furnish Agent with copies of any documents in their possession
related thereto;

(3) On or before the forty-fifth (45th) day after each Quarter-End, a Compliance
Certificate for the immediately preceding Quarter, certified to be correct by
the principal financial officer or vice president of finance of Borrowers,
together with the Schedule of Accounts, Schedule of Inventory, and such other
matters as may be required pursuant to Section 10.12 of this Agreement;

(4) On or before the twentieth (20th) calendar day of each month, a statement
setting forth the ratio of Adjusted Liabilities to Adjusted Tangible Net Worth
as of the end of the immediately preceding month, certified to be correct by the
principal financial officer or vice president of finance of Borrowers; and

(5) Promptly after sending or making available or filing of the same, copies of
all reports, proxy statements and financial statements that Borrowers send or
make available to their Equity Owners and all registration statements and
reports that Borrowers file with the Securities and Exchange Commission (or any
other similar Governmental Authority) or any successor Person.

(D) Borrowers will pay or cause to be paid when due (i) the Fees and all other
fees or expenses owing to Lender Party; and (ii) all expenses involved in
perfecting the Agent’s Lien or the priority of the Agent’s Lien and all other
expenses of Lender Party related to the Loans, or the protection and
preservation of the Collateral, or the interpretation, administration and
enforcement of any provision of this Agreement or any other Loan Document, or
the preparation and negotiation of this Agreement, any of the other Loan
Documents, or amendments to any of them, including, without limitation,
recording fees and taxes, tax, title and

 

59



--------------------------------------------------------------------------------

lien search charges, title insurance charges, and attorneys’ fees (including
attorneys’ fees at trial and on any appeal by Borrowers or Lender Party), real
property taxes and insurance premiums.

(E) Each Borrower will permit the Lender Parties and their respective agents to
have access to the Collateral at reasonable times.

(F) Each Borrower will cause, or permit Agent to cause, the Mortgaged Property
to be reappraised at Borrowers’ expense (i) after an Event of Default, or
(ii) if required by regulatory authorities.

(G) Each Borrower will certify to Agent upon request by Agent that:

(1) Borrowers have complied with and are in compliance with all terms, covenants
and conditions of this Agreement which are binding upon them;

(2) there exists no Default; or, if such is not the case, that one or more
specified Defaults have occurred; and

(3) the representations and warranties contained in this Agreement are true with
the same effect as though made on the date of such certificate.

(H) Each Borrower will, when requested so to do by Agent or the Required
Lenders, cooperate fully with each Collateral Exam and make available for
inspection and audit by duly authorized representatives of Agent any of its
Records, and will furnish Agent any information regarding its business affairs
and financial condition within a reasonable time after written request therefor.
Borrowers acknowledge that Agent and the Required Lenders have requested and
intend to perform, a Collateral Exam immediately upon the Closing of this
Agreement, and Borrowers covenant and agree to comply fully with such Collateral
Exam and any and all other Collateral Exams requested at any time by Agent or
the Required Lenders. Borrowers shall reimburse Agent promptly for all
reasonable costs associated with (i) one Collateral Exam during any consecutive
three-month period, and (ii) any other Collateral Exam if the Collateral Exam
reveals a material discrepancy in any financial report, statement or other
document provided to Lender Party pursuant to this Agreement.

(I) Each Borrower will keep accurate and complete Records, consistent with sound
business practices.

(J) Within ten (10) days of Agent’s request therefor, Borrowers will furnish or
cause to be furnished to Agent copies of income tax returns filed by any
Borrower Party.

(K) Borrowers will pay when due (or within applicable grace periods) all
Indebtedness due Third Parties, unless the failure so to pay such Indebtedness
would not give rise to a Material Adverse Change.

(L) Each Borrower will notify Agent thirty (30) days in advance of any change in
the location of any place of business or state of incorporation of Borrowers or
of the establishment of any new place of business, or the discontinuance of any
existing place of business.

 

60



--------------------------------------------------------------------------------

(M) Each Borrower will notify Agent immediately if it becomes aware of the
occurrence of any Default, or if it becomes aware of any Material Adverse Change
or the occurrence of any event that might have or give rise to a Material
Adverse Effect.

(N) Each Borrower will collect its Accounts and sell its Inventory only in the
Ordinary Course of Business.

(O) Each Borrower will:

(1) Fund all its Plans in accordance with no less than the minimum funding
standards of Section 302 of ERISA;

(2) Furnish Agent, promptly after the filing of the same, with copies of all
reports or other statements filed with the United States Department of Labor or
the Internal Revenue Service with respect to all such Plans; and

(3) Promptly advise Agent of the occurrence of any Reportable Event or
Prohibited Transaction with respect to any such Plan.

(P) Each Borrower will cause the Mortgaged Property to be maintained in good and
safe condition and repair and shall promptly repair, replace or rebuild any part
of the Mortgaged Property which may be destroyed by any casualty, or become
damaged, worn or dilapidated or which may be affected by any condemnation or
similar proceeding.

(Q) Each Borrower will, subject to the terms and conditions of any Subordination
Agreement, (i) pay or cause to be paid as and when due all Subordinated Debt,
(ii) otherwise comply with all of its covenants under any agreement relating to
Subordinated Debt, and (iii) promptly provide to Agent notice of each default or
claim of default given or received by Borrower with respect to any Subordinated
Debt.

(R) Subject to the satisfaction or waiver by the Revolving Loan Lenders of the
Revolving Loan Commitment Increase Conditions and the Revolving Loan Commitment
being increased to a maximum amount of Thirty-One Million Dollars
($31,000,000.00) in accordance with the terms of this Agreement, the Borrowers
shall pay to the Agent for the account of the Revolving Loan Lenders the
Additional Commitment Fee contemporaneously with the execution and delivery of
the documents evidencing such increase in the Revolving Loan Commitment.

(S) At the closing of each sale or other disposition of any of Borrowers’ assets
outside of the Ordinary Course of Business that closes at any time prior to the
fifth (5th) anniversary of the date upon which all principal, interest and all
other amounts payable hereunder (other than the payment of Success Fees) and
under the other Loan Documents have been paid in full, the Borrowers shall pay
to the Agent for the account of the Lenders Cash in the amount of the Success
Fee due with respect to such sale or disposition. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Borrower contained in this Section shall survive the payment
in full of principal, interest and all other amounts payable hereunder and under
the other Loan Documents.

 

61



--------------------------------------------------------------------------------

(T) If an Event of Default has occurred and is continuing under this Agreement
for not less than 30 days, the Borrowers shall, at the request of the Required
Lenders, engage, at the Borrower’s sole expense, a reputable turnaround
consultant acceptable to each of the Required Lenders to advise the Borrowers’
regarding the Borrower’s operations and businesses and to develop and assist in
the implementation of corporate restructuring options. The Borrowers acknowledge
that the Borrowers’ engagement of such turnaround consultant shall not
constitute a cure or waiver of any outstanding Events of Default nor obligate
the Agent or the Lenders to waive any such outstanding Events of Default.

10.2 Negative Covenants.

(A)

(1) No Borrower will, without Agent’s prior written consent (and subject to the
approval of the Required Lenders, which consent and approval shall not be
unreasonably withheld or delayed), change its name or enter into any merger or
consolidation.

(2) No Borrower will, without Agent’s prior written consent (and subject to the
approval of the Required Lenders), liquidate, reorganize, recapitalize or
dissolve.

(B) Except as disclosed on Schedule 10.2(B), no Borrower will, without Agent’s
prior written consent (and subject to the approval of the Required Lenders,
which consent and approval shall not be unreasonably withheld or delayed), sell,
transfer, lease or otherwise dispose of, or enter into any agreement to sell,
lease, transfer, assign or otherwise dispose of, all or any part of its assets,
including, without limitation, the Collateral (other than Permitted Transfers of
Collateral).

(C) No Borrower will, without Agent’s prior written consent (and subject to the
approval of the Required Lenders, which consent and approval shall not be
unreasonably withheld or delayed), consummate any Acquisition (i) outside the
Permitted Line of Business, or (ii) if the consideration paid with respect to
such Acquisition is more than $2,500,000.00.

(D) No Borrower will, without Agent’s prior consent (and subject to the approval
of the Required Lenders, which consent and approval shall not be unreasonably
withheld or delayed), create or acquire any Affiliate in connection with an
Acquisition or otherwise.

(E) No Borrower will become liable, directly or indirectly, as guarantor or
otherwise for any obligation of any Person not a Borrower Party in an amount
exceeding $100,000.00 in the aggregate.

(F) No Borrower will, directly or indirectly, make, create, incur, assume or
suffer to exist, or enter into or suffer to exist any agreement or restriction
that prohibits or conditions the creation, incurrence or assumption of, any Lien
upon or with respect to any part of the Collateral, whether now owned or
hereafter acquired, or agree to do any of the foregoing, other than Permitted
Liens.

 

62



--------------------------------------------------------------------------------

(G) No Borrower will, without Agent’s prior written consent (and subject to the
approval of the Required Lenders, which consent and approval shall not be
unreasonably withheld or delayed), issue, redeem, purchase or retire any of its
Equity Interests or grant or issue any warrant, right or option pertaining
thereto or any other security convertible into any of the foregoing.

(H) No Borrower will amend or modify any of its Organizational Documents without
the prior written consent of Agent (and subject to the approval of the Required
Lenders, which consent and approval shall not be unreasonably withheld or
delayed).

(I) No Borrower will directly or indirectly apply any part of the proceeds of
any Loan to the purchasing or carrying of any “margin stock” within the meaning
of Regulation G, Regulation T, Regulation U, or Regulation X, or any
regulations, interpretations or rulings thereunder.

(J) No Borrower will treat, store, handle, discharge, or dispose of any
Hazardous Materials, Petroleum Products, or Solid Wastes except in compliance
with all Environmental Laws.

Notwithstanding anything to the contrary herein, nothing in this Agreement or in
any of the Loan Documents is intended to, or shall prohibit, any Borrower from
entering into any Wachovia Swap Document.

10.3 Financial Covenants.

(A) Borrowers will maintain or cause to be maintained at all times during the
term of this Agreement:

(1) Beginning with the Quarter-End of December 31, 2006, a Fixed Charge Coverage
of not less than 1.0 to 1.0, to be tested at each Quarter-End thereafter on a
cumulative basis commencing as of October 1, 2006 and ending on the last day of
the respective Quarter-End;

(2) At all times, a ratio of Adjusted Liabilities to Adjusted Tangible Net Worth
of not more than 2.5 to 1.0;

(3) Cumulative EBITDA of not less than –

a. $400,000.00 for the period commencing September 1, 2006 and ending
September 30, 2006;

b. $2,850,000.00 for the period commencing September 1, 2006 and ending
December 31, 2006;

c. $3,750,000.00 for the period commencing September 1, 2006 and ending
March 31, 2007; and

 

63



--------------------------------------------------------------------------------

d. $6,000,000.00 for the period commencing September 1, 2006 and ending June 30,
2007; and

(4) At all times, a Borrowing Base such that the balance of the Revolving Loan
will not, at any time, exceed the Borrowing Base.

(B) No Borrower will declare or pay any dividends, or make any other payment or
distribution on account of its Equity Interests in an amount such that such
payment or other distribution shall give rise to a Default.

(C) No Borrower will make any other Investment other than Permitted Investments.

(D) No Borrower will, without Agent’s prior written consent (and subject to the
approval of the Required Lenders, which consent and approval shall not be
unreasonably withheld or delayed), incur, create, assume, or permit to exist any
other Indebtedness except Permitted Indebtedness.

(E) Except as the same may relate to the Loans, no Borrower will enter into any
agreement with respect to any of its Existing Indebtedness which is Indebtedness
for borrowed money if the effect of such agreement is to

(1) Increase the interest rate on such Indebtedness;

(2) Change the dates upon which payments of principal, interest or other
scheduled payments are due on such Indebtedness (other than to extend such
dates);

(3) Change any default or event of default (other than to delete or make less
restrictive any default provision) with respect to such Indebtedness;

(4) Add any covenant with respect to such Indebtedness;

(5) Change the redemption or prepayment provisions of such Indebtedness (other
than to extend the dates therefor or to reduce the premiums payable in
connection therewith); or

(6) Materially increase the obligations of Borrower or confer additional
material rights to the holder of such Indebtedness in a manner adverse to
Borrower or Lender Parties.

(F) Except as otherwise approved by Agent (and subject to the approval of the
Required Lenders, which approval shall not be unreasonably withheld or delayed),
Borrowers (in the aggregate) will not make Capital Expenditures in an aggregate
amount in any Fiscal Year after the Fiscal Year ending December 31, 2002 in
excess of $6,000,000.00.

(G) Except for agreements reflected in the Most Recent Financial Statements,
agreements currently in effect and listed on Schedule 10.3 (G) attached hereto,
agreements which provide only for either Permitted Investments or Permitted
Indebtedness, and agreements which

 

64



--------------------------------------------------------------------------------

are the subject of the Subordination Agreement, no Borrower will enter into any
agreement, transaction or series of transactions where any Affiliate,
Subsidiary, shareholder, director, or officer of Borrower Party is a party
thereto, except in the Ordinary Course of Business and upon fair and reasonable
terms that are no less favorable to it than would obtain in a comparable arm’s
length transaction with a Person other than an Affiliate, Subsidiary,
shareholder, director, or officer of Borrower Party.

10.4 Insurance and Condemnation Covenants.

(A) Borrowers will obtain and maintain, or cause to be obtained and maintained,
at all times while any Borrower is indebted to Lenders, at Borrowers’ sole
expense: (a) the Title Insurance Policy; (b) all-risk insurance with respect to
all insurable property comprising the Tangible Property, against loss or damage
by fire, lightning, windstorm, explosion, hail, tornado and such hazards as are
presently included in so-called “all-risk” coverage and against such other
insurable hazards as Agent may require, in an amount not less than 100% of the
full replacement cost, including the cost of debris removal, without deduction
for depreciation and sufficient to prevent Agent and Borrowers from becoming a
coinsurer, such insurance to be in builder’s risk (non-reporting) form during
and with respect to any construction on the Land; (c) if and to the extent any
portion of the Improvements is in a special flood hazard area, a flood insurance
policy in an amount equal to the lesser of the aggregate principal face amount
of the Notes or the maximum amount available; (d) comprehensive general public
liability insurance, on an “occurrence” basis, for the benefit of Borrowers and
Agent as named insureds; (e) statutory workers’ compensation insurance with
respect to any work on or about the Mortgaged Property; and (f) such other
insurance as may from time to time be required by Agent (including but not
limited to boiler and machinery insurance, earthquake insurance, and war risk
insurance) and against other insurable hazards or casualties which at the time
are commonly insured against in the case of premises similarly situated, due
regard being given to the height, type, construction, location, use and
occupancy of buildings and improvements. All insurance policies shall be issued
and maintained by insurers, in amounts, with deductibles, and in form
satisfactory to Agent, and shall require not less than thirty (30) days’ prior
written notice to Agent of any cancellation or change of coverage. All insurance
policies maintained, or caused to be maintained, by Borrowers with respect to
Borrowers’ Tangible Property, except for public liability insurance, shall
provide that each such policy shall be primary without right of contribution
from any other insurance that may be carried by Borrowers or Agent and that all
of the provisions thereof, except the limits of liability, shall operate in the
same manner as if there were a separate policy covering each insured. If any
insurer which has issued a policy of title, hazard, liability or other insurance
required pursuant to this Agreement or any other Loan Document becomes insolvent
or the subject of any Bankruptcy, receivership or similar proceeding or if in
Agent’s opinion the financial responsibility of such insurer is or becomes
inadequate, Borrowers shall, in each instance promptly upon the request of Agent
and at Borrowers’ expense, obtain and deliver to Agent a like policy (or, if and
to the extent permitted by Agent, a certificate of insurance) issued by another
insurer, which insurer and policy meet the requirements of this Agreement or
such other Loan Documents, as the case may be. Without limiting the discretion
of Agent with respect to required endorsements to insurance policies, all such
policies for loss of or damage to the Mortgaged Property shall contain a
standard mortgage clause (without contribution) naming Agent as mortgagee with
loss proceeds payable to Agent notwithstanding (i) any act, failure to act or
negligence of or violation of any warranty,

 

65



--------------------------------------------------------------------------------

declaration or condition contained in any such policy by any named insured;
(ii) the occupation or use of the Mortgaged Property for purposes more hazardous
than permitted by the terms of any such policy; (iii) any foreclosure or other
action by Agent under the Loan Documents; or (iv) any change in title to or
ownership of the Mortgaged Property or any portion thereof, and shall further
contain the agreement of the insurer waiving all rights of set off, counterclaim
or deductions against Borrowers. The originals of each initial insurance policy
(or to the extent permitted by Agent, a copy of the original policy and a
satisfactory certificate of insurance) shall be delivered to Agent at the time
of execution of this Agreement, with premiums fully paid, and each renewal or
substitute policy (or certificate) shall be delivered to Agent, with premiums
fully paid, at least ten (10) days before the termination of the policy it
renews or replaces. Borrowers shall pay all premiums on policies required
hereunder as they become due and payable and promptly deliver to Agent evidence
satisfactory to Agent of the timely payment thereof. In the event Borrowers fail
to provide, maintain, keep in force or deliver and furnish to Agent the
insurance required by this Section, Agent may procure such insurance or
single-interest insurance for such risks covering Agent’s interest, and
Borrowers will pay all premiums thereon promptly upon demand by Agent. Until
such payment is made by Borrowers, the amount of all such premiums shall be
added to and become part of the Obligations. If any loss occurs at any time when
Borrowers have failed to perform Borrowers’ covenants and agreements in this
Section, Agent shall nevertheless be entitled to the benefit of all insurance
covering the loss and held by or for Borrowers, to the same extent as if it had
been made payable to Agent. Upon any foreclosure of the Mortgage or transfer of
title to the Mortgaged Property in extinguishment of the whole or any part of
the Loans or any other amounts owing by Borrowers to Lender Party, all of
Borrowers’ right, title and interest in and to the insurance policies referred
to in this Section (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in the purchaser at foreclosure or other such
transferee, to the extent permissible under such policies, and Agent is hereby
irrevocably appointed by Borrowers as attorney-in-fact for Borrowers to assign
any such policy to said purchaser or other such transferee without accounting to
Borrowers for any unearned premiums thereon. Agent shall have the right (but not
the obligation) to make proof of loss for, settle and adjust any claim under,
and receive the proceeds of, all insurance for loss of or damage to the
Mortgaged Property, and the expenses incurred by Agent in the adjustment and
collection of insurance proceeds shall be added to and become part of the
Obligations and shall be due and payable to Agent on demand. Agent shall not be,
under any circumstances, liable or responsible for failure to collect or
exercise diligence in the collection of any of such proceeds or for the
obtaining, maintaining or adequacy of any insurance or for failure to see to the
proper application of any amount paid over to Borrowers. Any such proceeds
received by Agent shall be applied and disbursed as provided in this Agreement.
Each Borrower appoints Agent as Borrower’s attorney-in-fact to cause the
issuance of or an endorsement of any policy and to otherwise bring Borrowers
into compliance with the provisions of this Section and to make any claim for,
receive payment for, and execute and endorse any documents, checks or other
instruments in payment for loss, theft, or damage under any such insurance
policy.

(B) Subject to the provisions of the immediately succeeding paragraph and any
contrary provisions in any Mortgage, after deducting from any casualty insurance
proceeds all of its expenses incurred in the collection and administration of
such sums, including attorney’s fees, Agent shall apply the same at its option
(i) to the payment of the Obligations, whether or not due and in whatever order
Agent elects, (in which case a portion of or the entire

 

66



--------------------------------------------------------------------------------

Obligations shall, at Agent’s option, immediately become due and payable),
(ii) to the repair and/or restoration of the Improvements, or (iii) for any
other purposes or objects for which Agent is entitled to advance funds under any
Loan Document, all without affecting any Lien created by any Security Document,
and any balance of such monies then remaining shall be paid to Borrowers or the
Person lawfully entitled thereto. Agent shall not be held responsible for any
failure to collect any insurance proceeds due under the terms of any policy
regardless of the cause of such failure.

(C) Notwithstanding the provisions of the immediately preceding paragraph to the
contrary, Agent agrees that the proceeds of any casualty insurance or any part
thereof (after deducting therefrom all of its expenses incurred in the
collection and administration of such sums, including reasonable attorney’s
fees) payable on account of loss or damage to the Improvements will be made
available by Agent to be applied by Borrowers to restoration or repair of the
Improvements provided the following conditions are met:

(1) there exists no Default and Agent is satisfied that the occurrence of such
event (after making the insurance proceeds available as provided herein) will
not give rise to a Default;

(2) Borrowers present sufficient evidence satisfactory to Agent that (A) the
Improvements are capable of being, and will be, restored in compliance with all
applicable Laws to an architectural whole and to substantially the same
condition and value as prior to the casualty, (B) restoration of the
Improvements to an architectural whole will be completed on or before the Term
Loan Maturity Date, (C) there are sufficient funds from such insurance proceeds
and other available monies, to completely restore or repair the Improvements to
an architectural whole, and (D) Agent will not incur any liability to any other
Person as a result of such use or release of insurance proceeds;

(3) all parties having existing or expected possessory interests in the
Improvements agree to continue, in a manner satisfactory to Agent, to fulfill
the contract terms then in effect following the restoration or repair
(including, without limitation, the payment of rent or other sums without
abatement or reduction except as approved by Agent in its discretion), or
Borrowers shall deliver security satisfactory to Agent in its discretion, to
substitute for the loss of income caused by the failure of any such possessory
interest to agree to continue to fulfill the contract terms then in effect
following restoration or repair; and

(4) Borrowers shall enter into such agreements and deliver such other documents
and other things as may reasonably be required by Agent in connection with the
disbursement of all such proceeds.

If the foregoing conditions are satisfied within ninety (90) days of the date of
loss, then the insurance proceeds shall be held by Agent and, after deducting
from said insurance proceeds all of its expenses incurred in the collection and
administration of such sums, including attorney’s fees, Agent shall disburse the
net insurance proceeds to or on behalf of Borrower (pursuant to a procedure
satisfactory to Agent) as repair or restoration progresses and to the extent
such proceeds are required to defray the expenses of such restoration or repair;
and to the extent any such proceeds are not required to defray the expenses of
such restoration or repair,

 

67



--------------------------------------------------------------------------------

Agent may, at its option, apply any such unused proceeds as provided for in the
immediately preceding paragraph (B) of this Section. At all times during such
restoration or repair, Borrower shall deposit with Agent funds which, when added
to insurance proceeds on deposit with Agent, are sufficient to complete the
restoration or repair of the Improvements to an architectural whole, as
determined by Agent, in Agent’s discretion, in accordance with the approved
plans and specifications and all applicable Laws.

If the conditions set forth in clauses (1) through (4) of this Section are not
satisfied within ninety (90) days of the date of loss, then the insurance
proceeds shall be disbursed as provided for in the immediately preceding
paragraph (B) of this Section.

(D) If all or any portion of the Mortgaged Property shall be damaged or taken
through condemnation (which term shall include any damage or taking by any
Governmental Authority and any transfer by private sale in lieu thereof), either
temporarily or permanently, other than an insubstantial taking for the purpose
of widening existing roads bordering the Land which does not adversely affect
access or the use of the Mortgaged Property for its intended purposes, then a
portion of or the entire Obligations shall, at the option of Agent, immediately
become due and payable. Borrowers, immediately upon obtaining knowledge of the
institution, or the proposed, contemplated or threatened institution of any
action or proceeding for the taking through condemnation of the Mortgaged
Property or any part thereof will notify Agent, and Agent is hereby authorized,
at its option, to commence, appear in and prosecute, through counsel selected by
Agent, in its own or in Borrowers’ name, any action or proceeding relating to
any condemnation. Borrowers may compromise or settle any claim for compensation,
but shall not make any compromise or settlement for an award unless all of the
Obligations are paid and satisfied in full, without the prior written consent of
Agent. All such compensation, awards, damages, claims, rights of action and
proceeds and the right thereto are hereby assigned by Borrowers to Agent, and
Agent is authorized, at its option, to collect and receive all such
compensation, awards or damages and to give proper receipts and acquittances
therefor without any obligation to question the amount of any such compensation,
awards or damages. After deducting from said condemnation proceeds all of its
expenses incurred in the collection and administration of such sums, including
reasonable attorney’s fees, the net proceeds shall be dealt with by Agent in
accordance with, and subject to, the same terms and conditions as set forth in
Paragraph (B) or Paragraph (C), as applicable, of Section 10.4 hereof as if the
condemnation proceeds were insurance proceeds and as if the date the
condemnation proceeds become payable to Borrowers was the date of loss.

10.5 Mortgaged Property Document Covenants.

(A) Except as may otherwise be expressly provided for in this Agreement,
including the immediately following paragraph, Borrowers shall (a) observe and
perform all the obligations imposed upon Borrower under each Mortgaged Property
Document; (b) not do, or permit to be done, anything to impair the security of
any Mortgaged Property Document; (c) promptly send to Agent copies of each
notice of default which Borrowers shall send or receive under the Mortgaged
Property Documents; (d) enforce the performance and observance of the provisions
of each Mortgaged Property Documents; (e) not collect any of the Rents except as
set forth in this Agreement; (f) not subordinate any Mortgaged Property Document
to any Lien, or permit, consent, or agree to any such subordination without the
prior written consent of Agent;

 

68



--------------------------------------------------------------------------------

(g) not materially alter, modify or change the terms of any Mortgaged Property
Document, nor give any consent to exercise any option required or permitted by
such terms, without the prior written consent of Agent in each such case (and
subject to the approval of the Required Lenders); (h) not cancel or terminate
any Mortgaged Property Document, or accept a surrender of any Mortgaged Property
Document without the prior written consent of Agent in each such case (and
subject to the approval of the Required Lenders); (i) not convey or transfer,
and shall not suffer or permit a conveyance or transfer of, the Mortgaged
Property, or of any interest in the Mortgaged Property, so as to effect directly
or indirectly, approximately or remotely, a merger of the estates and rights of,
or a termination or diminution of the obligations of any other party to and
under any Assigned Lease; (j) not alter, modify or change the terms of any
guaranty of any Mortgaged Property Document, and shall not cancel or terminate
any such guaranty, without the prior written consent of Agent in each such case
(and subject to the approval of the Required Lenders); (k) not consent to any
assignment of, or subletting under, any Assigned Lease without the prior written
consent of Agent; (l) at Agent’s request, execute any documentation confirming
the assignment and transfer to Agent of each Mortgaged Property Document; and
(m) execute and deliver, at the request of Agent, all other further assurances,
confirmations and assignments in the Mortgaged Property Documents as Agent
shall, from time to time, reasonably require in order to evidence or secure the
rights of Agent hereunder.

(B) Notwithstanding the provisions of the immediately preceding paragraph, so
long as there shall not exist any Default, then Borrowers shall have the right
to continue to exercise all their rights and perform their obligations under the
Mortgaged Property Documents, including the right to collect each payment of
Rents at the time of the date provided in the applicable Assigned Lease for such
payment.

10.6 Escrow Deposits. Upon the occurrence of an Event of Default and at the
option of Agent and further to secure the payment of taxes, assessments, other
charges, and insurance premiums applicable or attributable to the Mortgaged
Property, Borrowers shall upon request of Agent deposit with Agent, on the first
day of each month, such amounts as, in the estimation of Agent, shall be
necessary to pay such taxes, assessments, charges and premiums as they become
due; said deposits to be held and to be used by Agent to pay such taxes,
assessments, charges and premiums as the same accrue and are payable. Payment
from said sums for said purposes shall be made by Agent at its discretion and
may be made even though such payments will benefit subsequent owners of the
Mortgaged Property. Said deposits shall not be, nor be deemed to be, trust
funds, but may be, to the extent permitted by applicable Law, commingled with
the general funds of Agent, and no interest shall be payable in respect thereof.
If said deposits are insufficient to pay the taxes and assessments, insurance
premiums and other charges in full as the same become payable, Borrowers will
deposit with Agent such additional sum or sums as may be required in order for
Agent to pay such taxes and assessments, insurance premiums and other charges in
full. Upon any Event of Default, Agent may, at its option, apply any money in
the fund relating from said deposits to the payment of the Obligations in such
manner as it may elect.

10.7 Borrowers’ General Covenants and Agreements Pertaining to the Collateral.
Each Borrower covenants and agrees that:

(A) The addresses of Borrower’s principal place of business (or chief executive
office if more than one), the office where Borrower keeps and will keep
Borrower’s

 

69



--------------------------------------------------------------------------------

Records, including, without limitation, those Records concerning all of
Borrower’s Accounts and the other Collateral, and the place or places at which
all of Borrower’s Inventory, Equipment and other Tangible Property is and will
be located are correctly set forth on Schedule 10.7(A); and Borrower shall
immediately advise Agent in writing of any change in any of said addresses.
Borrower shall not remove such Records or any of the Collateral from the place
or places set forth on Schedule 10.7(A), except for removal of Inventory upon
its sale in Borrower’s Ordinary Course of Business, nor shall Borrower keep any
of such Records or the Collateral at any other locations unless (i) Borrower
gives Agent at least 10 days’ written notice thereof and of the new location,
and (ii) the new location is within the continental United States of America.
Borrower shall give Agent at least 10 days’ prior written notice of Borrower’s
opening of any new office or place of business or of its closing of any existing
office or place of business, and any such office or place of business shall be
within the continental United States of America.

(B) Borrower is and shall remain the owner of all real estate on which any of
the locations described in subparagraph (A) next above are located; or if not,
except as otherwise agreed to by Agent, Borrower has heretofore obtained from
each owner of said real estate a written waiver or subordination (in form and
substance satisfactory to Agent) of any landlord’s Lien or other Lien said owner
might have with respect to the Collateral, and Borrower has delivered the same
to Agent.

(C) Upon request of Agent, Borrower shall promptly deliver to Agent the
certificates of title for any motor vehicles now or hereafter included in the
Collateral that are subject to the title Laws of any state of the United States
of America or any other Jurisdiction and shall join with Agent in executing any
applications and other documents and taking any other actions necessary or
desirable in Agent’s opinion to perfect Agent’s Lien in such vehicles. Agent may
retain possession of such certificates of title until payment in full of all the
Obligations and/or until Agent’s Lien is terminated.

(D) Agent may correct any and all patent errors in this Agreement or any
financing statements or other documents executed in connection herewith.

(E) Borrower shall diligently perform all of its material obligations under each
and every contract or Purchase Order in connection with which Accounts are
created or exist in accordance with the terms thereof and will not commit or
permit any breach on Borrower’s part in connection with any such contract or
Purchase Order.

(F) Borrower shall furnish to Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Agent may reasonably request, all in
reasonable detail.

(G) Borrower shall keep and maintain at its own cost and expense satisfactory
and complete Records of the Collateral at its principal place of business,
including without limitation, a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with the
Collateral. Upon request of Agent, Borrower shall make proper entries in its
books disclosing the assignment of the Collateral to Agent, and Borrower shall
segregate its Records concerning the Collateral and mark the same with Agent’s
name or in such other manner as shall be satisfactory to Agent. After the
occurrence of and during the

 

70



--------------------------------------------------------------------------------

continuance of any Default, Borrower shall deliver and turn over to Agent any
such Records at any time on demand of Agent.

(H) Borrower shall obtain a waiver of any lien claims or rights that any owners
or mortgagees of any real estate (or of any possessory interest therein) on
which the Collateral, or any part thereof, is now or hereafter may be located,
may have with respect to the Collateral, or shall secure an agreement wherein
such Persons subordinate their rights, titles, interests and lien claims to
Agent’s Lien in, on and upon the Collateral.

(I) Promptly after Borrower’s learning thereof, Borrower shall inform Agent in
writing of any material delay or default in Borrower’s performance of any of its
obligations to any Purchaser or under any Assigned Agreement, if such delay or
default may give rise to any assertion of any material claims, offsets or
counterclaims by any Purchaser, or any Material Adverse Change.

(J) Borrower shall provide Agent with copies of all agreements between Borrower
and any warehouse at which any Collateral may, from time to time, be kept and
all lease or similar agreements between Borrower and any other Person, whether
Borrower is lessor or lessee thereunder.

(K) If any Account arises out of a contract with the United States of America,
or any other Governmental Authority (other than an Account arising under an
Approved Contract), Borrower shall promptly notify Agent thereof in writing; and
upon demand of Agent, and with respect to all Accounts, Borrower shall execute
any instruments and take any other action required or requested by Agent to
perfect Agent’s Lien on and right to collect such Account under the provisions
of the Assignment of Claims Act or other applicable Law.

10.8 Collection of Accounts; Segregation of Proceeds, Etc. Each Borrower
covenants and agrees that, except to the extent that Agent’s exercise of its
rights and remedies hereunder or under any other Loan Document shall prevent
Borrower from doing so, Borrower will, at Borrower’s sole expense, collect from
the Purchaser on each Account all amounts due thereon as and when the same shall
become due; and in the event of any default by any Purchaser justifying such
action, Borrower shall have the authority, at Borrower’s sole expense, to
repossess any merchandise covered by any such Account in accordance with the
terms thereof and any applicable Law and to take such other action with respect
to any such Account or the merchandise covered thereby as Borrower, in the
absence of instructions from Agent, may deem advisable.

10.9 Collection Methods. Each Borrower agrees that no court action or other
legal proceedings for garnishment, attachment, repossession of property,
detinue, or any attempt to repossess any merchandise covered by any Account
other than through legal proceedings, shall be done or attempted to be done by
Borrower except by or under the direction of competent legal counsel. Each
Borrower agrees to indemnify and hold Agent harmless from any loss or liability
of any kind or character which may be asserted or sought to be asserted against
Agent by virtue of any suit filed, process issued or any repossession or
attempted repossession done or attempted by Borrower or at Borrower’s direction
or any endeavors that Borrower may make to collect or enforce any Accounts or
repossess any goods covered by any Account.

 

71



--------------------------------------------------------------------------------

10.10 Verification of Accounts. Each Borrower agrees that any of Agent’s
officers, employees or agents shall have the right, at any time or times
hereafter, in Agent’s name or in the name of Borrower, to verify with any
Purchaser the validity or amount of, or any other matter relating to, any
Accounts by mail, telephone, telegraph or otherwise, provided that until the
occurrence of a Default, Agent shall give Borrower prior notice of such
verification.

10.11 Notice Regarding Disputed Accounts. Each Borrower covenants and agrees
that if any Purchaser disputes amounts owing to Borrower by such Purchaser in
excess of the lesser of (i) $200,000.00 (in the aggregate), or (ii) 2.5% of the
total amount of the Accounts of such Purchaser, Borrower shall promptly provide
Agent with written notice thereof, explaining in detail the reason for the
dispute, all claims related thereto and the amount in controversy.

10.12 Records, Schedules and Assignments. Each Borrower covenants and agrees
that Borrower shall keep accurate Records of Borrower’s Accounts and Inventory,
and shall promptly deliver to Agent (i) within 30 days after each Month-End
(except after an Event of Default, in which case such delivery shall be made on
demand of Agent), a detailed aged trial balance, in form and substance
acceptable to Agent, of all then-existing Accounts (“Schedule of Accounts”),
(ii) within 30 days after each Month-End (except after an Event of Default, in
which case such delivery shall be made on demand of Agent), a current schedule
of Inventory (“Schedule of Inventory”), (iii) upon Agent’s demand, the original
or a copy of all Documents evidencing or relating to the Accounts or Inventory
so scheduled, (iv) upon Agent’s demand, such other information relating to the
then-existing Accounts and Inventory as Agent shall reasonably request, and
(v) upon Agent’s demand, formal written assignments or schedules specifically
describing the Accounts and Inventory and confirming Agent’s Lien thereon.

10.13 Visitation. Each Borrower agrees to permit representatives of the Lender
Parties from time to time to visit and inspect the Collateral, all Records
related thereto, the premises upon which any of the Collateral is located, and
any of the other offices and properties of Borrower; to examine the assets,
books of account, and Records of Borrower; to discuss the affairs and finances
of Borrower with and be advised as to the same by the officers thereof; and to
verify the amount, quantity, value and condition of, or any other matter
relating to, the Collateral, all at such reasonable times and intervals as Agent
may desire.

10.14 Use of Tangible Property. Each Borrower covenants and agrees (a) to comply
with all applicable Laws governing the use of all Tangible Property, (b) to
maintain all Tangible Property in good condition and repair (normal wear and
tear excepted), (c) to comply with the terms of any lease covering the premises
wherein any Tangible Property is located and all orders, ordinances or Laws of
any Governmental Authority concerning such premises or the conduct of business
therein; and (d) not to lease or hire any of the Tangible Property to any Person
or permit the same to be leased or used for hire otherwise than pursuant to any
Permitted Liens (it being understood that a sublease of any premises being
leased by Borrower shall not be a violation of this Section).

10.15 Collateral Evidenced by Instruments or Documents. Each Borrower covenants
and agrees that upon Borrower’s receipt of any Collateral which is evidenced or
secured by an agreement, Instrument, Document or Chattel Paper and upon demand
of Agent, Borrower shall deliver the original thereof (or each executed or
original counterpart if more than one) to Agent,

 

72



--------------------------------------------------------------------------------

together with appropriate endorsements and/or assignments in form and substance
acceptable to Agent.

10.16 Maintaining Bank Accounts. Each Borrower covenants and agrees that until
the termination of Agent’s Lien:

(A) Except as may otherwise be agreed by Lender Parties or as set forth on
Schedule 10.16, Borrower shall maintain all of its operating, disbursement and
lockbox accounts only with Wachovia, and all of its other bank accounts
(including payroll accounts) with Wachovia or other Lender Parties (the
“Approved Bank Accounts”).

(B) Upon an Event of Default and demand of Agent, Borrower shall maintain
lockboxes (each a “Lockbox Account”) only with Wachovia and with other banks
(each a “Lockbox Bank”) that have entered into a letter or other agreement (each
a “Lockbox Agreement”) approved by and acceptable to Agent in its discretion.
Neither Borrower nor any Person claiming on behalf of or through Borrower shall
have any right to withdraw any of the funds held in a Lockbox Account and in
connection therewith:

(1) Borrower shall immediately instruct each Person obligated at any time to
make any payment to Borrower for any reason to make such payment to a Lockbox
Account, and shall pay to Agent for deposit in an Approved Bank Account as may
be from time to time designated by Agent, at the end of each Business Day, all
proceeds of Collateral and all other cash received by it on such day;

(2) Borrower shall instruct each Lockbox Bank to transfer to an Approved Bank
Account designated by Agent, at the end of each Business Day, in same day funds,
an amount equal to the credit balance of the Lockbox Account in such Lockbox
Bank; and

(3) Upon any termination of any Lockbox Agreement or other agreement with
respect to the maintenance of a Lockbox Account by Borrower or any Lockbox Bank,
Borrower shall immediately notify all Persons that were making payments to such
Lockbox Account to make all future payments to another Lockbox Account or to an
Approved Bank Account designated by Agent. Borrower agrees to terminate any or
all Lockbox Account and Lockbox Agreements upon request by Agent.

10.17 Filing Fees and Taxes. Each Borrower covenants and agrees to pay all
recording and filing fees, revenue stamps, taxes and other expenses and charges
payable in connection with the execution and delivery to Lender Parties of this
Agreement and the other Loan Documents, and the recording, filing, satisfaction,
continuation and release of any mortgages, financing statements or other
instruments filed or recorded in connection herewith or therewith.

10.18 Assigned Agreements. Except in Borrowers’ Ordinary Course of Business,
Each Borrower covenants and agrees that it shall not (a) cancel or terminate any
Assigned Agreement or consent to or accept any cancellation or termination
thereof; (b) amend or otherwise modify any Assigned Agreement or give any
consent, waiver or approval thereunder; (c) waive any default or breach of any
Assigned Agreement; or (d) take any other action in connection with any Assigned
Agreement, and, notwithstanding the foregoing, in each case where any such
action (i) may give rise to a Material Adverse Change, or (ii) arises under an
Approved Contract, such

 

73



--------------------------------------------------------------------------------

action shall only be taken with Agent’s prior written consent (and subject to
the approval of the Required Lenders).

10.19 Underlying Documentation. Each Borrower covenants and agrees that Borrower
will, upon the request therefor by Agent, promptly deliver possession to Agent
of any or all of the Assigned Agreements (and, if requested by Agent, endorsed
to Agent).

10.20 Further Assurances. Each Borrower covenants and agrees that, at Borrowers’
cost and expense, upon request of Agent, Borrower shall duly execute and
deliver, or cause to be duly executed and delivered, to Agent such further
instruments and documents and do and cause to be done such further acts as may
be reasonably necessary or proper in the opinion of Agent or its counsel to
carry out more effectively the provisions and purposes of this Agreement.

ARTICLE XI

 

11. DEFAULT.

11.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

(A) Any Borrower Party shall fail to pay as and when due any installment of
principal or interest or fee or any other amount payable under this Agreement or
any Note.

(B) Any Borrower Party shall fail to pay, perform or observe any other
obligation, condition, or covenant to be observed or performed by it under this
Agreement or any other Loan Document, and such failure shall continue for ten
(10) days after the earlier of:

(1) Notice of such failure from Agent; or

(2) Any Borrower Party knows of any such failure; or

(3) Agent is notified of such failure or should have been so notified pursuant
to the provisions of this Agreement or any other Loan Document.

Provided, however, that notwithstanding the foregoing, an Event of Default will
be deemed to have occurred upon the occurrence of such failure (i) without
notice being required if Agent is prevented from giving notice by Bankruptcy or
other applicable Law, and (ii) without any grace or cure period if such default
arises out of any warranty or representation of Borrower under any Loan Document
being materially false or misleading when made.

(C) There shall occur any Event of Default as defined and provided under the
Wachovia Bond Issue Letter of Credit Mortgage or any Loan Document.

(D) There shall occur any default or event of default (after any applicable
grace or cure period) as provided under any agreement relating to Subordinated
Debt.

 

74



--------------------------------------------------------------------------------

(E) There shall occur any default or event of default (after the expiration of
any applicable grace and cure period) under any agreement of any Borrower Party
with any Person and relating to the borrowing of money.

(F) The validity or enforceability of this Agreement or any other Loan Document,
or any part thereof, shall be contested by any Borrower Party, and/or any
Borrower Party shall deny that it has any or further liability or obligation
hereunder or thereunder.

(G) Assignment or attempted assignment by any Borrower of this Agreement, any
rights hereunder, or any Advance to be made hereunder, or the conveyance, lease,
mortgage, or any other alienation or encumbrance of the Collateral or any
interest therein without the prior written consent of Agent (and subject to the
approval of all Lenders), except for transfers permitted hereunder or under any
other Loan Document.

(H) Except as otherwise permitted herein, the transfer of any Borrower’s
interest in, or rights under, this Agreement by operation of law or otherwise,
including, without limitation, such transfer by any Borrower as debtor in
possession under the Bankruptcy Code, or by a trustee for any Borrower under the
Bankruptcy Code, to any Third Person, whether or not the obligations of such
Borrower under this Agreement are assumed by such Third Person.

(I) The institution of a foreclosure or other possessory action against
Collateral having a value in excess of $250,000.00.

(J) Substantial damage to, or partial or total destruction of, the Improvements
by fire or other casualty or the taking of any of the Improvements, temporarily
or permanently, by eminent domain, and any Borrower’s failure to restore,
repair, replace, or rebuild the Improvements as and when required under the
terms of any Loan Document (so long as such failure to restore, repair, replace
or rebuild is not attributable to Lender Party’s failure to comply with its
obligations under the Loan Documents with respect thereto).

(K) Failure or refusal by the Title Insurance Company, by reason of any matter
affecting title to the Collateral, to insure any Advance as giving rise to a
valid first Lien, subject only to the Permitted Liens.

(L) The dissolution of any Borrower Party, or any Change in Control.

(M) Any financial statement, representation, warranty or certificate made or
furnished by any Borrower Party to Lender Party in connection with this
Agreement, or as inducement to Lender Party to enter into this Agreement, or in
any separate statement or document to be delivered hereunder to Lender Party,
shall be materially false, incorrect, or incomplete when made.

(N) Any Material Adverse Change, or the existence of any other condition which
in Agent’s reasonable determination, constitutes an impairment of any Borrower
Party’s ability to perform its obligations under this Agreement or any other
Loan Document.

(O) Any Borrower Party shall admit its inability to pay its debts as they
mature, or shall make an assignment for the benefit of itself or any of its
creditors.

 

75



--------------------------------------------------------------------------------

(P) Proceedings in Bankruptcy, or for reorganization of any Borrower Party, or
for the readjustment of any of its debts, under the Bankruptcy Code, as amended,
or any part thereof, or under any other Laws, whether state or federal, for the
relief of debtors, now or hereafter existing, shall be commenced by any Borrower
Party, or shall be commenced against any Borrower Party and shall not be
discharged within sixty (60) days of commencement.

(Q) A receiver or trustee shall be appointed for any Borrower Party or for any
substantial part of its assets, or any proceedings shall be instituted for the
dissolution or the full or partial liquidation of any Borrower Party, and such
receiver or trustee shall not be discharged within thirty (30) days of his
appointment, or such proceedings shall not be discharged within sixty (60) days
of its commencement, or any Borrower Party shall discontinue business or
materially change the nature of its business.

(R) Any Borrower Party shall suffer a final judgment for payment of money in
excess of $100,000.00 and shall not discharge the same within a period of thirty
(30) days unless, pending further proceedings, execution has not been commenced
or if commenced has been effectively stayed.

(S) There shall occur any default or Event of Default under any Wachovia Swap
Document.

Provided that with respect to each of the foregoing, an Event of Default will be
deemed to have occurred upon the occurrence of the applicable event without
notice being required if Agent is prevented from giving notice by Bankruptcy or
other applicable Law.

11.2 No Advances After Default. Upon the occurrence and during the continuance
of any Default, and notwithstanding any provision contained herein or in any
other Loan Document to the contrary, Lender Parties shall have the absolute
right to refuse to make, and shall be under no obligation to make, any further
Advances or issue any Letters of Credit.

11.3 Acceleration. All Obligations shall, at the option of Agent, become
immediately due and payable, Without Notice, upon the occurrence of an Event of
Default without further action of any kind.

11.4 General Remedies. Upon the occurrence of any Event of Default, Lender
Parties shall have, in addition to the rights and remedies given them by this
Agreement and the other Loan Documents, all those allowed by all applicable
Laws, including but without limitation, the Uniform Commercial Code as enacted
in any Jurisdiction in which any Collateral may be located. Without limiting the
generality of the foregoing, Agent may immediately, Without Notice, sell at
public or private sale or otherwise realize upon, the whole or, from time to
time, any part of the Collateral, or any interest which any Borrower may have
therein.

11.5 Agent’s Additional Rights and Remedies. Upon the occurrence of any Event of
Default and except as may otherwise be prohibited or expressly provided for to
the contrary under applicable Law, in addition to any rights or remedies Lender
Parties may otherwise have under this Agreement, any other Loan Documents, or
under applicable Laws, Without Notice, Agent shall have the right to take any or
all of the following actions at the same or different times:

(A) To cancel Lender Parties’ obligations arising under this Agreement;

 

76



--------------------------------------------------------------------------------

(B) To institute appropriate proceedings to specifically enforce performance of
the terms and conditions of this Agreement;

(C) To take immediate possession of the Collateral;

(D) To appoint or seek appointment of a receiver, Without Notice and without
regard to the solvency of any Borrower or the adequacy of the security, for the
purpose of preserving the Collateral, preventing waste, and to protect all
rights accruing to Lender Parties by virtue of this Agreement and the other Loan
Documents. All expenses incurred in connection with the appointment of such
receiver, or in protecting, preserving, or improving the Collateral, shall be
charged against Borrowers and shall be secured by the Agent’s Lien;

(E) To proceed to perform any and all of the duties and obligations and exercise
all the rights and remedies of any Borrower contained in the Assigned Agreements
as fully as such Borrower could itself;

(F) To take possession of the Mortgaged Property and/or the Rents and have,
hold, manage, lease and operate the Mortgaged Property on such terms and for
such period of time as Agent may in its discretion deem proper, and, either with
or without taking possession of the Mortgaged Property in Agent’s own name:

(1) make any payment or perform any act which any Borrower has failed to make or
perform, in such manner and to such extent as Agent may deem necessary to
protect the security provided for in this Agreement, or otherwise, including
without limitation, the right to appear in and defend any action or proceeding
purporting to affect the security provided for in this Agreement, or the rights
or powers of Agent;

(2) lease the Mortgaged Property or any portion thereof in such manner and for
such Rents as Agent shall determine in its discretion; or

(3) demand, sue for, or otherwise collect and receive from all Persons all
Rents, including those past due and unpaid, with full power to make from time to
time all alterations, renovations, repairs or replacements of and to the
Mortgaged Property (or any part thereof) as may seem proper to Agent and to
apply the Rents to the payment of (in such order of priority as Agent, in its
discretion, may determine):

a. all expenses of managing the Mortgaged Property, including, without
limitation, the salaries, fees and wages of a managing agent and such other
employees as Agent may deem necessary or desirable;

b. all taxes, charges, claims, assessments, water rents, sewer rents, and any
other liens, and premiums for all insurance which Agent may deem necessary or
desirable, and the cost of all alterations, renovations, repairs, or
replacements, and all expenses incidental to taking and retaining possession of
the Mortgaged Property;

 

77



--------------------------------------------------------------------------------

c. all or any portion of the Loans; and/or

d. all costs and attorneys’ fees incurred in connection therewith.

In connection with the foregoing, each Borrower hereby authorizes and directs
each party to any Mortgaged Property Document (other than Borrowers), upon
receipt from Agent of written notice to the effect that an Event of Default
exists, to perform all of its obligations under the Mortgaged Property Document
as directed by Agent, and to continue to do as so directed until otherwise
notified by Agent.

(G) To notify Purchasers that Accounts have been assigned to Agent, demand and
receive information from Purchasers with respect to Accounts, forward invoices
to Purchasers directing them to make payments to Agent, collect all Accounts in
Agent’s or Borrower’s name and take control of any cash or non-cash proceeds of
Collateral;

(H) To enforce payment of any Accounts, to prosecute any action or proceeding
with respect to Accounts, to extend the time of payment of any and all Accounts,
to make allowances and adjustments with respect thereto and to issue credits in
the name of Agent or Borrower;

(I) To settle, compromise, extend, renew, release, terminate or discharge, in
whole or in part, any Account or deal with the same as Agent may deem advisable;

(J) To require Borrowers to open all mail only in the presence of a
representative of Agent, who may take therefrom any remittance on Collateral;

(K) To charge, set-off and otherwise apply all or any part of the Obligations
against the Deposit Accounts, or any part thereof;

(L) To exercise any and all rights and remedies of each Borrower under or in
connection with any Assigned Agreement or otherwise in respect of the
Collateral, including, without limitation, any and all rights of any Borrower to
demand or otherwise require payment of any amount under, or performance of any
provision of, any Assigned Agreement;

(M) To enter upon the premises of any Borrower or any other place or places
where the Collateral is located and kept, and through self-help and without
judicial process, without first obtaining a final judgment or giving such
Borrower notice and opportunity for a hearing on the validity of Agent’s claim,
without any pre-seizure hearing as a condition to repossession through court
action and without any obligation to pay rent to Borrowers, to remove the
Collateral therefrom to the premises of Agent or of any agent of Agent, for such
time as Agent may desire, in order effectively to collect or liquidate the
Collateral;

(N) To require each Borrower, upon the request of Agent, to assemble the
Inventory, Equipment and any other property included in the Collateral and make
it available to Agent at places which Agent shall select, whether at Borrowers’
premises or elsewhere, and to make available to Agent all of Borrowers’ premises
and facilities for the purpose of Agent’s taking possession of, removing or
putting the Inventory and such other goods in salable form;

 

78



--------------------------------------------------------------------------------

(O) To collect, receive, appropriate, repossess and realize upon the Collateral,
or any part thereof, and to sell, lease, assign, give option or options to
purchase, or sell or otherwise dispose of and deliver the Collateral (or
contract to do so), or any part thereof, in one or more parcels, at public or
private sale or sales, at any exchange broker’s board or at any of Agent’s
offices or elsewhere, at such prices as Agent may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Agent shall
have the right upon any such public sale or sales, and to the extent permitted
by Law, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption, which equity of redemption each Borrower hereby
releases. Each Borrower waives all claims, damages, and demands against Agent
arising out of the repossession, retention or sale of the Collateral;

(P) To use, and to permit any purchaser of any of the Collateral from Agent to
use without charge, Borrowers’ labels, General Intangibles, and advertising
matter or any property of a similar nature, as it pertains to, or is included
in, any of the Collateral, in advertising for sale, preparing for sale and
selling any Collateral, and finishing the manufacture, processing, fabrication,
packaging and delivery of the Inventory, and Borrowers’ rights under all
licenses and all franchise agreements shall inure to Agent’s benefit;

(Q) To send any written notice to any Borrower required by Law or this Agreement
in the manner set forth in this Agreement; and any notice sent by Agent in such
manner at least ten (10) Business Days (counting the date of sending) prior to
the date of a proposed disposition of the Collateral shall be deemed to be
reasonable notice (provided, however, that nothing contained herein shall be
deemed to require 10 days’ notice if, under the applicable circumstances, a
shorter period of time would be allowed under applicable Law); and

(R) To exercise, in addition to all other rights which it has under this
Agreement or other applicable Law, all of the rights and remedies of a secured
party upon default under the Uniform Commercial Code or other applicable Law.

11.6 Right of Set-Off. Upon the occurrence of and during the continuance of any
Event of Default, Lender Party may, and is hereby authorized by Borrowers, at
any time and from time to time, to the fullest extent permitted by applicable
Laws, and Without Notice to Borrowers, set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
any other Indebtedness at any time owing by Lender Party to, or for the credit
or the account of, any Borrower against any or all of the Obligations of
Borrowers now or hereafter existing whether or not such Obligations have matured
and irrespective of whether Lender Party has exercised any other rights that it
has or may have with respect to such Obligations, including without limitation
any acceleration rights. The aforesaid right of set-off may be exercised by
Lender Party against any Borrower or against any trustee in Bankruptcy, debtor
in possession, assignee for the benefit of the creditors, receiver, or
execution, judgment or attachment creditor of any Borrower, or such trustee in
Bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by Lender Party
prior to the making, filing or issuance, or service upon Lender Party of, or of
notice of, any such petition; assignment for the benefit of creditors;
appointment or application for the appointment of a receiver; or issuance of
execution, subpoena, order or warrant. Lender Party agrees to promptly notify
Borrowers after any such set-off and application, provided that the

 

79



--------------------------------------------------------------------------------

failure to give such notice shall not affect the validity of such set-off and
application. The rights of Lender Party under this Section are in addition to
the other rights and remedies (including, without limitation, other rights of
set-off) which Lender Party may have.

11.7 No Limitation on Rights and Remedies. The enumeration of the powers, rights
and remedies in this Article shall not be construed to limit the exercise
thereof to such time as an Event of Default occurs if, under applicable Law or
any other provision of this Agreement or any other Loan Document, Lender Party
has any of such powers, rights and remedies regardless of whether an Event of
Default has occurred, and any limitation contained herein or in any of the other
Loan Documents as to Lender Party’s exercise of any power, right or remedy for a
period of time only during the continuance of an Event of Default shall only be
applicable at such time as Lender Party shall have actual knowledge that such
Event of Default is no longer continuing and for a reasonable time thereafter as
may be necessary for Lender Party to cease the exercise of such powers, rights
and remedies (it being expressly understood and agreed that until such time as
Lender Party shall obtain such knowledge and after the expiration of such
reasonable time, Lender Party shall have no liability whatsoever for the
commencement of or continuing exercise of any such power, right or remedy).

11.8 Repossession of the Collateral; Care and Custody of the Collateral, Etc.
Each Borrower agrees to give Agent notice in the manner set forth in this
Agreement within 24 hours of the time of repossession of the Collateral, or any
part thereof, by Agent as to any other property of Borrower alleged to have been
left on, upon or in the repossessed Collateral at the time of repossession; and
such notice shall be an express condition precedent to any action or suit for
loss or damages in connection therewith. Each Borrower further agrees that Agent
may hold any such property of Borrower without liability for a reasonable time
after any such notice is received, and that Agent will have a reasonable time to
notify Borrower as to where Borrower can collect such property. Each Borrower
agrees that if Agent shall repossess the Collateral, or any part thereof, at a
time when no Event of Default shall have occurred hereunder, and the repossessed
Collateral is thereafter returned to Borrower, the damages therefor, if any,
shall not exceed the fair rental value of the repossessed Collateral for the
time it was in Agent’s possession. Each Borrower hereby expressly and
irrevocably consents to, and to the extent that Borrower may lawfully do so,
invites Agent and its agents to come upon any premises on which the Collateral,
or any part thereof, is now or hereafter located for any and all purposes
related to the Collateral including without limitation repossession of the
Collateral, or any part thereof. To the extent that Borrower may lawfully do so,
each Borrower further covenants and warrants that (a) any entry by Agent and its
agents upon such premises for the purpose of repossessing the Collateral, or any
part thereof, shall not be trespass upon such premises, and (b) any such
repossession shall not constitute conversion of the Collateral, or any part
thereof, and Borrower further agrees to indemnify and hold Agent harmless
against, and hereby releases Agent from any actions, costs, obligations or
expenses arising directly, indirectly or remotely from any attempt to enter such
premises and repossess the Collateral, or any part thereof. Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if it takes such reasonable actions for that
purpose as Borrower shall request in writing, but Agent shall have sole power to
determine whether such actions are reasonable. Any omission to do any act not
requested by Borrower shall not be deemed a failure to exercise reasonable care.
Each Borrower shall at all times be responsible for the preservation of the
Collateral and shall be liable for any failure to realize upon, or to exercise
any right or power

 

80



--------------------------------------------------------------------------------

with respect to, the Collateral, or for any delay in so doing, whether or not
the Collateral is in Borrower’s possession.

11.9 Application of Proceeds. Except as otherwise expressly required to the
contrary by applicable Law or any Loan Document, the net cash proceeds resulting
from the exercise of any of the rights and remedies of Lender Parties under this
Agreement, after deducting all charges, expenses, costs and attorneys’ fees
relating thereto, shall be applied by Agent to the payment of the Obligations,
whether due or to become due, in such order and in such proportions as Agent may
elect; and Borrowers shall remain liable to Lender Parties for any deficiency.

11.10 Attorney-in-Fact. Each Borrower hereby constitutes and appoints Agent, or
any other Person whom Agent may designate, as Borrower’s attorney-in-fact (such
appointment being coupled with an interest and being irrevocable until Agent’s
Lien shall have been terminated in writing as set forth in this Agreement), at
Borrowers’ sole cost and expense, to exercise any one or more of the following
rights and powers at any time after the occurrence and during the continuance of
an Event of Default (and all acts of such attorney-in-fact or designee taken
pursuant to this Section are hereby ratified and approved by each Borrower, and
said attorney or designee shall not be liable for any acts or omissions nor for
any error of judgment or mistake of fact or law):

(A) To take or to bring, in the name of Agent or in the name of Borrower, all
steps, action, suits or proceeding deemed by Agent necessary or desirable to
effect collection of the Accounts;

(B) To settle, adjust, compromise, extend, renew, discharge, terminate or
release the Accounts in whole or in part;

(C) To settle, adjust or compromise any legal proceedings brought to collect the
Accounts;

(D) To notify Purchasers to make payments on the Accounts directly to Agent or
to a Lockbox designated by Agent;

(E) To transmit to Purchasers notice of Agent’s interest in the Accounts and to
demand and receive from such Purchasers at any time, in the name of Agent or of
Borrower or of the designee of Agent, information concerning the Accounts and
the amounts owing thereon;

(F) To use Borrower’s stationery and sign the name of Borrower to verifications
of the Accounts and notices thereof to Purchasers;

(G) To sell or assign any of the Collateral upon such terms, for such amounts
and at such time or times as Agent deems advisable, and to execute any bills of
sale or assignments in the name of Borrower in relation thereto;

(H) To take control, in any manner, of any item of payment on, or proceeds of,
Collateral;

 

81



--------------------------------------------------------------------------------

(I) To prepare, file and sign Borrower’s name on any proof of claim in
Bankruptcy or similar document against any Purchaser;

(J) To prepare, file and sign Borrower’s name on any notice of lien, assignment
or satisfaction of lien or similar document in connection with the Collateral;

(K) To sign or endorse the name of Borrower upon any Chattel Paper, Document,
Instrument, invoice, freight bill, bill of lading, warehouse receipt or similar
document or agreement relating to the Collateral;

(L) To use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to the Collateral to which
Borrower has access;

(M) To enter into contracts or agreements for the processing, fabrication,
packaging and delivery of the Collateral as said attorney-in-fact or designee or
Agent may from time to time deem appropriate and charge Borrowers’ account for
any reasonable costs thereby incurred;

(N) To receive, take, endorse, assign and deliver in Agent’s name or in the name
of Borrower any and all checks, notes, drafts and other instruments;

(O) To receive, open and dispose of all mail addressed to Borrower and to notify
postal authorities to change the address for the delivery thereof to such
address as Agent may designate; and

(P) To do all acts and things necessary, in Agent’s discretion, to fulfill
Borrower’s obligations under this Agreement and to otherwise carry out the
purposes of this Agreement.

11.11 Default Costs. Borrowers hereby agree to pay to each Lender Party upon
demand all Default Costs incurred by such Lender Party, which agreement shall be
a continuing agreement and shall survive payment of the Loans and termination of
this Agreement.

11.12 Swap Documents. Notwithstanding anything to the contrary herein, the right
of the Agent to accelerate the Obligations or to exercise any other rights or
remedies shall not obligate or require the termination or unwinding of any
transactions that are the subject of any of the Wachovia Swap Documents.

ARTICLE XII

 

12. THE AGENT.

12.1 Authorization and Action. Each Lender hereby appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters expressly provided for
in the Loan Documents as being subject to the consent, discretion

 

82



--------------------------------------------------------------------------------

or approval of Agent without the requirement of the approval of any Lender, such
matters shall be subject to the sole discretion of Agent, its directors,
officers, agents and employees. As to any matters expressly provided for in the
Loan Documents as being subject to the consent, discretion or approval of the
Required Lenders or of all of the Lenders, such matters shall be subject to the
sole discretion of each Lender. In addition to the other matters specifically
provided for herein as requiring approval or consent of all of the Lenders or of
the Required Lenders, Agent shall not take any of the following actions without
the prior written consent of all of the Lenders:

(A) modify, amend or waive compliance with any provision of this Agreement or
any of the other Loan Documents;

(B) release any obligor or any of the Obligations or any of the Collateral; or

(C) waive any Default or Event of Default under Section 11.1(A) of this
Agreement.

As to any other matters not expressly provided for by the Loan Documents, Agent
shall be entitled to request instructions from the Required Lenders in
exercising any discretion or taking any action and shall be fully protected in
so acting or refraining from acting upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties and all
holders of Notes; provided, however, that Agent shall not be required to take
any action that exposes Agent to personal liability or that is contrary to this
Agreement or applicable Law.

In the event that the Agent has knowledge of a Default or Event of Default or
receives a notice thereof from a Lender or a Borrower, the Agent shall give
prompt notice thereof to the Lenders (provided that Agent shall be deemed to
have knowledge only if the officers of Agent primarily responsible for
administration of the Loans have actual knowledge of such Default or Event of
Default, and in no event shall any knowledge of a Default or Event of Default be
imputed to Agent). Agent may, in its discretion, or shall upon direction of the
Required Lenders, give any notice of Default under Section 11.1(A) or any other
notice pursuant to this Agreement that is necessary for commencement of any cure
period. Upon the occurrence of an Event of Default, the Lenders shall consult
with each other as to a course of action to pursue with regard to such Event of
Default. After the Lenders shall have consulted with one another, Agent shall
promptly propose a course of action (the “Initial Proposal”) to be taken by
Lenders including but not limited to:

(A) declaring an Event of Default, sending appropriate notices, or accelerating
payment under the Notes; or

(B) commencing collection proceedings against one or more of the Borrowers; or

(C) waiving such Event of Default.

The Initial Proposal shall be in writing and given to Lenders in the manner
specified for giving notice hereunder. After five (5) Business Days from the
Lenders’ receipt of the Initial Proposal, Agent shall commence steps to carry
out the Initial Proposal, unless Agent shall have

 

83



--------------------------------------------------------------------------------

received written notice from any of the Lenders that the Initial Proposal has
been rejected. If the Initial Proposal is rejected by any of the Lenders, and an
alternate proposal is not agreed upon by all of the Lenders within ten (10) days
of the date of the Initial Proposal, Agent shall, and it is hereby authorized,
empowered, directed and instructed to take any action consistent with ordinary
and prudent commercial banking standards to collect the amounts due under the
Loans and to protect and preserve the respective rights and interest of the
Lenders as is authorized by any of the Loan Documents. Lenders agree that any
actions taken by Agent pursuant to this paragraph shall be deemed a reasonable
course of conduct, and the Lenders hereby, approve, ratify and affirm such
actions. Once a course of action has been approved, as required herein, it may
be withdrawn with approval of all of the Lenders.

12.2 Agent’s Notices, Etc. Agent agrees to give to each Lender prompt notice of
each notice of Default given to it by a Borrower pursuant to the terms of this
Agreement.

12.3 Agent’s Reliance, Etc. Neither Agent (nor any of its directors, officers,
agents or employees) shall be liable for any action taken or omitted to be taken
under or in connection with the Loan Documents, except for its own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, Agent: (a) may treat the payee of any Note as the holder thereof
until Agent receives and accepts an Assignment and Acceptance entered into by
the Lender that is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee; (b) may consult with legal counsel (including counsel for
any Lender Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Loan Document on
the part of any Lender Party or to inspect the property (including the books and
records) of any Lender Party; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document or any other instrument
or document furnished pursuant thereto; and (f) shall incur no liability under
or in respect of any Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, telecopy
or telex) believed by it to be genuine and signed or sent by the proper Person.

12.4 Wachovia and Affiliates. With respect to its Commitments, the Advances made
by it and the Notes issued to it, Wachovia shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not an Agent; and the term “Lender” shall, unless otherwise expressly
indicated, include Wachovia in its capacity as a lender under this Agreement.
Wachovia and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Borrower and any other
Lender, any of their respective Subsidiaries and any Person who may do business
with or own securities of any such Person, all as if Wachovia were not Agent and
without any duty to account therefor to any Person.

 

84



--------------------------------------------------------------------------------

12.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the financial
statements of Borrowers and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

12.6 Indemnification.

(A) Each Lender severally agrees to indemnify Agent (to the extent not promptly
reimbursed by Borrowers) from and against such Lender’s Pro Rata Share of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against Agent in any
way relating to or arising out of the Loan Documents or any action taken or
omitted by Agent under the Loan Documents; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its Pro Rata Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by Borrowers under this
Agreement, to the extent that Agent is not promptly reimbursed for such costs
and expenses by Borrowers. The failure of any Lender to reimburse Agent promptly
upon demand for its Pro Rata Share of any amount required to be paid by Lender
to Agent as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse Agent for its Pro Rata Share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse
Agent for such other Lender’s Pro Rata Share of such amount. Without prejudice
to the survival of any other agreement of any Lender hereunder, the agreement
and obligations of each Lender contained in this Section shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.

(B) Each Lender severally agrees to indemnify Issuing Lender (to the extent not
promptly reimbursed by Borrowers) from and against such Lender’s Pro Rata Share
of any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against Issuing
Lender in any way relating to or arising out of the Loan Documents or any action
taken or omitted by Issuing Lender under the Loan Documents; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Issuing Lender’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
Issuing Lender promptly upon demand for its Pro Rata Share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by Borrowers under this Agreement, to the extent that Issuing Lender is not
promptly reimbursed for such costs and expenses by Borrower. The failure of any
Lender to reimburse Issuing Lender promptly upon demand for its Pro Rata Share
of any amount required to be paid by the Lender Parties to Issuing Lender as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse Issuing Lender for its Pro Rata Share of such

 

85



--------------------------------------------------------------------------------

amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse Issuing Lender for such other Lender’s Pro Rata Share of such
amount. Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section shall survive the payment in full of principal, interest and all other
amounts payable hereunder and under the other Loan Documents.

12.7 Successor Agent. Agent may resign at any time by giving written notice
thereof to the Lender Parties and Borrowers, and may be removed at any time with
or without cause by the Required Lenders. Upon any such resignation or removal,
the Required Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000.00. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Security Documents, and such other instruments
or notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor Agent shall succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article XVII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

12.8 No Third Party Beneficiary. The provisions of this Article 12 are solely
for the benefit of the Lender Parties, and no Person other than the Lender
Parties is intended to be a beneficiary of the rights and obligations of Lender
Parties under this Article 12, and Lender Parties shall have the right to amend
or modify this Article 12, or waive any requirement under this Article 12,
without the consent or approval of any other Person (except Lender Parties shall
notify Borrowers as to any such amendment or modification).

ARTICLE XIII

 

13. MISCELLANEOUS.

13.1 Termination of Agent’s Lien. This Agreement and the Agent’s Lien will not
be terminated until one of Agent’s officers signs a written termination or
satisfaction agreement to such effect. Even if all of the Obligations owing to
Lender Parties at any time should be paid, Agent’s Lien will continue to secure
any Obligation of any Borrower thereafter arising until the written termination
or satisfaction agreement referred to above has been executed by Agent. Except
as otherwise expressly provided for in this Agreement, no termination of this
Agreement shall in any way affect or impair the representations, warranties,
agreements, covenants, obligations, duties and Obligations of any Borrower or
the powers, rights, and remedies of Lender Party under this Agreement with
respect to any transaction or event occurring prior to such termination, all of
which shall survive such termination. Except as may otherwise expressly

 

86



--------------------------------------------------------------------------------

be provided herein to the contrary, in no event shall Agent be obligated to
terminate Agent’s Lien or return or release the Collateral or any portion
thereof to Borrowers (a) until payment in full of the Obligations, or (b) if
Lender Party is obligated to extend credit to or for the benefit of any Borrower
under this Agreement.

13.2 Construction. The provisions of this Agreement shall be in addition to
those of any other Loan Document and any guaranty, pledge or security agreement,
mortgage, deed of trust, security deed, note or other evidence of liability
given by any Borrower to Lender Party to or for the benefit of, all of which
shall be construed as complementary to each other, and all existing liabilities
and obligations of Borrowers to Lender Party and any Liens heretofore granted to
or for the benefit of Lender Party shall, except and only to the extent
expressly provided herein to the contrary, remain in full force and effect, and
shall not be released, impaired, diminished, or in any other way modified or
amended as a result of the execution and delivery of this Agreement or any other
Loan Document or by the agreements and undertaking of Borrower contained herein
and therein. Nothing herein contained shall prevent Lender Party from enforcing
any or all other notes, guaranties, pledges or security agreements, mortgages,
deeds of trust, or security deeds in accordance with their respective terms. In
the event of a conflict between any of the provisions of this Agreement, the
Notes, any one or more of the Security Documents or any other Loan Document, the
provisions most favorable to Lender Party shall control.

13.3 Indemnity. Each Borrower hereby agrees to indemnify Lender Party and its
officers, directors, agents, and attorneys against, and to hold Lender Party and
all such other Persons harmless from all Indemnified Losses resulting from any
representation or warranty made by any Borrower or on any Borrower’s behalf
pursuant to this Agreement having been false when made, or resulting from any
Borrower’s breach of any of the covenants set forth in this Agreement, which
indemnification is in addition to, and not in derogation of, any statutory,
equitable, or common law right or remedy Lender Party may have for breach of
representation, warranty, statement or covenant or otherwise may have under any
of the Loan Documents. This agreement of indemnity shall be a continuing
agreement and shall survive payment of the Loans and termination of this
Agreement.

13.4 Lender Party’s Consent. Except where otherwise expressly provided in the
Loan Documents, in any instance where the approval, consent, or the exercise of
Lender Party’s judgment or discretion is required or permitted, the granting or
denial of such approval or consent and the exercise of such judgment or
discretion shall be (a) within the sole discretion of the applicable Lender
Party; and (b) deemed to have been given only by a specific writing intended for
the purpose given and executed by the applicable Lender Party.

13.5 Enforcement and Waiver by Lender Party. Subject to the terms and conditions
of this Agreement, Lender Party shall have the right at all times to enforce the
provisions of this Agreement, the Notes, and each of other Loan Documents in
strict accordance with the terms hereof and thereof, notwithstanding any conduct
or custom on the part of Lender Party in refraining from so doing at any time or
times. The failure of Lender Party at any time or times to enforce its rights
under such provisions, strictly in accordance with the same, shall not be
construed as having created a custom in any way or manner contrary to specific
provisions of this Agreement or as having in any way or manner modified or
waived the same. All rights and

 

87



--------------------------------------------------------------------------------

remedies of Lender Party are cumulative and the exercise of one right or remedy
shall not be deemed a waiver or release of any other right or remedy.

13.6 No Representation, Assumption, or Duty. Nothing, including any Advance or
acceptance of any document or instrument, shall be construed as a representation
or warranty, express or implied, to any Person by Lender Party. Any inspection
or audit of the Collateral or the Records of Borrowers, or the procuring of
documents and financial and other information, by or on behalf of Lender Party
shall be for Lender Party’s protection only, and shall not constitute any
assumption of responsibility by Lender Party with respect thereto or relieve any
Borrower of any of Borrower’s obligations.

13.7 Expenses of Lender Parties. Each Borrower will, on demand, reimburse Lender
Party for all expenses incurred by Lender Party in connection with the closing
of the Loans (except the legal fees of Compass incurred in connection with the
closing of the Loans shall be limited to $5,000.00) and the preparation,
negotiation, amendment, modification, interpretation, administration, and/or
enforcement of this Agreement and the other Loan Documents and/or in the
collection of any amounts owing from any Borrower or any other Person to Lender
Party under this Agreement or any other Loan Document and, until so paid, the
amount of such expenses shall be added to and become part of the amount of the
Obligations.

13.8 Attorneys’ Fees. If at any time or times hereafter Lender Party employs
counsel to advise or provide other representation with respect to this
Agreement, any Loan Document, or any other agreement, document or instrument
heretofore, now or hereafter executed by any Borrower Party and delivered to
Lender Party with respect to the Obligations, or to commence, defend or
intervene, file a petition, complaint, answer, motion or other pleadings or to
take any other action in or with respect to any pending, threatened or
anticipated suit or proceeding relating to this Agreement, any Loan Document, or
any other agreement, instrument or document heretofore, now or hereafter
executed by any Borrower and delivered to Lender Party with respect to the
Obligations, or to represent Lender Party in any litigation with respect to the
affairs of any Borrower, or to enforce any rights of Lender Party or obligations
of any Borrower or any other Person which may be obligated to Lender Party by
virtue of this Agreement, any Loan Document, or any other agreement, document or
instrument heretofore, now or hereafter delivered to Lender Party by or for the
benefit of any Borrower with respect to the Obligations, or to collect from any
Borrower any amounts owing hereunder, then in any such event, all of the
attorneys’ fees incurred by Lender Party arising from such services and any
expenses, costs and charges relating thereto shall constitute additional
obligations of Borrowers payable on demand and, until so paid, shall be added to
and become part of the Obligations.

13.9 Exclusiveness. This Agreement, the Notes, the Security Documents, and any
other Loan Documents made pursuant hereto are made for the sole protection of
Borrowers, Lender Party, and Lender Party’s successors and assigns, and no other
Person shall have any right of action hereunder.

13.10 Waiver and Release by Borrowers. Each Borrower (A) waives protest of all
commercial paper at any time held by Lender Party on which Borrower is any way
liable; (B) waives notice of acceleration and of intention to accelerate;
(C) waives notice and opportunity to be heard, after acceleration, before
exercise by Lender Party of the remedies of self-help, set-off,

 

88



--------------------------------------------------------------------------------

or of other summary procedures permitted by any applicable Laws or by any
agreement with Borrower, and except where required hereby or by any applicable
Laws which requirement cannot be waived, notice of any other action taken by
Lender Party; and (D) releases the Lender Parties and their respective officers,
attorneys, agents and employees from all claims for loss or damage caused by any
act or omission on the part of any of them except willful misconduct or gross
negligence.

13.11 Limitation on Waiver of Notice, Etc. Notwithstanding any provision of this
Agreement to the contrary, to the extent that any applicable Law expressly
limits any waiver of any right contained herein or in any other Loan Document
(including any waiver of any notice or other demand), such waiver shall be
ineffective to such extent.

13.12 Additional Costs. In the event that any applicable Law now or hereafter in
effect and whether or not presently applicable to Lender Party, or any
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by Lender Party
with any guideline, request or directive of any such Governmental Authority
(whether or not having the force of law), shall (i) affect the basis of taxation
of payments to Lender Party of any amounts payable by Borrowers under this
Agreement (other than taxes imposed on the overall net income of Lender Party),
or (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by Lender Party, or (iii) impose any other condition with
respect to this Agreement, the Notes or the Loans, or (iv) affect the amount of
capital required or expected to be maintained by Lender Party, and the result of
any of the foregoing is to increase the cost to Lender Party of making, funding
or maintaining the Loans or to reduce the amount of any amount receivable by
Lender Party thereon, then Borrowers shall pay to Lender Party from time to
time, upon request by Lender Party, additional amounts sufficient to compensate
Lender Party for such increased cost or reduced amount receivable to the extent
Lender Party is not compensated therefor in the computation of the interest rate
applicable to the Loans. A statement as to the amount of such increased cost or
reduced amount receivable, prepared in good faith and in reasonable detail by
Lender Party and submitted by Lender Party to Borrowers, shall be conclusive and
binding for all purposes absent manifest error in computation.

13.13 Illegality and Impossibility. In the event that any applicable Law now or
hereafter in effect and whether or not presently applicable to Lender Party, or
any interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by
Lender Party with any guideline, request or directive of such Governmental
Authority (whether or not having the force of law), including without limitation
exchange controls, shall make it unlawful or impossible for Lender Party to
maintain any Loan under this Agreement, Borrowers shall upon receipt of
reasonable notice thereof from Lender Party repay in full the then outstanding
principal amount of such Loan, together with all accrued interest thereon to the
date of payment and all amounts owing to Lender Party, (a) on the last day of
the then current interest period applicable to such Loan if Lender Party may
lawfully continue to maintain such Loan to such day, or (b) immediately if
Lender Party may not continue to maintain such Loan to such day.

 

89



--------------------------------------------------------------------------------

13.14 Assignments and Participations.

(A) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment or Commitments, the Advances owing to it and
the Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under this Agreement and the other Loan Documents, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $1,000,000.00, (iii) each such assignment shall be to an
Eligible Assignee, and (iv) the parties to each such assignment shall execute
and deliver to Agent, for its acceptance, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing fee of
$5,000.00.

(B) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder, and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

(C) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto; (ii) such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of Borrowers or any other Lender Party or the performance or
observance by any Lender Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the Financial Statements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon Agent, such assigning Lender or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance

 

90



--------------------------------------------------------------------------------

with their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(D) Agent shall maintain at its principal office a copy of each Assignment and
Acceptance delivered to and accepted by it and a record of the names and
addresses of the Lender Parties and the Commitment of, and principal amount of
the Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Borrowers, Agent and Lender Parties may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrowers or
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(E) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form as required by this Agreement, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to Borrowers and each Lender. In
the case of any assignment by Lender, within five Business Days after its
receipt of such notice, Borrowers, at their own expense, shall execute and
deliver to Agent in exchange for the surrendered Note or Notes a new Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment hereunder, a new Note to the order of the assigning Lender
in an amount equal to the Commitment retained by it hereunder. Such new Note or
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the Note or Notes so surrendered.

(F) Each Lender may sell participations to one or more Persons (other than any
Lender Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) Borrowers,
Agent and the other Lender Parties shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (v) no participant under any such participation shall have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Lender Party therefrom, except
to the extent that such amendment, waiver or consent would reduce the principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral.

(G) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section, disclose to the
assignee or

 

91



--------------------------------------------------------------------------------

participant or proposed assignee or participant, any information relating to
Borrowers furnished to such Lender by or on behalf of any Borrower Party;
provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information received by it from such Lender.

(H) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a Lien in all or any portion of its rights under this
Agreement (including, without limitation, the Advances owing to it and the Note
or Notes held by it) in favor of any Federal Reserve Lenders in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

13.15 Binding Effect, Assignment. This Agreement shall inure to the benefit of,
and shall be binding upon, the respective successors and permitted assigns of
the parties hereto. Borrowers have no right to assign any of their respective
rights or obligations hereunder without the prior written consent of the Lender
Parties.

13.16 Entire Agreement, Amendments. This Agreement, including the Exhibits
hereto, all of which are hereby incorporated herein by reference, and the
documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties, and may be amended only by a writing signed on
behalf of each party.

13.17 Severability. If any provision of this Agreement, the Notes, or any of the
other Loan Documents shall be held invalid under any applicable Laws, such
invalidity shall not affect any other provision of this Agreement or such other
instrument or agreement that can be given effect without the invalid provision,
and, to this end, the provisions hereof are severable.

13.18 Headings. The section and paragraph headings hereof are inserted for
convenience of reference only, and shall not alter, define, or be used in
construing the text of such sections and paragraphs.

13.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

13.20 Seal. This Agreement is intended to take effect as an instrument under
seal.

ARTICLE XIV

 

14. SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES.

14.1 Notices. Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed delivered if delivered in person or if
sent by certified mail, postage prepaid, return receipt requested, or telegraph,
or facsimile, as follows, unless such address is changed by written notice
hereunder:

 

  (A) If to Borrowers

Pemco Aviation Group, Inc.

1943 50th Street North

Birmingham, Alabama 35212

Attention: Mr. Randy Shealy

Facsimile #: (205) 592-0195

 

92



--------------------------------------------------------------------------------

Pemco Aeroplex, Inc.

1943 50th Street North

Birmingham, Alabama 35212

Attention: Mr. Randy Shealy

Facsimile #: (205) 592-0195

Pemco World Air Services, Inc.

1943 50th Street North

Birmingham, Alabama 35212

Attention: Mr. Randy Shealy

Facsimile #: (205) 592-0195

Pemco Engineers, Inc.

1943 50th Street North

Birmingham, Alabama 35212

Attention: Mr. Randy Shealy

Facsimile #: (205) 592-0195

Space Vector Corporation

1943 50th Street North

Birmingham, Alabama 35212

Attention: Mr. Randy Shealy

Facsimile #: (205) 592-0195

with a copy to:

Thomas C. Clark, III, Esq.

Maynard, Cooper & Gale, P.C.

2400 AmSouth/Harbert Plaza

1901 6th Avenue North

Birmingham, Alabama 35203-2618

Facsimile #: (205) 254-1999

 

  (B) If to Wachovia (whether as a Lender or as Agent):

Wachovia Bank, National Association

Andrew Raine

420 North 20th Street, 7th Floor

Birmingham, Alabama 35203

Attention: Mr. Andrew Raine

Facsimile #: (205) 254-5633

 

93



--------------------------------------------------------------------------------

with a copy to:

Jay R. Bender, Esq.

Bradley Arant Rose & White LLP

1819 5th Avenue North

Birmingham, Alabama 35203

Facsimile #: (205) 521-8800

 

  (C) If to Compass:

Compass Bank

Corporate Banking Center

15 South 20th Street, Suite 201

Birmingham, Alabama 35233

Attention: Corporate Banking

Facsimile #: (205) 297-3926

with a copy to:

William S. Wright, Esq.

Balch & Bingham LLP

1901 6th Avenue North

2600 AmSouth Harbert Plaza

Birmingham, AL 35203

Facsimile #: (205) 226-8799

and with a copy to Agent

14.2 Governing Law. This Agreement is entered into and performable in Jefferson
County, Alabama, and the substantive Laws, without giving effect to principles
of conflict of laws, of the United States and the State of Alabama shall govern
the construction of this Agreement and the documents executed and delivered
pursuant hereto, and the rights and remedies of the parties hereto and thereto,
except to the extent that the location of any Collateral in a state or
Jurisdiction other than Alabama requires that the perfection of Agent’s Lien,
and the enforcement of certain of Agent’s remedies with respect to the
Collateral, be governed by the Laws of such other state or Jurisdiction.

14.3 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.

(A) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF ALABAMA, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ALABAMA, AND APPELLATE COURTS FROM ANY THEREOF;

 

94



--------------------------------------------------------------------------------

(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS
SET FORTH IN THIS AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH AGENT SHALL HAVE
BEEN NOTIFIED PURSUANT THERETO; AND

(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

(B) EACH BORROWER AND LENDER PARTY HEREBY:

(1) IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING
DIRECTLY OR INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, THE NOTE, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH; AND

(2) AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT BETWEEN
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

14.4 RELEASE. EACH BORROWER HEREBY RELEASES, ACQUITS, AND FOREVER DISCHARGES THE
AGENT, THE LENDERS (AND EACH OF THEM), AND EACH AND EVERY PAST AND PRESENT
SUBSIDIARY, AFFILIATE, STOCKHOLDER, OFFICER, DIRECTOR, AGENT, SERVANT, EMPLOYEE,
REPRESENTATIVE, AND ATTORNEY OF THE AGENT OR ANY OF THE LENDERS (COLLECTIVELY,
THE “RELEASED PARTIES”), FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, SUITS,
DEBTS, LIENS, OBLIGATIONS, LIABILITIES, DEMANDS, LOSSES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) OF ANY KIND, CHARACTER, OR NATURE WHATSOEVER, KNOWN
OR UNKNOWN, FIXED OR CONTINGENT, WHICH ANY BORROWER HAS OR MAY HAVE OR CLAIM TO
HAVE NOW OR WHICH MAY HEREAFTER ARISE OUT OF OR CONNECTED WITH ANY ACT OF
COMMISSION OR OMISSION OF ANY OF THE RELEASED PARTIES EXISTING OR OCCURRING
PRIOR

 

95



--------------------------------------------------------------------------------

TO THE DATE OF THIS AGREEMENT OR ANY INSTRUMENT EXECUTED PRIOR TO THE DATE OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS, LIABILITIES OR
OBLIGATIONS ARISING WITH RESPECT TO THE EXISTING CREDIT AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER
DOCUMENTS EXECUTED OR DELIVERED IN CONNECTION WITH THE EXISTING CREDIT
AGREEMENT. THE PROVISIONS OF THIS SECTION SHALL BE BINDING UPON EACH BORROWER,
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF
EACH OF THE RELEASED PARTIES AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

[SIGNATURE PAGES TO FOLLOW]

 

96



--------------------------------------------------------------------------------

SIGNATURE PAGE - BORROWERS

 

PEMCO AVIATION GROUP, INC. By:     

Its:

       PEMCO AEROPLEX, INC. By:     

Its:

       PEMCO ENGINEERS, INC. By:     

Its:

       PEMCO WORLD AIR SERVICES, INC. By:     

Its:

       SPACE VECTOR CORPORATION By:     

Its:

      

 

97



--------------------------------------------------------------------------------

STATE OF ALABAMA

COUNTY OF                     

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                              , whose name as
                                                                      of Pemco
Aviation Group, Inc., a Delaware corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he/she, as such officer and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand and official seal, this the              day of October,
2006.

 

[SEAL]

                 Notary Public        

My Commission Expires:                                                    

STATE OF ALABAMA

COUNTY OF                     

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                              , whose name as
                                                                      of Pemco
Aeroplex, Inc., an Alabama corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me that, being informed of the
contents of such instrument, he/she, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

Given under my hand and official seal, this the              day of October,
2006.

 

[SEAL]

                 Notary Public        

My Commission Expires:                                                    

STATE OF ALABAMA

COUNTY OF                     

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                                  , whose name as
                                                                          of
Pemco Engineers, Inc., a Delaware corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he/she, as such officer and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand and official seal, this the              day of October,
2006.

 

[SEAL]

                 Notary Public        

My Commission Expires:                                                    

 

98



--------------------------------------------------------------------------------

STATE OF ALABAMA

COUNTY OF                     

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                                  , whose name as
                                                                      of Pemco
World Air Services, Inc., a Delaware corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he/she, as such officer and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand and official seal, this the              day of October,
2006.

 

[SEAL]

                 Notary Public        

My Commission Expires:                                                    

STATE OF ALABAMA

COUNTY OF                     

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                              , whose name as
                                                                      of Space
Vector Corporation, a Delaware corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me that, being informed
of the contents of such instrument, he/she, as such officer and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand and official seal, this the              day of October,
2006.

 

[SEAL]

                 Notary Public        

My Commission Expires:                                                    

 

99



--------------------------------------------------------------------------------

SIGNATURE PAGE - WACHOVIA

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Revolving Loan Lender, as a Term Loan
Lender, as Swing Line Lender, as Issuing Lender, as Treasury Stock Lender, and
as Agent By:      Its:       

STATE OF ALABAMA

COUNTY OF JEFFERSON

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                                  , whose name as
                                                                              of
Wachovia Bank, National Association, a national banking association, is signed
to the foregoing instrument, and who is known to me, acknowledged before me
that, being informed of the contents of such instrument, he/she, as such officer
and with full authority, executed the same voluntarily for and as the act of
said banking corporation.

Given under my hand and official seal, this the              day of October,
2006.

 

[SEAL]

                 Notary Public        

My Commission Expires:                                                    

Instructions for Wire Transfers to Agent:

Wachovia Bank

420 North 20th Street

Birmingham, Alabama 35203

 

Routing Number:    053000219 Beneficiary Account No.:    1459160800611
Reference:    Pemco Aviation Group, Inc. Attention:    Andy Raine – Special
Assets Management Telephone:    205-254-5607

 

100



--------------------------------------------------------------------------------

SIGNATURE PAGE - COMPASS

 

COMPASS BANK, as a Revolving Loan Lender, as a Term Loan Lender, and as a
Treasury Stock Loan Lender By:      Its:       

STATE OF ALABAMA

COUNTY OF JEFFERSON

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                              , whose name as
                                        
                                              of Compass Bank, an Alabama
banking corporation, is signed to the foregoing instrument, and who is known to
me, acknowledged before me that, being informed of the contents of such
instrument, he/she, as such officer and with full authority, executed the same
voluntarily for and as the act of said banking corporation.

Given under my hand and official seal, this the              day of October,
2006.

 

[SEAL]

                 Notary Public        

My Commission Expires:                                                    

 

101